                              1                                             Exhibit B

                              2                                       DIP Credit Agreement
                              3

                              4

                              5

                              6

                              7

                              8

                              9

                             10

                             11

                             12
Weil, Gotshal & Manges LLP




                             13
 New York, NY 10153-0119
      767 Fifth Avenue




                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28


                                  Case: 19-30089   Doc# 124-2   Filed: 01/31/19   Entered: 01/31/19 04:58:16   Page 1
                                                                        of 111
 SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT, GUARANTY AND
                          SECURITY AGREEMENT

                                          among

                      PACIFIC GAS AND ELECTRIC COMPANY,
                     a debtor and a debtor-in-possession, as Borrower,

                                 PG&E CORPORATION,
                    a debtor and a debtor-in-possession, as a Guarantor,

                  The Several Lenders from Time to Time Parties Hereto,

                           JPMORGAN CHASE BANK, N.A.,
                               as Administrative Agent,

                                     CITIBANK, N.A.,
                                    as Collateral Agent,

                       J.P. MORGAN SECURITIES LLC,
           MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
                             BARCLAYS BANK PLC,
                                 CITIBANK, N.A.,
                      BNP PARIBAS SECURITIES CORP.,
                     CREDIT SUISSE LOAN FUNDING LLC,
                        GOLDMAN SACHS BANK USA,
                        MUFG UNION BANK, N.A., and
                       WELLS FARGO SECURITIES, LLC
                            as Joint Lead Arrangers and
                                 Joint Bookrunners


                              Dated as of January [31], 2019




                 BANK OF AMERICA, N.A. and BARCLAYS BANK PLC,
                           as Co-Documentation Agents,


                                    CITIBANK, N.A.,
                                  as Syndication Agent,




Case: 19-30089   Doc# 124-2     Filed: 01/31/19      Entered: 01/31/19 04:58:16   Page 2
                                        of 111
                                             TABLE OF CONTENTS

                                                                                                                                           Page



SECTION 1.       DEFINITIONS ............................................................................................................. 1
      1.1        Defined Terms .............................................................................................................. 1
      1.2        Other Definitional Provisions and Interpretative Provisions...................................... 24
SECTION 2.       AMOUNT AND TERMS OF COMMITMENTS ..................................................... 26
      2.1        Commitments ............................................................................................................. 26
      2.2        Procedures for Term Loan and Revolving Loan Borrowing ...................................... 27
      2.3        Incremental Facilities ................................................................................................. 28
      2.4        Fees............................................................................................................................. 29
      2.5        Termination or Reduction of Commitments; Extension of Termination Date ........... 30
      2.6        Prepayments ............................................................................................................... 31
      2.7        Conversion and Continuation Options ....................................................................... 32
      2.8        Limitations on Eurodollar Tranches ........................................................................... 33
      2.9        Interest Rates and Payment Dates .............................................................................. 33
      2.10       Computation of Interest and Fees ............................................................................... 33
      2.11       Inability to Determine Interest Rate ........................................................................... 34
      2.12       Pro Rata Treatment and Payments; Notes .................................................................. 34
      2.13       Change of Law ........................................................................................................... 36
      2.14       Taxes .......................................................................................................................... 37
      2.15       Indemnity ................................................................................................................... 41
      2.16       Change of Lending Office .......................................................................................... 41
      2.17       Replacement of Lenders ............................................................................................. 41
      2.18       Defaulting Lenders ..................................................................................................... 42
      2.19       Priority and Liens ....................................................................................................... 44
      2.20       No Discharge; Survival of Claims.............................................................................. 45
SECTION 3.       LETTERS OF CREDIT ............................................................................................. 45
      3.1        L/C Commitment........................................................................................................ 45
      3.2        Procedure for Issuance of Letters of Credit ................................................................ 46
      3.3        Fees and Other Charges .............................................................................................. 47
      3.4        L/C Participations ....................................................................................................... 47
      3.5        Reimbursement Obligation of the Borrower .............................................................. 48
      3.6        Obligations Absolute .................................................................................................. 49
      3.7        Letter of Credit Payments........................................................................................... 49



Case: 19-30089      Doc# 124-2                 Filed: 01/31/19                 Entered: 01/31/19 04:58:16                             Page 3
                                                       of 111
      3.8        Applications ............................................................................................................... 49
      3.9        Actions of Issuing Lenders ......................................................................................... 49
      3.10       Borrower’s Indemnification ....................................................................................... 50
      3.11       Lenders’ Indemnification ........................................................................................... 50
SECTION 4.       REPRESENTATIONS AND WARRANTIES .......................................................... 51
      4.1        Financial Condition .................................................................................................... 51
      4.2        No Change .................................................................................................................. 51
      4.3        Existence; Compliance with Law ............................................................................... 51
      4.4        Power; Authorization; Enforceable Obligations ........................................................ 51
      4.5        No Legal Bar .............................................................................................................. 52
      4.6        Litigation .................................................................................................................... 52
      4.7        No Default .................................................................................................................. 52
      4.8        Taxes .......................................................................................................................... 52
      4.9        Federal Regulations .................................................................................................... 52
      4.10       ERISA ........................................................................................................................ 53
      4.11       Investment Company Act; Other Regulations............................................................ 53
      4.12       Use of Proceeds .......................................................................................................... 53
      4.13       Environmental Matters ............................................................................................... 54
      4.14       Regulatory Matters ..................................................................................................... 54
      4.15       Sanctions .................................................................................................................... 54
      4.16       Security Interest.......................................................................................................... 54
      4.17       Financing Orders ........................................................................................................ 54
      4.18       Superpriority Claims; Liens ....................................................................................... 54
      4.19       Disclosure ................................................................................................................... 55
SECTION 5.       CONDITIONS PRECEDENT ................................................................................... 55
      5.1        Conditions to the Closing Date .................................................................................. 55
      5.2        Conditions to Each Credit Event ................................................................................ 57
      5.3        Conditions to Borrowing on the Full Availability Date ............................................. 57
SECTION 6.       AFFIRMATIVE COVENANTS ................................................................................ 58
      6.2        Certificates; Other Information .................................................................................. 58
      6.3        Payment of Taxes ....................................................................................................... 59
      6.4        Maintenance of Existence; Compliance ..................................................................... 59
      6.5        Maintenance of Property; Insurance........................................................................... 59
      6.6        Inspection of Property; Books and Records; Discussions .......................................... 60
      6.7        Notices ........................................................................................................................ 60
      6.8        Maintenance of Licenses, etc ..................................................................................... 60



Case: 19-30089      Doc# 124-2                Filed: 01/31/19                  Entered: 01/31/19 04:58:16                            Page 4
                                                      of 111
      6.9        Ratings ........................................................................................................................ 60
      6.10       Further Assurances; Certain Properties ...................................................................... 60
      6.11       Other Bankruptcy Matters .......................................................................................... 61
      6.12       Use of Proceeds .......................................................................................................... 61
SECTION 7.       NEGATIVE COVENANTS....................................................................................... 62
      7.1        Indebtedness ............................................................................................................... 62
      7.2        Liens ........................................................................................................................... 63
      7.3        Sale and Lease Back Transactions ............................................................................. 66
      7.4        Investments, Loans and Advances ............................................................................. 66
      7.5        Mergers, Consolidations, Sales of Assets and Acquisitions....................................... 67
      7.6        Dividends and Distributions ....................................................................................... 69
      7.7        Transactions with Affiliates ....................................................................................... 69
      7.8        Business of the Loan Parties ...................................................................................... 69
      7.9        Limitation on Payments and Modifications of Indebtedness; Modifications of
                 Certificate of Incorporation, Bylaws and Certain Other Agreements, Etc ................. 70
      7.10       Swap Agreements ....................................................................................................... 70
      7.11       Other Superpriority Claims ........................................................................................ 70
      7.12       Burdensome Agreements ........................................................................................... 70
SECTION 8.       EVENTS OF DEFAULT ........................................................................................... 71
SECTION 9.       THE AGENTS ........................................................................................................... 75
      9.1        Appointment and Authority........................................................................................ 75
      9.2        Delegation of Duties................................................................................................... 75
      9.3        Exculpatory Provisions............................................................................................... 75
      9.4        Reliance by Agents..................................................................................................... 76
      9.5        Notice of Default ........................................................................................................ 76
      9.6        Non-Reliance on Agents and Other Lenders .............................................................. 77
      9.7        Indemnification .......................................................................................................... 77
      9.8        Agent in Its Individual Capacity ................................................................................ 77
      9.9        Successor Agents........................................................................................................ 77
      9.10       Documentation Agent and Syndication Agents ......................................................... 78
      9.11       Guaranty and Collateral Matters ................................................................................ 78
      9.12       Credit Bidding ............................................................................................................ 79
SECTION 10.      MISCELLANEOUS................................................................................................... 80
      10.1       Amendments and Waivers.......................................................................................... 80
      10.2       Notices ........................................................................................................................ 82
      10.3       No Waiver; Cumulative Remedies ............................................................................. 84




Case: 19-30089      Doc# 124-2                 Filed: 01/31/19                 Entered: 01/31/19 04:58:16                             Page 5
                                                       of 111
      10.4       Survival of Representations and Warranties .............................................................. 84
      10.5       Payment of Expenses.................................................................................................. 84
      10.6       Successors and Assigns; Participations and Assignments.......................................... 86
      10.7       Adjustments; Set off ................................................................................................... 89
      10.8       Counterparts ............................................................................................................... 90
      10.9       Severability................................................................................................................. 90
      10.10      Integration .................................................................................................................. 90
      10.11      GOVERNING LAW .................................................................................................. 90
      10.12      Submission To Jurisdiction; Waivers ......................................................................... 91
      10.13      Acknowledgments ...................................................................................................... 91
      10.14      Confidentiality ............................................................................................................ 91
      10.15      WAIVERS OF JURY TRIAL .................................................................................... 92
      10.16      Patriot Act; Beneficial Ownership Regulation ........................................................... 92
      10.17      No Advisory or Fiduciary Responsibility .................................................................. 92
      10.18      Acknowledgement and Consent to Bail-In of EEA Financial Institutions ................. 93
      10.19      Release of Liens and Release of Guaranty ................................................................. 93
      10.20      Financing Orders ........................................................................................................ 94
SECTION 11.      COLLATERAL .......................................................................................................... 94
      11.1       Grant of Security Interest ........................................................................................... 94
      11.2       Perfection and Protection of Security Interest ............................................................ 96
      11.3       Right to Cure .............................................................................................................. 96
      11.4       Power of Attorney ...................................................................................................... 97
      11.5       The Agent’s and Lenders’ Rights, Duties and Liabilities .......................................... 97
      11.6       Rights in Respect of Investment Property .................................................................. 97
      11.7       Remedies .................................................................................................................... 98
SECTION 12.      GUARANTY ........................................................................................................... 100
      12.1       Guaranty; Limitation of Liability ............................................................................. 100
      12.2       Guaranty Absolute.................................................................................................... 101
      12.3       Waivers and Acknowledgements ............................................................................. 102
      12.4       Subordination ........................................................................................................... 102
      12.5       Continuing Guaranty; Assignments ......................................................................... 103
      12.6       Additional Guarantors .............................................................................................. 103




Case: 19-30089      Doc# 124-2                Filed: 01/31/19                 Entered: 01/31/19 04:58:16                            Page 6
                                                      of 111
SCHEDULES:

1.1A         Commitments
1.1B         Interim L/C Availability
1.1C         First Day Orders
7.1(b)       Existing Indebtedness
7.2(f)       Existing Liens
7.3          Sale and Leaseback Transactions

EXHIBITS:

A            Form of 13-Week Forecast
B            Form of Assignment and Assumption
C            Form of Interim Order
D-1          Form of Term Note
D-2          Form of Revolving Note
E            Forms of U.S. Tax Compliance Certificates
F            Form of Closing Certificate




Case: 19-30089   Doc# 124-2     Filed: 01/31/19     Entered: 01/31/19 04:58:16   Page 7
                                        of 111
         This SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT,
GUARANTY AND SECURITY AGREEMENT (this “Agreement”), dated as of January [31], 2019,
among PACIFIC GAS AND ELECTRIC COMPANY, a California corporation and a debtor and debtor-
in-possession (the “Borrower”), PG&E CORPORATION, a California corporation and a debtor and
debtor-in-possession, as a Guarantor (“PCG”), each debtor and debtor-in-possession subsidiary of PCG or
the Borrower from time to time party to this Agreement, as Guarantors, the several banks and other
financial institutions or entities from time to time parties to this Agreement (the “Lenders”), J.P.
MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
BARCLAYS BANK PLC, CITIBANK, N.A., BNP PARIBAS SECURITIES CORP., CREDIT SUISSE
LOAN FUNDING LLC, GOLDMAN SACHS BANK USA, MUFG UNION BANK, N.A. and WELLS
FARGO SECURITIES, LLC, as joint lead arrangers and joint bookrunners (together and in such
capacities, the “Arrangers”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, together with any successor thereto, the “Administrative Agent”), and CITIBANK, N.A., as
collateral agent (in such capacity, together with any successor thereto, the “Collateral Agent”).

                                           W I T N E S S E T H:

         WHEREAS, on January 29, 2019 (the “Petition Date”), the Borrower and PCG (together with the
Borrower and any other Subsidiary of PCG or the Borrower that becomes a debtor-in-possession,
collectively, the “Debtors”) filed voluntary petitions for relief under Chapter 11 of the Bankruptcy Code
in the United States Bankruptcy Court for the Northern District of California (such court, the “Bankruptcy
Court”) and thereby commenced Chapter 11 bankruptcy cases (collectively, the “Cases”), and have
continued in the possession and operation of their assets and in the management of their businesses
pursuant to Sections 1107 and 1108 of the Bankruptcy Code;

        WHEREAS, in connection with the foregoing, the Borrower has requested that the Lenders
provide the loans and facilities set forth herein and the Lenders are willing to make available to the
Borrower such loans and facilities upon the terms and subject to the conditions set forth herein;

        NOW, THEREFORE, IT IS AGREED AS FOLLOWS:

        SECTION 1.       DEFINITIONS

        1.1 Defined Terms. As used in this Agreement, the terms listed in this Section 1.1 shall have the
respective meanings set forth in this Section 1.1.

         “13-Week Forecast”: a 13-week cash flow forecast with respect to the Loan Parties and their
respective Subsidiaries for the then-current week and the immediately following consecutive 12 weeks
(collectively, 13 weeks), set forth on a weekly basis, including (i) individual line items for “Total
Operating Receipts,” “Total Operating Disbursements,” and “Reorganization Professional Fees”, and (ii)
the anticipated uses of the Facilities for such period for the Debtors, in the form attached hereto as Exhibit
A or such other form reasonably acceptable to the Administrative Agent.

        “ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next 1/100 of 1%)
equal to the greatest of (a) the Base Rate in effect on such day (or if such day is not a Business Day, the
immediately preceding Business Day), (b) the NYFRB Rate in effect on such day plus ½ of 1% and (c)
the Eurodollar Base Rate for Eurodollar Loans with a one-month Interest Period commencing on such day
plus 1.00%. For purposes hereof, “Base Rate” shall mean the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its base rate in effect at its principal office in
New York City (the Base Rate not being intended to be the lowest rate of interest charged by the




Case: 19-30089         Doc# 124-2        Filed: 01/31/19       Entered: 01/31/19 04:58:16           Page 8
                                                 of 111
Administrative Agent in connection with extensions of credit to debtors). Any change in the ABR due to
a change in the Base Rate, the NYFRB Rate or the Eurodollar Base Rate shall be effective as of the
opening of business on the effective day of such change in the Base Rate, NYFRB Rate or the Eurodollar
Base Rate, respectively. Notwithstanding the foregoing, the ABR shall at no time be less than zero.

        “ABR Loans”: Loans the rate of interest applicable to which is based upon the ABR.

         “Acceptable Plan”: a Chapter 11 Plan that, unless otherwise consented to in advance in writing by
the Administrative Agent, provides for the termination of the Commitments, the indefeasible payment in
full in cash of the Obligations (other than contingent Obligations not yet due and payable) and the
expiration or termination of all outstanding Letters of Credit (or, with respect to any undrawn Letters of
Credit, the establishment of a “backstop” letter of credit or other Cash Collateralization thereof as
required herein), in each case on the effective date of such Chapter 11 Plan in accordance with the terms
of this Agreement.

        “Administrative Agent”: as defined in the preamble hereto.

        “Affiliate”: with respect to a specified Person, another Person that directly, or indirectly through
one or more intermediaries, Controls or is Controlled by or is under common Control with the Person
specified.

        “Agents”: the collective reference to the Administrative Agent and the Collateral Agent.

        “Agreement”: as defined in the preamble hereto.

        “Allocation Date”: January 29, 2019.

       “Applicable Margin”: (a) with respect to ABR Loans, 1.25% per annum, and (b) with respect to
Eurodollar Loans, 2.25% per annum.

        “Application”: an application, in such form as the relevant Issuing Lender may reasonably
specify from time to time, requesting such Issuing Lender to issue a Letter of Credit.

        “Approved Fund”: any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its business that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of any entity that administers or manages a Lender.

        “Arrangers”: as defined in the preamble hereto.

        “Assignee”: as defined in Section 10.6(b).

        “Assignment and Assumption”: an Assignment and Assumption, substantially in the form of
Exhibit B.

        “Auto-Extension Letter of Credit”: as defined in Section 3.2.

       “Available Revolving Commitment”: as to any Lender, such Lender’s Percentage with respect to
the Revolving Credit Facility multiplied by the Total Available Revolving Commitments.

        “Avoidance Actions”: as defined in Section 2.19(a).

                                                                                                           2

Case: 19-30089         Doc# 124-2        Filed: 01/31/19      Entered: 01/31/19 04:58:16           Page 9
                                                 of 111
      “Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the applicable
EEA Resolution Authority in respect of any liability of an EEA Financial Institution.

        “Bail-In Legislation”: with respect to any EEA Member Country implementing Article 55 of
Directive 2014/59/EU of the European Parliament and of the Council of the European Union, the
implementing law for such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule.

        “Bankruptcy Code”: Title 11 of the United States Code, as amended, from time to time, and
codified as 11 U.S.C. § 101-1532.

        “Bankruptcy Court”: has the meaning assigned to that term in the first recital paragraph.

         “Beneficial Owner”: as defined in Rule 13d-3 and Rule 13d-5 under the Exchange Act, except
that in calculating the beneficial ownership of any particular “person” (as that term is used in Sections
13(d) and 14(d) of the Exchange Act), such “person” will be deemed to have beneficial ownership of all
securities that such “person” has the right to acquire by conversion or exercise of other securities, whether
such right is currently exercisable or is exercisable only upon the occurrence of a subsequent
condition. The terms “Beneficially Owns” and “Beneficially Owned” have correlative meanings.

        “Beneficial Ownership Certification”: a certification in the form published by the Loan
Syndications and Trading Association regarding individual beneficial ownership solely to the extent
expressly required by the Beneficial Ownership Regulation.

        “Beneficial Ownership Regulation”: 31 C.F.R. § 1010.230, as amended from time to time.

        “Benefitted Lender”: as defined in Section 10.7(a).

        “Board”: the Board of Governors of the Federal Reserve System of the United States (or any
successor).

        “Borrower”: as defined in the preamble hereto.

       “Borrowing”: a borrowing of Loans of the same Class and Type on a given date and, in the case
of Eurodollar Loans, having the same Interest Period.

        “Borrowing Date”: any Business Day specified by the Borrower as a date on which the Borrower
requests the Lenders to make Loans hereunder.

        “Business Day”: a day other than a Saturday, Sunday or other day on which commercial banks in
New York City or San Francisco, California are authorized or required by law to close, provided, that
with respect to notices and determinations in connection with, and payments of principal and interest on,
Eurodollar Loans, such day is also a day for trading by and between banks in Dollar deposits in the
London interbank eurodollar market.

        “Capital Lease Obligations”: as to any Person, the obligations of such Person to pay rent or other
amounts under any lease of (or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and accounted for as capital leases
on a balance sheet of such Person under GAAP and, for the purposes of this Agreement, the amount of



                                                                                                           3

Case: 19-30089        Doc# 124-2        Filed: 01/31/19       Entered: 01/31/19 04:58:16           Page 10
                                                 of 111
such obligations at any time shall be the capitalized amount thereof at such time determined in accordance
with GAAP, subject to Section 1.2(g).

        “Capital Stock”: any and all shares, interests, participations or other equivalents (however
designated) of capital stock of a corporation, any and all equivalent ownership interests in a Person (other
than a corporation) and any and all warrants, rights or options to purchase any of the foregoing.

        “Carve-Out”: has the meaning assigned to such term in the Interim Order, or upon entry of the
Final Order, in the Final Order, as applicable.

        “Cases”: has the meaning assigned to that term in the first recital paragraph.

        “Cash Collateralize”: to segregate for the benefit of an Issuing Lender and any applicable L/C
Participants, and to grant a first priority, valid and perfected security interest therein (if applicable), an
amount in cash equal to 103% of the outstanding L/C Obligations as of the applicable date.

        “Cash Management Agreement”: any agreement to establish or maintain accounts or provide cash
management services, including treasury, depository, overdraft, netting services, cash pooling
arrangements, credit or debit card, purchasing card, electronic funds transfer, automated clearing house,
foreign exchange facilities and other cash management arrangements.

         “Cash Management Bank”: any Person that is a Lender, an Arranger, an Agent or an Affiliate of a
Lender, Arranger or Agent (x) on the Closing Date, with respect to Cash Management Agreements
existing on the Closing Date, or (y) at the time it enters into a Cash Management Agreement, in each case,
in its capacity as a party to such Cash Management Agreement.

       “Cash Management Obligations”: the obligations accruing after the Petition Date and owed by
any Loan Party to any Cash Management Bank under any Cash Management Agreement entered into by
and between any Loan Party and any Cash Management Bank.

        “Challenge”: has the meaning assigned to such term in the Interim Order, or upon entry of the
Final Order, in the Final Order, as applicable.

         “Change of Control”: PCG and its Subsidiaries shall at any time not be the Beneficial Owner,
directly or indirectly, of at least 80% of the common stock or 70% of the voting Capital Stock of the
Borrower.

         “Change of Law”: the occurrence, after the Closing Date, of any of the following: (a) the
adoption or taking effect of any law, rule, regulation, statute, treaty, policy, guideline or directive by any
Governmental Authority, (b) any change in any law, rule, regulation, statute, treaty, policy, guideline or
directive or in the application, interpretation, promulgation, implementation, administration or
enforcement thereof by any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change of Law”, regardless of the date enacted, adopted or issued.



                                                                                                                 4

Case: 19-30089         Doc# 124-2         Filed: 01/31/19       Entered: 01/31/19 04:58:16             Page 11
                                                   of 111
       “Chapter 11 Plan”: a Chapter 11 plan of one or more of the Debtors in the Cases that is filed with
the Bankruptcy Court.

        “Class”: when used in reference to any Loan or Borrowing, shall refer to whether such Loan, or
the Loans comprising such Borrowing, is a Revolving Loan, an Initial Term Loan or an Incremental Term
Loan and, when used in reference to any Commitment, refers to whether such Commitment is a
Revolving Commitment, an Initial Term Loan Commitment, a Delayed Draw Term Loan Commitment or
an Incremental Term Loan Commitment. Once funded, Delayed Draw Term Loans shall be designated as
the same “Class” as the Initial Term Loans.

        “Closing Date”: the date on which the conditions precedent set forth in Section 5.1 shall have
been satisfied or waived.

        “Code”: the Internal Revenue Code of 1986, as amended from time to time.

        “Collateral”: as defined in Section 11.1.

        “Collateral Agent”: as defined in the preamble hereto.

        “Committee”: has the meaning assigned to such term in the Interim Order, or upon entry of the
Final Order, in the Final Order, as applicable.

       “Commitments”: as to any Lender, to the extent applicable, such Lender’s Revolving
Commitment, Initial Term Loan Commitment, Delayed Draw Term Loan Commitment or Incremental
Term Loan Commitment.

        “Commonly Controlled Entity”: an entity, whether or not incorporated, that (i) is under common
control or that is treated as a single employer with the Borrower within the meaning of Section 4001 of
ERISA or (ii) is part of a group that includes the Borrower and that is treated as a single employer under
Section 414 of the Code.

         “Conduit Lender”: any special purpose corporation organized and administered by any Lender
for the purpose of making Loans otherwise required to be made by such Lender and designated by such
Lender in a written instrument; provided, that the designation by any Lender of a Conduit Lender shall
not relieve the designating Lender of any of its obligations to fund a Loan under this Agreement if, for
any reason, its Conduit Lender fails to fund any such Loan, and the designating Lender (and not the
Conduit Lender) shall have the sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to Section 2.13, 2.14, 2.15 or 10.5 than
the designating Lender would have been entitled to receive in respect of the extensions of credit made by
such Conduit Lender or (b) be deemed to have any Commitment.

       “Connection Income Taxes”: Other Connection Taxes that are imposed on or measured by net
income (however denominated) or that are franchise Taxes or branch profits Taxes.

         “Contractual Obligation”: as to any Person, any provision of any security issued by such Person
or of any agreement, instrument or other undertaking to which such Person is a party or by which it or any
of its property is bound, except to the extent (i) arising under a contract or lease that has been rejected
under Section 365 of the Bankruptcy Code pursuant to an order of the Bankruptcy Court or (ii) the effect
thereof has been stayed by the automatic stay under the Bankruptcy Code or the Bankruptcy Court.

                                                                                                          5

Case: 19-30089        Doc# 124-2       Filed: 01/31/19       Entered: 01/31/19 04:58:16           Page 12
                                                of 111
        “Control”: the possession, directly or indirectly, of the power to direct or cause the direction of
the management or policies of a Person, whether through the ability to exercise voting power, by contract
or otherwise. ”Controlling” and “Controlled” have meanings correlative thereto.

        “Credit Event”: as defined in Section 5.2.

         “Debtor Relief Laws”: the Bankruptcy Code, and all other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

        “Debtors”: has the meaning assigned to that term in the first recital paragraph.

        “Default”: any of the events specified in Section 8, whether or not any requirement for the giving
of notice, the lapse of time, or both, has been satisfied.

          “Defaulting Lender”: subject to the third to last paragraph of Section 2.18, any Lender, as
reasonably determined by the Administrative Agent, that has (a) failed to fund any portion of its Loans or
Participation Amounts within three (3) Business Days of the date required to be funded by it under this
Agreement, unless such Lender notifies the Administrative Agent in writing that such failure is the result
of such Lender’s good faith determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable Default, shall be specifically identified in such
writing) has not been satisfied, (b) notified the Borrower, the Administrative Agent, any Issuing Lender or
any other Lender in writing that it does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend to comply with its funding
obligations under this Agreement (other than a notice of a good faith dispute or related communications)
or generally under other agreements in which it commits to extend credit, unless such writing or public
statement relates to such Lender’s obligation to fund a Loan hereunder and states that such position is
based on such Lender’s good faith determination that a condition precedent to funding (which condition
precedent, together with any applicable Default, shall be specifically identified in such writing or public
statement) cannot be satisfied, (c) failed, within three (3) Business Days after written request by the
Administrative Agent (based on the Administrative Agent’s reasonable belief that such Lender may not
fulfill its funding obligation), to confirm that it will comply with the terms of this Agreement relating to
its obligations to fund prospective Loans and Participation Amounts, unless the subject of a good faith
dispute (provided that such Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent), (d) otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by it under this
Agreement within three (3) Business Days of the date when due, unless the subject of a good faith
dispute, or (e) (i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee or custodian appointed for it, or has consented to, approved of or acquiesced in any
such proceeding or appointment or has a parent company that has become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian appointed for it, or has
consented to, approved of or acquiesced in any such proceeding or appointment, or (iii) become, or has a
direct or indirect parent company that has become, the subject of a Bail-In Action; provided that (A) if a
Lender would be a “Defaulting Lender” solely by reason of events relating to a parent company of such
Lender or solely because a Governmental Authority has been appointed as receiver, conservator, trustee
or custodian for such Lender, in each case as described in clause (e) above, the Administrative Agent and
each Issuing Lender may, in their discretion, determine that such Lender is not a “Defaulting Lender” if
and for so long as the Administrative Agent and each Issuing Lender is satisfied that such Lender will
continue to perform its funding obligations hereunder and (B) a Lender shall not be a Defaulting Lender

                                                                                                          6

Case: 19-30089        Doc# 124-2       Filed: 01/31/19       Entered: 01/31/19 04:58:16          Page 13
                                                of 111
solely by virtue of the ownership or acquisition of voting stock or any other Capital Stock in such Lender
or a parent company thereof by a Governmental Authority or an instrumentality thereof, or the exercise of
control over such Lender or parent company thereof, by a Governmental Authority or instrumentality
thereof so long as such ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender. Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any one or more of clauses (a) through
(e) above shall be conclusive and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to the third to last paragraph of Section 2.18) upon delivery of written notice
of such determination to the Borrower, each Issuing Lender and each Lender.

        “Delayed Draw Commitment Period”: the period from and including the Full Availability Date
to January 29, 2020.

         “Delayed Draw Term Loan Commitment”: as to any Lender, the obligation of such Lender, if
any, to make Delayed Draw Term Loans in an aggregate principal amount not to exceed the amount set
forth under the heading “Delayed Draw Term Loan Commitment” opposite such Lender’s name on
Schedule 1.1A or in the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms hereof (including, for the
avoidance of doubt, to reflect the Fronting Arranger’s funding of the full amount of the Delayed Draw
Term Loans on behalf of the other Lenders with Delayed Draw Term Loan Commitments) and reduced
from time to time pursuant to Section 2.1(a)(iv)(A). The aggregate amount of the Delayed Draw Term
Loan Commitments on the Closing Date is $500,000,000.

        “Delayed Draw Term Loans”: as defined in Section 2.1(a).

        “Delayed Draw Unused Fee Rate”: a rate per annum equal to (a) from (and including) the
Allocation Date to (and including) the date that is 180 days after the Allocation Date, 1.125%, and (b)
from (and including) the date that is 181 days after the Allocation Date to (and including) the last day of
the Delayed Draw Commitment Period, 2.25%.

        “DIP Superpriority Claims”: as defined in Section 2.19(a).

        “Disposition”: with respect to any property or asset, any sale, lease, sale and leaseback,
assignment, conveyance, transfer or other disposition thereof. The terms “Dispose” and “Disposed of”
shall have correlative meanings.

        “Documentation Agents”: Bank of America, N.A. and Barclays Bank PLC, each in its capacity
as a documentation agent.

        “Dollars” and “$”: dollars in lawful currency of the United States.

        “Drawing Documents”: as defined in Section 3.6.

         “EEA Financial Institution”: (a) any institution established in any EEA Member Country that is
subject to the supervision of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country that is a parent of an institution described in clause (a) of this definition, or (c) any institution
established in an EEA Member Country that is a subsidiary of an institution described in clause (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

                                                                                                              7

Case: 19-30089         Doc# 124-2       Filed: 01/31/19       Entered: 01/31/19 04:58:16           Page 14
                                                 of 111
        “EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein and Norway.

        “EEA Resolution Authority”: any public administrative authority or any Person entrusted with
public administrative authority of any EEA Member Country (including any delegee) having
responsibility for the resolution of any EEA Financial Institution.

         “Eligible Assignee”: (a) any commercial bank or other financial institution having a senior
unsecured debt rating by Moody’s of A3 or better and by S&P of A- or better, which is domiciled in a
country which is a member of the OECD or (b) with respect to any Person referred to in the preceding
clause (a), any other Person that is engaged in making, purchasing, holding or investing in bank loans and
similar extensions of credit in the ordinary course of business all of the Capital Stock of which is owned,
directly or indirectly, by such Person; provided that in the case of clause (b), the Administrative Agent
and each Issuing Lender shall have consented to the designation of such Person as an Eligible Assignee
(such consent not to be unreasonably withheld or delayed).

        “Environmental Laws”: any and all foreign, Federal, state, local or municipal laws, rules, orders,
regulations, statutes, ordinances, codes, decrees, requirements of any Governmental Authority or other
Requirements of Law (including common law) regulating, relating to or imposing liability or standards of
conduct concerning protection of the environment or, as it relates to exposure to hazardous or toxic
substances, the protection of human health, in each case as now or may at any time hereafter be in effect.

        “ERISA”: the Employee Retirement Income Security Act of 1974, as amended from time to
time.

          “ERISA Event”: (a) any Reportable Event; (b) the failure of the Borrower or any Commonly
Controlled Entity to timely make a required contribution with respect to any Plan or any Multiemployer
Plan; (c) the imposition of a Lien under Section 430 of the Code or Section 303 of ERISA with respect to
any Single Employer Plan; (d) the failure of the Borrower or any Commonly Controlled Entity to meet
the minimum funding standard under Section 412 or 430 of the Code with respect to any Plan or the filing
of an application for a funding waiver with respect to any Single Employer Plan; (e) the incurrence by the
Borrower or any Commonly Controlled Entity of any liability under Title IV of ERISA, including with
respect to the termination of any Plan (other than the payment of PBGC premiums in the ordinary
course); (f) (i) the termination of, or the filing or receipt of a notice of intent to terminate, a Single
Employer Plan subject to Title IV of ERISA under Section 4041 of ERISA, or the treatment of a plan
amendment as a termination under Section 4041 of ERISA, or (ii) (A) the appointment of a trustee to
administer a Single Employer Plan under Section 4042, or (B) the institution by the PBGC of proceedings
to terminate a Single Employer Plan or to have a trustee appointed to administer a Single Employer Plan,
or receipt by the Borrower of notice from the PBGC thereof, where such proceedings continue unstayed
or in effect for more than 60 days, or such notice is not withdrawn by the PBGC within 60 days following
delivery by PBGC; (g) the incurrence by the Borrower or any Commonly Controlled Entity of any
liability with respect to the complete withdrawal or partial withdrawal under Title IV of ERISA from any
Multiemployer Plan; (h) the receipt by the Borrower or any Commonly Controlled Entity of any notice
from a Multiemployer Plan concerning the imposition of Withdrawal Liability; (i) receipt of notification
by Borrower or any Commonly Controlled Entity from a Multiemployer Plan that such Multiemployer
Plan is in ERISA Insolvency; (j) the occurrence of a nonexempt prohibited transaction (within the
meaning of Section 4975 of the Code or Section 406 of ERISA) which could reasonably be expected to
result in liability to the Borrower; (k) the incurrence by the Borrower or any Commonly Controlled Entity
of any liability pursuant to Section 4063 or 4064 of ERISA or a substantial cessation of operations with
respect to a Plan within the meaning of Section 4062(e) of ERISA; (l) the posting of a bond or security

                                                                                                          8

Case: 19-30089        Doc# 124-2       Filed: 01/31/19       Entered: 01/31/19 04:58:16          Page 15
                                                of 111
under Section 436(f) of the Code with respect to any Plan; or (m) the Borrower incurs material tax
liability with respect to any Plan (including Sections 4975, 4980B, 4980D, 4980H and 4980I of the Code,
as applicable).

       “ERISA Insolvency”: with respect to any Multiemployer Plan, the condition that such
Multiemployer Plan is insolvent within the meaning of Section 4245 of ERISA.

       “EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published by the Loan
Market Association (or any successor person), as in effect from time to time.

        “Eurocurrency Liabilities”: as defined in Regulation D of the Board.

          “Eurocurrency Reserve Requirements”: of any Lender for any Interest Period as applied to a
Eurodollar Loan, the reserve percentage applicable during such Interest Period (or if more than one such
percentage shall be so applicable, the daily average of such percentages for those days in such Interest
Period during any such percentage shall be so applicable) under any regulations of the Board or other
Governmental Authority having jurisdiction with respect to determining the maximum reserve
requirement (including basic, supplemental and emergency reserves) for such Lender with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities having a term equal to such Interest
Period.

         “Eurodollar Base Rate”: with respect to each day during each Interest Period pertaining to a
Eurodollar Loan, the rate per annum determined on the basis of the rate for deposits in Dollars for a
period equal to such Interest Period commencing on the first day of such Interest Period appearing on
Reuters Screen LIBOR01 Page (or on any successor or substitute page of such service, or any successor
to or substitute for such service, providing rate quotations comparable to those currently provided on such
page of such service, as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to Dollar deposits in the London interbank market, in
each case the “LIBO Screen Rate”) at or about 11:00 A.M., London time, two Business Days prior to the
beginning of such Interest Period; provided that if the LIBO Screen Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement. In the event that the LIBO Screen Rate is
unavailable, the “Eurodollar Base Rate” shall be determined by reference to such other comparable
publicly available service for displaying eurodollar rates as may be selected by the Administrative Agent
or, in the absence of such availability, by reference to the rate at which the Administrative Agent is
offered Dollar deposits at or about 11:00 A.M., New York City time, two Business Days prior to the
beginning of such Interest Period in the interbank eurodollar market where its eurodollar and foreign
currency and exchange operations are then being conducted for delivery on the first day of such Interest
Period for the number of days comprised therein; provided that if any Eurodollar Base Rate so determined
shall be less than zero, such Eurodollar Base Rate shall be deemed to be zero for purposes of this
Agreement.

        “Eurodollar Loans”: Loans the rate of interest applicable to which is based upon the Eurodollar
Rate.

       “Eurodollar Rate”: with respect to each day during each Interest Period pertaining to a
Eurodollar Loan, a rate per annum determined for such day in accordance with the following formula
(rounded upward to the nearest 1/100th of 1%):

                                           Eurodollar Base Rate
                                1.00 - Eurocurrency Reserve Requirements

                                                                                                             9

Case: 19-30089         Doc# 124-2       Filed: 01/31/19       Entered: 01/31/19 04:58:16            Page 16
                                                 of 111
        “Eurodollar Tranche”: the collective reference to Eurodollar Loans the then current Interest
Periods with respect to all of which begin on the same date and end on the same later date (whether or not
such Loans shall originally have been made on the same day).

        “Event of Default”: any of the events specified in Section 8, provided that any requirement for
the giving of notice, the lapse of time, or both, has been satisfied.

        “Exchange Act”: Securities Exchange Act of 1934, as amended.

        “Excluded Property”: as defined in Section 11.1.

         “Excluded Taxes”: any of the following Taxes imposed on or with respect to any Recipient or
required to be withheld or deducted from a payment to a Recipient, (a) Taxes imposed on or measured by
net income (however denominated), franchise Taxes, and branch profits Taxes, in each case, (i) imposed
as a result of such Recipient being organized under the laws of, or having its principal office or, in the
case of any Lender, its lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 2.17) or (ii) such Lender changes its lending office, except in each case to
the extent that, pursuant to Section 2.14(a) or (c), amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such Recipient’s failure to
comply with Sections 2.14(e) and (d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

         “Extensions of Revolving Credit”: as to any Lender at any time, an amount equal to the sum of
(a) the aggregate principal amount of all Revolving Loans held by such Lender then outstanding and
(b) such Lender’s Percentage of the L/C Obligations then outstanding.

        “Facilities”: collectively, the Revolving Credit Facility and the Term Loan Facility.

        “Facility Extension Option”: as defined in Section 2.5(b).

        “FATCA”: Sections 1471 through 1474 of the Code, as of Closing Date (or any amended or
successor version that is substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement, treaty or convention among Governmental Authorities and
implementing such Sections of the Code.

         “Federal Funds Effective Rate”: for any day, the rate calculated by the NYFRB based on such
day’s federal funds transactions by depository institutions (as determined in such manner as the NYFRB
shall set forth on its public website from time to time) and published on the next succeeding Business Day
by the NYFRB as the federal funds effective rate; provided that if such rate shall be less than zero, such
rate shall be deemed to be zero for all purposes of this Agreement.

      “Fee Letters”: (i) that certain Fee Letter, dated as of January 21, 2019, by and among the
Borrower, J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated, Barclays

                                                                                                          10

Case: 19-30089        Doc# 124-2        Filed: 01/31/19      Entered: 01/31/19 04:58:16           Page 17
                                                 of 111
Bank PLC and Citigroup Global Markets Inc. and (ii) that certain Fee Letter, dated as of January 21,
2019, by and among the Borrower and J.P. Morgan Securities LLC and acknowledged by Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Barclays Bank PLC and Citigroup Global Markets Inc.

        “Fee Payment Date”: (a) the last Business Day of each March, June, September and December
during the Revolving Commitment Period and the Delayed Draw Term Loan Commitment Period, as
applicable, (b) the last day of the Revolving Commitment Period and the Delayed Draw Term Loan
Commitment Period, as applicable, and (c) the last Business Day of each March, June, September and
December after the last day of the Revolving Commitment Period, so long as any principal amount of the
Loans or any Reimbursement Obligations remain outstanding after the last day of the Commitment
Period.

        “Final Order”: a final order or orders of the Bankruptcy Court entered in the Cases after a final
hearing under Bankruptcy Rule 4001(c)(2) or such other procedures as approved by the Bankruptcy
Court, in form and substance reasonably satisfactory to the Administrative Agent and the Debtors,
authorizing and approving on a final basis, among other things, the matters and provisions in the Interim
Order, the borrowing by the Borrower of the full amount of the Facilities, as such order or orders may be
extended, amended, supplemented or modified in a manner satisfactory to the Administrative Agent.

         “Final Order Entry Date”: the date that the Final Order is entered by the Bankruptcy Court in the
Cases.

         “Financing Orders”: collectively, the Interim Order and the Final Order.

       “First Day Orders”: all orders entered or to be entered by the Bankruptcy Court based on the
motions identified on Schedule 1.1C hereto.

      “Flood Hazard Property”: any improved real property that is in an area designated by the Federal
Emergency Management Agency as having special flood hazards.

         “Foreign Lender”: a Lender or an Issuing Lender that is not a U.S. Person.

        “FPA”: the Federal Power Act, as amended, and the rules and regulations promulgated
thereunder.

         “Fronting Arranger”: JPMorgan Chase Bank, N.A.

        “Fronting Exposure”: at any time there is a Defaulting Lender, such Defaulting Lender’s
Percentage of L/C Obligations other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof.

        “Full Availability Date”: the first Borrowing Date (as set forth in a notice of borrowing for Initial
Term Loans) on which the conditions precedent set forth in Sections 5.2 and 5.3 have been satisfied or
waived, which such Borrowing Date shall in no event be later than the fifth Business Day following the
Final Order Entry Date.

        “Funding Office”: the office of the Administrative Agent specified in Section 10.2(a) or such
other office as may be specified from time to time by the Administrative Agent as its funding office by
written notice to the Borrower and the Lenders.


                                                                                                           11

Case: 19-30089        Doc# 124-2        Filed: 01/31/19       Entered: 01/31/19 04:58:16           Page 18
                                                 of 111
         “GAAP”: generally accepted accounting principles in the United States as in effect from time to
time, except as noted below or in Section 1.2(g). In the event that any “Change in Accounting Principles”
(as defined below) shall occur and such change results in a change in the method of calculation of
financial standards or terms in this Agreement, then, upon the request of the Borrower or the Required
Lenders, the Borrower and the Administrative Agent agree to enter into negotiations in order to amend
such provisions of this Agreement so as to reflect equitably such Change in Accounting Principles with
the desired result that the criteria for evaluating the Borrower’s financial condition shall be the same after
such Change in Accounting Principles as if such Change in Accounting Principles had not been made.
Until such time as such an amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial standards or terms in this Agreement shall
continue to be calculated or construed as if such Change in Accounting Principles had not occurred.
“Change in Accounting Principles” refers to changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants or any successor thereto, the SEC or, if
applicable, the Public Company Accounting Oversight Board.

         “Governmental Authority”: any nation or government, any state or other political subdivision
thereof, any agency, authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or administrative functions of or pertaining to
government, any securities exchange and any self-regulatory organization (including the National
Association of Insurance Commissioners and supra-national bodies such as the European Union or the
European Central Bank).

         “Guarantee”: as to any Person (the “guaranteeing person”), any obligation, including a
reimbursement, counterindemnity or similar obligation, of the guaranteeing person that guarantees any
Indebtedness, leases, dividends or other obligations (the “primary obligations”) of any other third Person
(the “primary obligor”) in any manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or supply funds (1) for the
purchase or payment of any such primary obligation or (2) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring the owner of any such
primary obligation of the ability of the primary obligor to make payment of such primary obligation,
(iv) otherwise to assure or hold harmless the owner of any such primary obligation against loss in respect
thereof or (v) to reimburse or indemnify an issuer of a letter of credit, surety bond or guarantee issued by
such issuer in respect of primary obligations of a primary obligor other than the Borrower or any
Significant Subsidiary; provided, however, that the term Guarantee shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The amount of any Guarantee of
any guaranteeing person shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee, unless such primary obligation and the maximum amount for
which such guaranteeing person may be liable are not stated or determinable, in which case the amount of
such Guarantee shall be such guaranteeing person’s reasonably anticipated liability in respect thereof as
determined by the Borrower in good faith.

        “Guaranteed Obligations”: as defined in Section 12.1(a).

        “Guarantor Joinder”: as defined in Section 12.6.


                                                                                                            12

Case: 19-30089         Doc# 124-2        Filed: 01/31/19       Entered: 01/31/19 04:58:16           Page 19
                                                  of 111
        “Guarantors”: PCG, together with any Subsidiary of PCG or the Borrower that, on or after the
Closing Date, executes a Guarantor Joinder.

        “Guaranty”: the guaranty in Section 12.

        “Incremental Amendment”: as defined in Section 2.3(f).

         “Incremental Amount”: at any time, the excess, if any, of (i) $4,000,000,000 over (ii) the
aggregate amount of all Incremental Commitments established prior to such time pursuant to Section 2.3
(giving effect to the effectiveness of any proposed Incremental Facility (including any unused amount
thereof, in the case of any proposed Incremental Revolving Commitment Increase)).

       “Incremental Commitments”: Incremental Revolving Commitment Increases and Incremental
Term Loan Commitments.

        “Incremental Effective Date”: as defined in Section 2.3(e).

        “Incremental Facilities”: as defined in Section 2.3(a).

        “Incremental Revolving Commitment Increase”: as defined in Section 2.3(a).

       “Incremental Term Loan Commitment”: the commitment of any lender to make Incremental
Term Loans pursuant to Section 2.3.

        “Incremental Term Loans”: as defined in Section 2.3(a).

         “Indebtedness”: of any Person at any date, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred purchase price of property
or services (other than trade payables, including under energy procurement and transportation contracts,
incurred in the ordinary course of such Person’s business), (c) all obligations of such Person evidenced by
notes, bonds, debentures or other similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in the event of default are
limited to repossession or sale of such property), (e) all Capital Lease Obligations of such Person, (f) all
obligations of such Person, contingent or otherwise, as an account party or applicant under or in respect of
acceptances, letters of credit, surety bonds or similar arrangements (other than reimbursement obligations,
which are not due and payable on such date, in respect of documentary letters of credit issued to provide
for the payment of goods and services in the ordinary course of business), (g) the liquidation value of all
mandatorily redeemable preferred Capital Stock of such Person, (h) all Guarantees of such Person in
respect of obligations of the kind referred to in clauses (a) through (g) above, (i) all obligations of the kind
referred to in clauses (a) through (h) above secured by (or for which the holder of such obligation has an
existing right, contingent or otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or become liable for the
payment of such obligation (provided, that if such Person is not liable for such obligation, the amount of
such Person’s Indebtedness with respect thereto shall be deemed to be the lesser of the stated amount of
such obligation and the value of the property subject to such Lien), and (j) for the purposes of Section 8(e)
only, all obligations of such Person in respect of Swap Agreements, provided that Indebtedness as used in
this Agreement shall exclude any Non-Recourse Debt. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership interest in or other

                                                                                                             13

Case: 19-30089         Doc# 124-2        Filed: 01/31/19       Entered: 01/31/19 04:58:16            Page 20
                                                  of 111
relationship with such entity, except to the extent the terms of such Indebtedness expressly provide that
such Person is not liable therefor.

        “Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with respect to any
payment made by or on account of any obligation of any Loan Party under any Loan Document and (b) to
the extent not otherwise described in (a), Other Taxes.

        “Initial Term Loan Commitment”: as to any Lender, the obligation of such Lender, if any, to
make Initial Term Loans in an aggregate principal amount not to exceed the amount set forth under the
heading “Initial Term Loan Commitment” opposite such Lender’s name on Schedule 1.1A or in the
Assignment and Assumption pursuant to which such Lender became a party hereto, as the same may be
changed from time to time pursuant to the terms hereof (including, for the avoidance of doubt, to reflect
the Fronting Arranger’s funding of the full amount of the Initial Term Loan Commitment on behalf of the
other Lenders with Initial Term Loan Commitments). The aggregate amount of the Initial Term Loan
Commitments on the Closing Date is $1,500,000,000.

        “Initial Term Loans”: as defined in Section 2.1(a). Upon funding of any Delayed Draw Term
Loans, such Delayed Draw Term Loans shall be deemed to be Initial Term Loans for all purposes
hereunder.

         “Interest Payment Date”: (a) as to any ABR Loan, the last Business Day of each calendar month
to occur while such Loan is outstanding, the date of any repayment or prepayment made in respect thereof
and the final maturity date of such Loan and (b) as to any Eurodollar Loan, the last Business Day of each
calendar month to occur while such Loan is outstanding, the last day of the applicable Interest Period, the
date of any repayment or prepayment made in respect thereof and the final maturity date of such Loan.

         “Interest Period”: as to any Eurodollar Loan, (a) initially, the period commencing on the
borrowing or conversion date, as the case may be, with respect to such Eurodollar Loan and ending one,
two, three or six or (if agreed to by all Lenders of the relevant Class of Loans) twelve months thereafter,
as selected by the Borrower in its notice of borrowing or notice of conversion, as the case may be, given
with respect thereto; and (b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or six or (if agreed to by all
Lenders of the relevant Class of Loans) twelve months thereafter, as selected by the Borrower by
irrevocable notice to the Administrative Agent not later than 12:00 Noon, New York City time, on the
date that is three Business Days prior to the last day of the then current Interest Period with respect
thereto; provided that, all of the foregoing provisions relating to Interest Periods are subject to the
following:

                        (i) if any Interest Period would otherwise end on a day that is not a Business
        Day, such Interest Period shall be extended to the next succeeding Business Day unless the result
        of such extension would be to carry such Interest Period into another calendar month in which
        event such Interest Period shall end on the immediately preceding Business Day;

                       (ii) the Borrower may not select an Interest Period that would extend beyond the
        Termination Date;

                         (iii) any Interest Period that begins on the last Business Day of a calendar month
        (or on a day for which there is no numerically corresponding day in the calendar month at the end
        of such Interest Period) shall end on the last Business Day of a calendar month; and


                                                                                                            14

Case: 19-30089        Doc# 124-2        Filed: 01/31/19      Entered: 01/31/19 04:58:16           Page 21
                                                 of 111
                       (iv) the Borrower shall select Interest Periods so as not to require a payment or
        prepayment of any Eurodollar Loan during an Interest Period for such Loan.

       “Interim Availability Amount”: $1,500,000,000 (or such lesser amount as the Bankruptcy Court
may approve in the Interim Order).

      “Interim L/C Availability Amount”: $750,000,000 (or, to the extent that the Interim Availability
Amount is less than $750,000,000, the Interim Availability Amount).

         “Interim Order”: an interim order of the Bankruptcy Court, in form and substance substantially
similar to the form attached as Exhibit C, entered in the Cases after an interim hearing on a motion by the
Debtors, that is in form and substance reasonably satisfactory to the Administrative Agent, as such order
may be extended, amended, supplemented or modified in a form and manner reasonably satisfactory to
the Administrative Agent.

        “Interim Order Entry Date”: the date that the Interim Order is entered by the Bankruptcy Court in
the Cases.

        “Investment”: as defined in Section 7.4.

        “IRS”: the United States Internal Revenue Service.

       “ISP”: the “International Standby Practices 1998” published by the Institute of International
Banking Law & Practice, Inc. (or such later version thereof as may be in effect at the time of issuance).

        “Issuing Lender”: (a) JPMorgan Chase Bank, N.A., Bank of America, N.A., Barclays Bank PLC,
Citibank, N.A., BNP Paribas, Credit Suisse AG, Cayman Islands Branch, Goldman Sachs Bank USA,
MUFG Union Bank, N.A. and Wells Fargo Bank, National Association, and (b) any other Revolving
Lender selected by the Borrower as an Issuing Lender with the consent of such Lender and the
Administrative Agent (in the case of the Administrative Agent, such consent not to be unreasonably
withheld, conditioned or delayed). The Borrower may, at any time upon giving at least 10 days’ prior
written notice thereof to the Revolving Lenders and the Administrative Agent, remove any Issuing
Lender, provided that no Letters of Credit issued by such Issuing Lender are outstanding or the Borrower
terminates or Cash Collateralizes any Letters of Credit issued by such Issuing Lender on or prior to such
removal. An Issuing Lender may issue Letters of Credit through one or more of its Affiliates, in which
case such Issuing Lender and any such Affiliates shall be deemed to be, collectively, a single Issuing
Lender.

        “Junior/Prepetition Obligations”: as defined in Section 7.9(b).

        “knowledge of the Borrower”: actual knowledge of any Responsible Officer of the Borrower.

        “L/C Commitment”: with respect to each Issuing Lender, the commitment of such Issuing
Lender hereunder to make Letters of Credit available to the Borrower in the amount set forth opposite its
name on Schedule 1.1A hereto (provided that prior to the Full Availability Date, each Issuing Lender
shall only be required to make Letters of Credit available to the Borrower up to the amount set forth
opposite its name on Schedule 1.1B hereto). The aggregate amount of the L/C Commitments on the
Closing Date is $1,500,000,000.




                                                                                                            15

Case: 19-30089        Doc# 124-2       Filed: 01/31/19       Entered: 01/31/19 04:58:16           Page 22
                                                of 111
        “L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate then undrawn
and unexpired amount of the then outstanding Letters of Credit and (b) the aggregate amount of drawings
under issued Letters of Credit that have not then been reimbursed pursuant to Section 3.5.

       “L/C Participants”: in respect of any Letter of Credit, the collective reference to all Revolving
Lenders other than the Issuing Lender that issued such Letter of Credit.

         “Lenders”: as defined in the preamble hereto.

         “Letters of Credit”: as defined in Section 3.1.

         “Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement, encumbrance,
lien (statutory or other), charge or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any Capital Lease Obligation having substantially the same economic
effect as any of the foregoing).

         “Loan”: any loan made by any Lender pursuant to this Agreement, including Revolving Loans,
Initial Term Loans and Incremental Term Loans.

         “Loan Documents”: this Agreement, the Security Documents, the Notes and the Applications
and, in each case, any amendment, waiver, supplement or other modification to any of the foregoing.

         “Loan Parties”: collectively, the Borrower and the Guarantors.

         “Material Adverse Effect”: (a) a change in the business, property, operations or financial
condition of PCG and its Subsidiaries, taken as a whole (in each case, other than as customarily occurs as
a result of events leading up to and following the commencement of a proceeding under chapter 11 of the
Bankruptcy Code and the commencement of the Cases) that could reasonably be expected to materially
and adversely affect the ability of the Loan Parties, taken as a whole, to perform their payment obligations
under the Loan Documents to which they are a party or (b) a material adverse effect on (i) the validity or
enforceability of this Agreement or any of the other Loan Documents or (ii) the rights and remedies of the
Administrative Agent, the Collateral Agent or the Lenders under this Agreement or any other Loan
Document.

         “Materials of Environmental Concern”: any gasoline or petroleum (including crude oil or any
fraction thereof) or petroleum products or any hazardous or toxic substances, materials or wastes, defined
or regulated as such in or under any Environmental Law, including asbestos, polychlorinated biphenyls
and urea-formaldehyde insulation.

         “Moody’s”: Moody’s Investors Service, Inc.

         “Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section 4001(a)(3) of
ERISA.

         “Net Proceeds”: with respect to any event, including any Prepayment Event, (a) the cash
proceeds received in respect of such event, including any cash received in respect of noncash proceeds,
but only as and when received, net of (b) the sum, without duplication, of (i) all reasonable fees and out-
of-pocket expenses paid in connection with such event by PCG and its Subsidiaries to Persons that are not
Affiliates of PCG or any of its Subsidiaries, (ii) in the case of any Disposition, the amount of all payments


                                                                                                           16

Case: 19-30089         Doc# 124-2       Filed: 01/31/19      Entered: 01/31/19 04:58:16           Page 23
                                                 of 111
required to be made by PCG and its Subsidiaries (other than to any Affiliate of PCG or any of its
Subsidiaries) as a result of such event to repay Indebtedness (other than Loans) secured by such asset and
(iii) the amount of all Taxes paid (or reasonably estimated to be payable) by PCG and its Subsidiaries,
and the amount of any reserves established by PCG and its Subsidiaries in accordance with GAAP to fund
purchase price adjustment, indemnification and similar contingent liabilities reasonably estimated to be
payable, in each case during the year that such event occurred or the next succeeding year and that are
directly attributable to the occurrence of such event (as reasonably determined in good faith by a
Responsible Officer). For purposes of this definition, in the event any contingent liability reserve
established with respect to any event, including any Prepayment Event, as described in clause (b)(iii)
above shall be reduced, the amount of such reduction shall, except to the extent such reduction is made as
a result of a payment having been made in respect of the contingent liabilities with respect to which such
reserve has been established, be deemed to be receipt, on the date of such reduction, of cash proceeds in
respect of such event.

         “Netting Agreement”: in respect of obligations under a Swap Agreement or Permitted
Agreement, a netting agreement, master netting agreement or other similar document having the same
effect as a netting agreement or master netting agreement and, as applicable, any collateral annex, security
agreement or other similar document related thereto.

         “New Lender”: at any time, any Person (other than any such Person that is a Lender at such time)
that agrees to provide any portion of an Incremental Facility pursuant to an Incremental Amendment in
accordance with Section 2.3.

         “New York UCC”: the Uniform Commercial Code as in effect in the State of New York from
time to time.

        “Non-Extension Notice Date”: as defined in Section 3.2.

         “Non-Recourse Debt”: Indebtedness of the Borrower or any of its Significant Subsidiaries that is
incurred in connection with the acquisition, construction, sale, transfer or other disposition of specific
assets, to the extent recourse, whether contractual or as a matter of law, for non-payment of such
Indebtedness is limited (a) to such assets, or (b) if such assets are (or are to be) held by a Subsidiary
formed solely for such purpose, to such Subsidiary or the Capital Stock of such Subsidiary.

        “Notes”: as defined in Section 2.12(f).

        “NYFRB”: the Federal Reserve Bank of New York.

         “NYFRB Rate”: for any day, the greater of (a) the Federal Funds Effective Rate in effect on such
day and (b) the Overnight Bank Funding Rate in effect on such day (or for any day that is not a Business
Day, for the immediately preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” shall mean the rate for a federal funds
transaction quoted at 11:00 a.m., New York City time, on such day received by the Administrative Agent
from a Federal funds broker of recognized standing selected by it; provided, further, that if any of the
aforesaid rates shall be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

         “Obligations”: (a) the unpaid principal of and interest and premiums (if any) on (including,
without limitation, interest accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the commencement of any insolvency,

                                                                                                         17

Case: 19-30089        Doc# 124-2       Filed: 01/31/19       Entered: 01/31/19 04:58:16          Page 24
                                                of 111
reorganization or like proceeding, relating to any Loan Party (including the Cases), whether or not a claim
for post-filing or post-petition interest is allowed in such proceeding) the Loans, the Reimbursement
Obligations and all other obligations and liabilities of the Loan Parties to the Administrative Agent or to
any Issuing Lender or to any Lender, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document or any other document made, delivered or given in connection
herewith or therewith, including any fee letters, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including, without limitation, all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are required to be paid by any
Loan Party pursuant hereto) or otherwise and (b) the Cash Management Obligations.

       “OECD”: the countries constituting the “Contracting Parties” to the Convention on the
Organisation For Economic Co-operation and Development, as such term is defined in Article 4 of such
Convention.

        “Ordinary Course Dispositions”: Dispositions permitted pursuant to Section 7.5, other than
Section 7.5(e), Section 7.5(g), Section 7.5(i), Section 7.5(l), Section 7.5(r) and Section 7.5(s).

        “Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a result of a present
or former connection between such Recipient and the jurisdiction imposing such Tax (other than
connections arising from such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security interest under, engaged in
any other transaction pursuant to or enforced any Loan Document, or sold or assigned an interest in any
Loan or Loan Document).

        “Other Taxes”: all present or future stamp, court or documentary, intangible, recording, filing or
similar Taxes that arise from any payment made under, from the execution, delivery, performance,
enforcement or registration of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other Connection Taxes imposed
with respect to an assignment (other than an assignment made pursuant to Section 2.17).

        “Overnight Bank Funding Rate”: for any day, the rate comprised of both overnight federal funds
and overnight Eurodollar borrowings by U.S.-managed banking offices of depository institutions, as such
composite rate shall be determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight bank funding rate
(from and after such date as the NYFRB shall commence to publish such composite rate).

        “Participant”: as defined in Section 10.6(c).

        “Participant Register”: as defined in Section 10.6(c)(iii).

        “Participation Amount”: as defined in Section 3.4(b).

        “Patriot Act”: the USA PATRIOT Improvement and Reauthorization Act, Pub. L. 109-177
(signed into law March 9, 2009), as amended from time to time.

        “PBGC”: the Pension Benefit Guaranty Corporation established pursuant to Subtitle A of
Title IV of ERISA (or any successor).

        “PCG”: as defined in the preamble hereto.

                                                                                                        18

Case: 19-30089        Doc# 124-2        Filed: 01/31/19       Entered: 01/31/19 04:58:16         Page 25
                                                 of 111
         “Percentage”: as to any Lender at any time, (a) with respect to the Initial Term Loan
Commitments, the percentage which such Lender’s Initial Term Loan Commitment then constitutes of the
aggregate Initial Term Loan Commitments of all Lenders, (b) with respect to the Delayed Draw Term
Loan Commitments, the percentage which Lender’s Delayed Draw Term Loan Commitment then
constitutes of the aggregate Delayed Draw Term Loan Commitments of all Lenders, (c) with respect to
the Incremental Term Loan Commitments of any tranche of Incremental Term Loans, the percentage
which such Lender’s Incremental Term Loan Commitment then constitutes of the aggregate Incremental
Term Loan Commitments of all Lenders of such tranche and (d) with respect to the Revolving Credit
Facility (including L/C Obligations and/or Obligations of L/C Participants), the percentage which such
Lender’s Revolving Commitment then constitutes of the aggregate amount of Revolving Commitments
or, at any time after the Revolving Commitments shall have expired or terminated, the percentage which
the aggregate principal amount of such Lender’s Revolving Loans then outstanding constitutes of the
aggregate principal amount of the Revolving Loans then outstanding, provided, that, in the event that the
Revolving Loans are paid in full prior to the reduction to zero of the Total Extensions of Revolving
Credit, the Percentages shall be determined in a manner designed to ensure that the other outstanding
Extensions of Revolving Credit shall be held by the Lenders on a comparable basis.

        “Permitted Agreement”: as defined in Section 7.2(u).

        “Permitted Cash Equivalents”:

        (a)     securities issued by the United States government or any agency or instrumentality of the
United States government having maturities of not more than two (2) years from the date of acquisition;

        (b)      certificates of deposit, time deposits, money market deposits and Eurodollar time deposits
with maturities of two (2) years or less from the date of acquisition, bankers’ acceptances with maturities
of two (2) years or less and overnight bank deposits, in each case with any domestic commercial bank
having capital and surplus in excess of $500 million;

        (c)      repurchase obligations with a term of not more than 180 days for underlying securities of
the types described in clauses (a), (b) and (e) entered into with any financial institution meeting the
qualifications specified in clause (b) above;

       (d)     commercial paper rated at least P-1 by Moody’s or at least A-1 by S&P and, in each case,
maturing within twelve months after the date of acquisition;

        (e)      securities issued or fully guaranteed by any state or commonwealth of the United States
or by any political subdivision or taxing authority thereof, and rated at least Baa3 by Moody’s or BBB- by
S&P and, in each case, maturing within two (2) years after the date of acquisition;

        (f)      mutual funds whose investment guidelines restrict 90% of such funds’ investments to
those satisfying the provisions of clauses (a) through (e) above;

       (g)       money market funds that (i) comply with the criteria set forth in Rule 2a-7 under the
Investment Company Act of 1940, as amended, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii)
have portfolio assets of least $5,000 million; and

         (h)      time deposit accounts, certificates of deposit and money market deposits in an aggregate
face amount not in excess of 1/2 of 1% of the total assets of PCG and its Subsidiaries, on a consolidated
basis, as of the end of PCG’s most recently completed fiscal year.

                                                                                                         19

Case: 19-30089        Doc# 124-2        Filed: 01/31/19      Entered: 01/31/19 04:58:16          Page 26
                                                 of 111
        “Person”: an individual, partnership, corporation, limited liability company, business trust, joint
stock company, trust, unincorporated association, joint venture, Governmental Authority or other entity of
whatever nature.

        “Petition Date”: has the meaning assigned to that term in the first recital paragraph.

       “Plan”: at a particular time, any employee benefit plan that is covered by ERISA and in respect
of which the Borrower or a Commonly Controlled Entity is (or, if such plan were terminated at such time,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.

        “Platform”: as defined in Section 10.2(d).

        “Pledged Collateral”: as defined in Section 11.6.

        “Prepayment Event”:

         (a) any Disposition (other than any Ordinary Course Disposition), or any taking under power of
condemnation, of any asset of PCG or any of its Subsidiaries to or by a Person other than any Loan Party
to the extent such Disposition or taking, when taken together with all other such Dispositions (other than
any Ordinary Course Dispositions) or takings made after the Closing Date, would result in aggregate Net
Proceeds in excess of $4,000,000,000; or

        (b) the incurrence by PCG or any of its Subsidiaries of any Indebtedness, other than any
Indebtedness permitted to be incurred by Section 7.1.

        “Projections”: as defined in Section 5.1(j).

        “Recipient”: the Administrative Agent, any Lender or any Issuing Lender.

        “Register”: as defined in Section 10.6(b).

        “Regulation U”: Regulation U of the Board as in effect from time to time.

       “Reimbursement Obligation”: the obligation of the Borrower to reimburse each Issuing Lender
pursuant to Section 3.5 for amounts drawn under Letters of Credit issued by such Issuing Lender.

         “Related Parties”: with respect to any Person, such Person’s Affiliates and the partners, directors,
officers, employees, agents, trustees, administrators, managers, advisors and representatives of such
Person and of such Person’s Affiliates.

         “Reportable Event”: any of the events set forth in Section 4043(c) of ERISA, other than those
events as to which the thirty-day notice period is waived under subsections .27, .28, .29, .30, .31, .32, .34
or .35 of PBGC Reg. § 4043.

         “Repricing Transaction”: each of (a) the prepayment, repayment, substitution or replacement of
all or a portion of the Initial Term Loans with the incurrence by any Loan Party of any senior secured
term loans having a Yield that is less than the Yield applicable to the Initial Term Loans so prepaid,
repaid, substituted or replaced and (b) any amendment, waiver or other modification to this Agreement
that would reduce the Yield applicable to the Initial Term Loans; provided that a primary purpose of such


                                                                                                           20

Case: 19-30089         Doc# 124-2       Filed: 01/31/19       Entered: 01/31/19 04:58:16            Page 27
                                                 of 111
prepayment, repayment, substitution, replacement, amendment, waiver or other modification was to
reduce the Yield applicable to the Initial Term Loans.

         “Required Lenders”: at any time, Lenders having Extensions of Revolving Credit, Term Loans
and unused Commitments representing more than 50% of the sum of the Total Extensions of Revolving
Credit, aggregate outstanding Term Loans and aggregate unused Commitments at such time. The
Extensions of Revolving Credit, Term Loans and unused Commitments of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time; provided that, any Participation Amount that
such Defaulting Lender has failed to fund and that has not been reallocated to and funded by another
Lender shall be deemed to be held by an Issuing Lender in making such determination.

        “Required Revolving Lenders”: at any time, Revolving Lenders having Extensions of Revolving
Credit and unused Revolving Commitments representing more than 50% of the sum of the Total
Extensions of Revolving Credit and aggregate unused Revolving Commitments at such time. The
Extensions of Revolving Credit and unused Revolving Commitments of any Defaulting Lender shall be
disregarded in determining Required Revolving Lenders at any time; provided that, any Participation
Amount that such Defaulting Lender has failed to fund and that has not been reallocated to and funded by
another Revolving Lender shall be deemed to be held by an Issuing Lender in making such determination.

        “Requirement of Law”: as to any Person, the Articles of Incorporation and By-Laws or other
organizational or governing documents of such Person, and any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in each case applicable to or
binding upon such Person or any of its property or to which such Person or any of its property is subject.

         “Responsible Officer”: the chief executive officer, president, chief financial officer, treasurer or
assistant treasurer of the Borrower, but in any event, with respect to financial matters, the chief financial
officer, treasurer or assistant treasurer of the Borrower.

        “Restricted Payments”: as defined in Section 7.6.

        “Revolving Commitment”: as to any Lender, the obligation of such Lender, if any, to make
Revolving Loans and participate in Letters of Credit in an aggregate principal and/or face amount not to
exceed the amount set forth under the heading “Revolving Commitment” opposite such Lender’s name on
Schedule 1.1A or in the Assignment and Assumption or Incremental Amendment pursuant to which such
Lender became a party hereto, as the same may be changed from time to time pursuant to the terms
hereof. The aggregate amount of the Revolving Commitments on the Closing Date is $3,500,000,000.
Unless the context shall otherwise require, the term “Revolving Commitment” shall include any
Incremental Revolving Commitment Increase.

       “Revolving Commitment Period”: the period from and including the Closing Date to the
Termination Date.

        “Revolving Credit Facility”: the facility providing for the Revolving Loans.

        “Revolving Credit Re-Allocation Date”: as defined in Section 2.3(g).

        “Revolving Lender”: each Lender with a Revolving Commitment; provided, that unless the
context otherwise requires, each reference herein to the Revolving Lenders shall be deemed to include
any Conduit Lender.



                                                                                                            21

Case: 19-30089         Doc# 124-2       Filed: 01/31/19       Entered: 01/31/19 04:58:16            Page 28
                                                 of 111
          “Revolving Loans”: as defined in Section 2.1(a).

          “Revolving Unused Fee Rate”: a rate per annum equal to 0.375%.

          “S&P”: Standard & Poor’s Ratings Services.

          “Scheduled Termination Date”: December 31, 2020, as may be extended pursuant to Section
2.5(b).

      “SEC”: the Securities and Exchange Commission, any successor thereto and any analogous
Governmental Authority.

         “Secured Parties”: the Administrative Agent, the Collateral Agent, the Issuing Lenders, the
Lenders, the Cash Management Banks and each sub-agent appointed pursuant to Section 9.2 by the
Administrative Agent with respect to matters related to the Facilities or by the Collateral Agent with
respect to matters related to any Security Document.

        “Security Documents”: (a) the Financing Orders, (b) the applicable provisions of this Agreement
(including Section 11) and (c) any other agreement or document executed and delivered by a Loan Party
that grants or purports to grant a Lien on any assets of the Loan Parties in favor of the Collateral Agent to
secure the Obligations. The Security Documents (other than the Financing Orders) shall supplement, and
shall not limit, the grant of a Lien on and security interest in the Collateral pursuant to the Financing
Orders.

          “Senior Permitted Liens”: Liens described in clauses (a), (b), (c), (d), (e), (k), (m), (i), (n), (p),
(q), (r), (s), (u) and (v) of Section 7.2, in each case that are required to be senior to the Obligations
pursuant to applicable law or the contractual obligations (to the extent such contract and such requirement
are entered into the ordinary course of business) pursuant to which such Lien arises.

        “Significant Subsidiary”: as defined in Article 1, Rule 1-02(w) of Regulation S-X of the
Exchange Act as of the Closing Date, provided that notwithstanding the foregoing, no special purpose
finance subsidiary shall constitute a Significant Subsidiary. Unless otherwise qualified, all references to a
“Significant Subsidiary” or to “Significant Subsidiaries” in this Agreement shall refer to a Significant
Subsidiary or Significant Subsidiaries of PCG.

       “Single Employer Plan”: a Plan that is governed by Title IV of ERISA but that is not a
Multiemployer Plan.

         “Specified Exchange Act Filings”: the Borrower’s Form 10-K annual report for the year ended
December 31, 2017 and each and all of the Form 10-Ks, Form 10-Qs and Form 8-Ks (and to the extent
applicable proxy statements) filed by the Borrower or PCG with the SEC after December 31, 2017 and
prior to the date of this Agreement.

         “Subsidiary”: as to any Person, a corporation, partnership, limited liability company or other
entity of which shares of stock or other ownership interests having ordinary voting power (other than
stock or such other ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is otherwise controlled,
directly or indirectly through one or more intermediaries, or both, by such Person. Unless otherwise



                                                                                                             22

Case: 19-30089         Doc# 124-2        Filed: 01/31/19       Entered: 01/31/19 04:58:16            Page 29
                                                  of 111
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a
Subsidiary or Subsidiaries of PCG.

        “Successor Cases”: has the meaning assigned to such term in the Interim Order, or upon entry of
the Final Order, in the Final Order, as applicable.

         “Swap Agreement”: (a) any agreement with respect to any swap, forward, future or derivative
transaction or option or similar agreement involving, or settled by reference to, one or more rates,
currencies, commodities, equity or debt instruments or securities, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value or any similar transaction or any
combination of these transactions and (b) any physical or financial commodity contract or agreement,
power purchase or sale agreement, fuel purchase or sale agreement, environmental credit purchase or sale
agreement, power transmission agreement, ancillary service agreement, commodity transportation
agreement, fuel storage agreement, weather derivative, netting agreement (including a Netting
Agreement), capacity agreement and commercial or trading agreement, each with respect to the purchase,
sale or exchange of (or the option to purchase, sell or exchange), transmission, transportation, storage,
distribution, processing, sale, lease or hedge of, any commodity, price or price indices for any such
commodity or services or any other similar derivative agreements, and any other similar agreements;
provided that no phantom stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of the Borrower or any of its
Subsidiaries shall be a “Swap Agreement”.

        “Syndication Agent”: Citibank, N.A., in its capacity as syndication agent.

        “Taxes”: all present or future taxes, levies, imposts, duties, deductions, withholdings (including
backup withholding), assessments, fees or other charges imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

        “Term Loan Facility”: the facility providing for the Term Loans.

        “Term Loans”: the Initial Term Loans, the Delayed Draw Term Loans and the Incremental Term
Loans, collectively.

         “Termination Date”: the earliest to occur of (a) the Scheduled Termination Date, (b) the date that
is five (5) Business Days after the Petition Date if the Interim Order Entry Date has not occurred by such
date, (c) April 15, 2019, if the Final Order Entry Date has not occurred by such date, (d) the
consummation of a sale of all or substantially all of the Debtors’ assets under Section 363 of the
Bankruptcy Code, (e) the date of substantial consummation (as defined in Section 1101 of the Bankruptcy
Code and which for purposes hereof shall be no earlier than the “effective date” thereof) of any Chapter
11 Plan and (f) the acceleration of any Loans and the termination of any then-outstanding Commitments
as a result of the occurrence and continuation of an Event of Default.

        “Total Available Revolving Commitments”: (a) prior to the Full Availability Date, an amount
equal to (i) the Interim Availability Amount minus (ii) the aggregate principal amount of Total Extensions
of Revolving Credit outstanding and (b) on or after the Full Availability Date, an amount equal to (i) the
aggregate amount of the Revolving Commitments minus (ii) the Total Extensions of Revolving Credit.

       “Total Extensions of Revolving Credit”: at any time, the aggregate amount of the Extensions of
Revolving Credit of all Revolving Lenders at such time.


                                                                                                           23

Case: 19-30089         Doc# 124-2       Filed: 01/31/19       Entered: 01/31/19 04:58:16              Page 30
                                                 of 111
        “Transferee”: any Assignee or Participant.

        “Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

        “UCC”: the New York UCC; provided, however, that if by reason of mandatory provisions of
law, the perfection, the effect of perfection or non-perfection or priority of a security interest is governed
by the personal property security laws of any jurisdiction other than New York, “UCC” shall mean those
personal property security laws as in effect in such other jurisdiction for the purposes of the provisions
hereof relating to such perfection or priority and for the definitions related to such provisions.

        “United States”: the United States of America.

       “U.S. Person”: any Person that is a “United States Person” as defined in Section 7701(a)(30) of
the Code.

        “Variance Report”: as defined in Section 6.2(d).

        “Withdrawal Liability”: any liability to a Multiemployer Plan as a result of a complete or partial
withdrawal by the Borrower or any Commonly Controlled Entity from such Multiemployer Plan, as such
terms are defined in Title IV of ERISA.

        “Write-Down and Conversion Powers”: with respect to any EEA Resolution Authority, the
write-down and conversion powers of such EEA Resolution Authority from time to time under the Bail-In
Legislation for the applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

         “Yield”: as to any Indebtedness, the effective yield on such Indebtedness in the reasonable
determination of the Administrative Agent in consultation with the Borrower and consistent with
generally accepted financial practices, taking into account the applicable interest rate margins, any
interest rate floors (the effect of which floors shall be determined in a manner set forth in the proviso
below), or similar devices and all fees, including upfront or similar fees or original issue discount
(amortized over the shorter of (i) the remaining weighted average life to maturity of such Indebtedness
and (ii) the three years following the date of incurrence thereof) payable generally to Lenders or other
institutions providing such Indebtedness in connection with the initial primary syndication thereof, but
excluding any arrangement, structuring, ticking or other similar fees payable in connection therewith that
are not generally shared with the relevant Lenders and, if applicable, consent fees for an amendment paid
generally to consenting Lenders; provided that with respect to any Indebtedness that includes a
“Eurodollar Floor” or an “ABR floor”, (a) to the extent that the Eurodollar Rate (with an Interest Period
of three months) or ABR (without giving effect to any floors in such definitions), as applicable, on the
date that the Yield is being calculated is less than such floor, the amount of such difference shall be
deemed added to the interest rate margin for such Indebtedness for the purpose of calculating the Yield
and (b) to the extent that the Eurodollar Rate (with an Interest Period of three months) or ABR (without
giving effect to any floors in such definitions), as applicable, on the date that the Yield is being calculated
is greater than such floor, then the floor shall be disregarded in calculating the Yield. Any determination
by the Administrative Agent in consultation with the Borrower and consistent with generally accepted
financial practices of the Yield of any Indebtedness shall be conclusive and binding on all Lenders, and
the Administrative Agent shall have no liability to any Person with respect to such determination absent
gross negligence or willful misconduct.

        1.2 Other Definitional Provisions and Interpretative Provisions.

                                                                                                            24

Case: 19-30089         Doc# 124-2        Filed: 01/31/19       Entered: 01/31/19 04:58:16            Page 31
                                                  of 111
       (a) Unless otherwise specified therein, all terms defined in this Agreement shall have the defined
meanings when used in the other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

         (b) As used herein and, except as otherwise provided therein, in the other Loan Documents, and
any certificate or other document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to the Borrower and its Significant Subsidiaries defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the respective meanings given to them
under GAAP, (ii) the words “include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”, (iii) the word “incur” shall be construed to mean incur, create, issue, assume
or become liable in respect of (and the words “incurred” and “incurrence” shall have correlative
meanings), (iv) the words “asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties, including cash, Capital Stock,
securities, revenues, accounts, leasehold interests and contract rights, and (v) references to agreements or
other Contractual Obligations shall, unless otherwise specified, be deemed to refer to such agreements or
Contractual Obligations as amended, supplemented, restated or otherwise modified from time to time.

        (c) The words “hereof”, “herein” and “hereunder” and words of similar import, when used in this
Agreement, shall refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section, Schedule and Exhibit references are to this Agreement unless otherwise
specified.

        (d) The meanings given to terms defined herein shall be equally applicable to both the singular
and plural forms of such terms.

        (e) The Borrower shall not be required to perform, nor shall it be required to guarantee the
performance of, any of the affirmative covenants set forth in Section 6 that apply to any of its Significant
Subsidiaries nor shall any of the Borrower’s Significant Subsidiaries be required to perform, nor shall any
of such Significant Subsidiaries be required to guarantee the performance of, any of the Borrower’s
affirmative covenants set forth in Section 6 or any of the affirmative covenants set forth in Section 6 that
apply to any other Significant Subsidiary; provided, that nothing in this Section 1.2(e) shall prevent the
occurrence of a Default or an Event of Default arising out of the Borrower’s failure to cause any
Significant Subsidiary to comply with the provisions of this Agreement applicable to such Significant
Subsidiary.

        (f) For the purposes of this Agreement, Loans and Borrowings may be classified and referred to
by Class (e.g., a “Revolving Loan” or a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar Loan” or
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Loan” or “Eurodollar
Revolving Borrowing”).

         (g) Notwithstanding any other provision contained herein, all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any change in accounting for leases pursuant to GAAP resulting from
the implementation of Financial Accounting Standards Board ASU No. 2016-02, Leases (Topic 842), to
the extent such adoption would require treating any lease (or similar arrangement conveying the right to
use) as a capital lease where such lease (or similar arrangement) would not have been required to be so
treated under GAAP as in effect on December 31, 2015.

      (h) The following capitalized terms have the meaning ascribed to them in the New York UCC:
“Accounts”, “Chattel Paper”, “Deposit Accounts”, “Documents”, “Equipment”, “General Intangibles”,

                                                                                                          25

Case: 19-30089        Doc# 124-2        Filed: 01/31/19       Entered: 01/31/19 04:58:16           Page 32
                                                 of 111
“Instruments”, “Inventory”, “Goods”, “Investment Property”, “Letter-of-Credit Rights”, “Commercial
Tort Claims”, “Fixtures” and “Proceeds”.

       SECTION 2.      AMOUNT AND TERMS OF COMMITMENTS

       2.1 Commitments.

       (a) Term Loans.

               (i)      Subject to the terms and conditions hereof, each Lender having an Initial Term
       Loan Commitment severally agrees to make a term loan in Dollars (each, an “Initial Term Loan”
       and, collectively the “Initial Term Loans”) to the Borrower on the Full Availability Date, in an
       amount requested by the Borrower not to exceed for any such Lender, the Initial Term Loan
       Commitment of such Lender.

                (ii)    Each Lender’s Initial Term Loan Commitment shall be terminated (A) upon the
       making of such Lender’s Initial Term Loan on the Full Availability Date in accordance with
       Section 2.1(a)(i), (B) with respect to each Lender that is not a Defaulting Lender, upon the
       funding of the Initial Term Loans by such Lender on the Full Availability Date in an aggregate
       amount less than the full amount of such Lender’s Initial Term Loan Commitment or (C) at the
       close of business on the date that is five Business Days after the Final Order Entry Date if the Full
       Availability Date shall not have occurred.

               (iii)    Subject to the terms and conditions hereof, each Lender having a Delayed Draw
       Term Loan Commitment severally agrees to make term loans in Dollars (“Delayed Draw Term
       Loans”) to the Borrower from time to time (but not more than three times) during the Delayed
       Draw Commitment Period in such amounts requested by the Borrower not to exceed, in the
       aggregate, such Lender’s Delayed Draw Term Loan Commitment. The aggregate amount of
       Delayed Draw Term Loans requested and borrowed from all Lenders on any Borrowing Date
       must be no less than $100,000,000 (or, if less, the remainder of the aggregate unused Delayed
       Draw Term Loan Commitments).

                 (iv)    Each Lender’s Delayed Draw Term Loan Commitment shall be (A) reduced on a
       dollar-for-dollar basis by the aggregate principal amount of any Delayed Draw Term Loans made
       by such Lender on or after the Full Availability Date in accordance with Section 2.1(a)(iii), (B)
       terminated upon the end of the Delayed Draw Commitment Period, (C) terminated upon the
       Borrower failing to borrow the full amount of the aggregate Initial Term Loan Commitments on
       the date of initial Borrowing of Initial Term Loans (other than in respect of the Initial Term Loan
       Commitments of any Defaulting Lenders) or (D) terminated at the close of business on the date
       that is five Business Days after the Final Order Entry Date if the Full Availability Date shall not
       have occurred.

                (v)     The Term Loans may be repaid or prepaid in accordance with the provisions
       hereof, but once repaid or prepaid may not be reborrowed. The Term Loans may from time to
       time be Eurodollar Loans or ABR Loans, as determined by the Borrower and notified to the
       Administrative Agent in accordance with Sections 2.2 and 2.7. All Initial Term Loans and
       Delayed Draw Term Loans funded on or after the Full Availability Date will be of the same Type
       and, in the case of Eurodollar Loans, have the same Interest Periods and Eurodollar Rate as all
       other Eurodollar Initial Term Loans then outstanding (on a ratable basis if there is more than one
       Borrowing of Initial Term Loans then outstanding); provided that the initial Interest Period of any

                                                                                                         26

Case: 19-30089       Doc# 124-2        Filed: 01/31/19      Entered: 01/31/19 04:58:16           Page 33
                                                of 111
        such Delayed Draw Term Loans that are Eurodollar Loans and funded after the Full Availability
        Date shall commence on the date funded and shall end on the last day of the then-current Interest
        Period for all Eurodollar Initial Term Loans then outstanding (on a ratable basis if there is more
        than one Borrowing of Eurodollar Initial Term Loans then outstanding).

                (vi)    The Borrower shall repay all outstanding Term Loans on the Termination Date.

        (b) Revolving Loans.

                 (i)     Subject to the terms and conditions hereof, each Lender having a Revolving
        Commitment severally agrees to make revolving credit loans in Dollars (“Revolving Loans”) to
        the Borrower from time to time during the Revolving Commitment Period in an aggregate
        principal amount at any one time outstanding which, when added to such Lender’s Percentage of
        the L/C Obligations then outstanding, does not exceed the amount of such Lender’s Revolving
        Commitment; provided that, after giving effect to the Revolving Loans requested to be made, the
        Total Available Revolving Commitments shall not be less than zero; provided, further, that after
        the Full Availability Date, the Borrower shall not be permitted to make additional borrowings of
        Revolving Loans pursuant to this Section 2.1(b) until and unless the Delayed Draw Term Loan
        Commitments shall have been reduced to zero. During the Revolving Commitment Period, the
        Borrower may use the Revolving Commitments by borrowing, prepaying the Revolving Loans in
        whole or in part, and reborrowing, all in accordance with the terms and conditions hereof;
        provided, however, that prior to the Full Availability Date the Borrower may not repay any
        outstanding Revolving Loans, in whole or in part. The Revolving Loans may from time to time
        be Eurodollar Loans or ABR Loans, as determined by the Borrower and notified to the
        Administrative Agent in accordance with Sections 2.2 and 2.7.

              (ii)   The Borrower shall repay all outstanding Revolving Loans, and the Revolving
        Commitments shall terminate, on the Termination Date.

          2.2 Procedures for Term Loan and Revolving Loan Borrowing. The Borrower may borrow (x)
under the Initial Term Loan Commitments on the Full Availability Date in accordance with Section
2.1(a), (y) under the Delayed Draw Term Loan Commitments during the Delayed Draw Commitment
Period on any Business Day and (z) under the Revolving Commitments during the Revolving
Commitment Period on any Business Day, provided that, in each case, the Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the Administrative Agent,
unless otherwise agreed by the Administrative Agent, (a) with respect to Borrowings of the Initial Term
Loans and the Delayed Draw Term Loans, prior to 12:00 Noon, New York City time, three Business
Days prior to the requested Borrowing Date, and (b) with respect to Borrowings of Revolving Loans, (x)
in the case of Eurodollar Loans, prior to 12:00 Noon, New York City time, three Business Days prior to
the requested Borrowing Date, or (y) in the case of ABR Loans, prior to 1:00 P.M., New York City time,
on the requested Borrowing Date) specifying (i) the amount, Class and Type of Loans to be borrowed,
(ii) the requested Borrowing Date and (iii) in the case of Eurodollar Loans, the respective amounts of each
such Type of Loan and the respective lengths of the initial Interest Period therefor. Each Borrowing
under the Initial Term Loan Commitments, the Delayed Draw Term Loan Commitments or the Revolving
Commitments, as applicable, shall be in an amount equal to $1,000,000 or a whole multiple of $500,000
in excess thereof (or, if the then aggregate Initial Term Loan Commitments, aggregate Delayed Draw
Term Loan Commitments or Total Available Revolving Commitments, as applicable, are less than
$1,000,000, such lesser amount). Upon receipt of any such notice from the Borrower, the Administrative
Agent shall promptly notify each Lender thereof. Each Lender will make the amount of its pro rata share
of each Borrowing available to the Administrative Agent for the account of the Borrower at the Funding

                                                                                                        27

Case: 19-30089         Doc# 124-2      Filed: 01/31/19      Entered: 01/31/19 04:58:16           Page 34
                                                of 111
Office prior to 2:00 P.M., New York City time, on the Borrowing Date requested by the Borrower in
funds immediately available to the Administrative Agent. Each such Borrowing will then be made
available to the Borrower by the Administrative Agent crediting the account of the Borrower on the books
of such office with the aggregate of the amounts made available to the Administrative Agent by the
Lenders and in like funds as received by the Administrative Agent.

        2.3 Incremental Facilities.

        (a) The Borrower may, at any time or from time to time after the Full Availability Date, by
written notice to the Administrative Agent (whereupon the Administrative Agent shall promptly deliver a
copy to each of the Lenders), request (i) one or more additional tranches of term loans (the “Incremental
Term Loans”) or (ii) one or more increases in the aggregate amount of Revolving Commitments (each
such increase, an “Incremental Revolving Commitment Increase”; together with the Incremental Term
Loans, the “Incremental Facilities”) not to exceed the Incremental Amount available at any time any such
Incremental Facility is funded or established, provided that both at the time of any such request and after
giving effect to the effectiveness of any Incremental Amendment referred to below, no Default or Event
of Default shall exist.

         (b) Each tranche of Incremental Term Loans and each Incremental Revolving Commitment
Increase shall be in an aggregate principal amount that is not less than $10,000,000 (provided that such
amount may be less than $10,000,000 if such amount represents all remaining availability under the limit
set forth in clause (c) below).

         (c) Any Incremental Term Loans (i) shall rank pari passu in right of payment and of security with
the Revolving Loans and all other Term Loans, (ii) shall mature on the Termination Date, (iii) shall have
interest rates, interest margins, rate floors, fees and funding discounts determined by the Borrower and the
Lenders thereof and (iv) other than pursuant to clause (iii) and the following proviso, shall have the same
terms and conditions as the other Term Loans; provided that with respect to any Incremental Term Loans
incurred during the period commencing on the Closing Date and ending on the date that is 450 days after
the Closing Date, if the Yield for Eurodollar Loans or ABR Loans in respect of such Incremental Term
Loans exceeds the Yield for Eurodollar Loans or ABR Loans in respect of the Initial Term Loans by more
than 0.50%, the Applicable Margin for Eurodollar Loans or ABR Loans in respect of the Initial Term
Loans shall be adjusted so that the Yield in respect of the Initial Term Loans is equal to the Yield for
Eurodollar Loans or ABR Loans in respect of the Incremental Term Loans minus 0.50%.

        (d) Incremental Revolving Commitment Increases shall be on the same terms as the Revolving
Credit Facility.

         (e) Each notice from the Borrower pursuant to this Section 2.3 shall set forth (i) the date (each,
an “Incremental Effective Date”) on which the Borrower proposes that the Incremental Facility shall be
effective, which shall be a date not less than three Business Days after the date on which such notice is
delivered to the Administrative Agent (or such shorter period approved by the Administrative Agent), (ii)
the amount requested, (iii) the identity of each New Lender to whom the Borrower proposes any portion
of such Incremental Facility be allocated and the amounts of such allocations and (iv) material proposed
terms of the relevant Incremental Facility. Incremental Term Loans may be made, and Incremental
Revolving Commitment Increases may be provided, by any existing Lender at its sole discretion (it being
understood that (i) no existing Lender will have an obligation to provide any portion of any Incremental
Facility and (ii) the Borrower shall have no obligation to offer any existing Lender the opportunity to
provide any portion of any Incremental Facility) or by a New Lender; provided that, with respect to any
New Lender that is not an Affiliate of a Lender or an Approved Fund, the consent of the Administrative

                                                                                                         28

Case: 19-30089        Doc# 124-2       Filed: 01/31/19       Entered: 01/31/19 04:58:16          Page 35
                                                of 111
Agent and the Issuing Lenders shall be required (such consents not to be unreasonably withheld) to the
extent such consents would be required under Section 10.6.

         (f) Commitments in respect of Incremental Term Loans and Incremental Revolving Commitment
Increases shall become Commitments (or in the case of an Incremental Revolving Commitment Increase
to be provided by an existing Lender, an increase in such Lender’s applicable Revolving Commitment)
under this Agreement pursuant to an amendment (an “Incremental Amendment”) to this Agreement and,
as appropriate, the other Loan Documents, executed by the Borrower, each Lender or New Lender
agreeing to provide such Commitment and the Administrative Agent (notwithstanding any provision to
the contrary contained herein). The Incremental Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents as may be necessary,
in the reasonable opinion of the Administrative Agent and the Borrower, to effect the provisions of this
Section 2.3 (notwithstanding any provision to the contrary in Section 10.1 of this Agreement). The
effectiveness of any Incremental Amendment shall be subject to the satisfaction on the date thereof of the
conditions in Section 5.2 and such other conditions as the parties thereto shall agree. The Borrower may
use the proceeds of the Incremental Term Loans and Incremental Revolving Commitment Increases for
any purpose not prohibited by this Agreement.

         (g) In the event of any Incremental Revolving Commitment Increase, additional Revolving
Loans made on or after the effectiveness thereof (the “Revolving Credit Re-Allocation Date”) shall be
made pro rata based on the Percentages in respect of the Revolving Credit Facility in effect on and after
such Revolving Credit Re-Allocation Date (except to the extent that any such pro rata borrowings would
result in any Lender making Extensions of Revolving Credit in excess of its Revolving Commitment, in
which case such excess amount will be allocated to, and made by, New Lenders with new Revolving
Commitments and/or Lenders with increased Revolving Commitments to the extent of, and pro rata
based on, their respective Revolving Commitments otherwise available for Extensions of Revolving
Credit), and continuations of Eurodollar Revolving Loans outstanding on such Revolving Credit Re-
Allocation Date shall be effected by repayment of such Eurodollar Revolving Loans on the last day of the
Interest Period applicable thereto and the making of new Eurodollar Revolving Loans pro rata based on
such new Percentages in respect of the Revolving Credit Facility. In the event that on any such
Revolving Credit Re-Allocation Date there is an unpaid principal amount of ABR Revolving Loans, the
Borrower shall make prepayments thereof and borrowings of ABR Revolving Loans so that, after giving
effect thereto, the ABR Revolving Loans outstanding are held pro rata based on such new Percentages in
respect of the Revolving Credit Facility. In the event that on any such Revolving Credit Re-Allocation
Date there is an unpaid principal amount of Eurodollar Revolving Loans, such Eurodollar Revolving
Loans shall remain outstanding with the respective holders thereof until the expiration of their respective
Interest Periods (unless the Borrower elects to prepay any thereof in accordance with the applicable
provisions of this Agreement), and interest on and repayments of such Eurodollar Revolving Loans will
be paid thereon to the respective Lenders holding such Eurodollar Revolving Loans pro rata based on the
respective principal amounts thereof outstanding.

         (h) The Administrative Agent shall have received on or prior to the Incremental Effective Date,
for the benefit of the Lenders, (i) a legal opinion of counsel to the Borrower covering substantially the
same matters, to the extent appropriate, as the opinion rendered by counsel to the Borrower on the
Closing Date and (ii) certified copies of resolutions of the board of directors of the Borrower authorizing
the Borrower to borrow under the Incremental Facility.

        2.4 Fees



                                                                                                          29

Case: 19-30089        Doc# 124-2        Filed: 01/31/19      Entered: 01/31/19 04:58:16           Page 36
                                                 of 111
         (a) The Borrower agrees to pay to the Administrative Agent for the account of each Revolving
Lender (other than a Defaulting Lender) an unused fee for the period from and including the Closing Date
to the last day of the Revolving Commitment Period, computed at the Revolving Unused Fee Rate on the
average daily unused Revolving Commitment of such Revolving Lender during the period for which
payment is made, payable quarterly in arrears on each Fee Payment Date, commencing on the first such
date to occur after the Closing Date.

        (b) The Borrower agrees to pay to the Administrative Agent for the account of each Lender
having a Delayed Draw Term Loan Commitment (other than a Defaulting Lender) an unused fee for the
period from and including the Allocation Date to the last day of the Delayed Draw Commitment Period,
computed at the Delayed Draw Unused Fee Rate on the outstanding Delayed Draw Term Loan
Commitment of such Lender during the period for which payment is made, payable quarterly in arrears on
each Fee Payment Date, commencing on the first such date to occur after the Allocation Date.

         (c) The Borrower agrees to pay to the Administrative Agent the fees in the amounts and on the
dates as set forth in any written, duly executed fee agreements with the Administrative Agent and to
perform any other obligations contained therein.

        2.5 Termination or Reduction of Commitments; Extension of Termination Date.

        (a) The Borrower shall have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Commitments of any Class or, from time to time, to reduce the
amount of the Commitments of any Class; provided that no such termination or reduction of Revolving
Commitments shall be permitted if, after giving effect thereto and to any prepayments of the Revolving
Loans made on the effective date thereof, the Total Extensions of Revolving Credit would exceed the
aggregate amount of Revolving Commitments. Any such reduction shall be in an amount equal to
$1,000,000, or a whole multiple thereof, and shall reduce permanently the Commitments then in effect.
Any reduction of Commitments of any Class shall be made pro rata among the applicable Lenders of
such Class.

         (b) The Borrower may elect to extend the Scheduled Termination Date from December 31, 2020
to a date that is no later than December 31, 2021 (the “Facility Extension Option”), and the Scheduled
Termination Date shall be so extended upon the satisfaction (or waiver, in writing by the Required
Lenders) of the following conditions precedent:

                 (i)    the Borrower shall have provided written notice to the Administrative Agent not
        less than 30 days and not more than 180 days prior to December 31, 2020 of its intention to
        exercise the Facility Extension Option;

                (ii)    the Borrower shall have paid, or caused to be paid, an extension fee in the
        amount of 0.25% of the then outstanding Loans, L/C Obligations and unused Commitments on
        December 31, 2020 to the Administrative Agent, for distribution to the Lenders on a pro rata
        basis based on the respective Loans and unused Commitments held by each Lender; and

                (iii)  as of December 31, 2020, no Default or Event of Default shall have occurred and
        be continuing.

        If the Scheduled Termination Date shall have been extended in accordance with this Section, all
references herein to the “Scheduled Termination Date” shall refer to the Scheduled Termination Date as
so extended.

                                                                                                         30

Case: 19-30089       Doc# 124-2       Filed: 01/31/19      Entered: 01/31/19 04:58:16          Page 37
                                               of 111
        2.6 Prepayments.

         (a) Voluntary Prepayments. The Borrower may from time to time following the Full Availability
Date prepay the Loans, in whole or in part, without premium or penalty (subject, in the case of
prepayments of Initial Term Loans, to Section 2.6(c) and, in the case of prepayments of any Eurodollar
Loans, to Section 2.15), upon irrevocable notice delivered to the Administrative Agent no later than
(unless a shorter period is otherwise agreed by the Administrative Agent) 12:00 Noon, New York City
time, three Business Days prior thereto, in the case of Eurodollar Loans, and no later than (unless a
shorter period is otherwise agreed by the Administrative Agent) 12:00 Noon, New York City time, one
Business Day prior thereto, in the case of ABR Loans, which notice shall specify whether the Loans being
prepaid are Revolving Loans or Term Loans, the date and amount of prepayment and whether the
prepayment is of Eurodollar Loans or ABR Loans (and, in the case of Eurodollar Loans, the specific
Borrowing(s) that are to be prepaid); provided that any such notice may state that it is conditioned upon
the occurrence of one or more events specified therein, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified date of prepayment) if such
condition is not satisfied. Upon receipt of any such notice the Administrative Agent shall promptly notify
each relevant Lender thereof. If any such notice is given, the amount specified in such notice shall be due
and payable on the date specified therein, together with accrued interest to such date on the amount
prepaid. Partial prepayments of Loans shall be in an aggregate principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof. Any such prepayment shall be made by the Borrower pro rata
among the applicable Lenders of the applicable Borrowing(s).

        (b) Mandatory Prepayments.

                 (i)      In the event and on each occasion that any Net Proceeds are received by or on
        behalf of PCG or any of its Subsidiaries in respect of any Prepayment Event, the Borrower shall,
        within three Business Days after such Net Proceeds are received, prepay Term Loans in an
        amount equal to such Net Proceeds; provided that, in the case of any event described in clause (a)
        of the definition of the term “Prepayment Event”, if the Borrower shall, prior to the date of the
        required prepayment, deliver to the Administrative Agent a certificate of a Responsible Officer to
        the effect that the Borrower intends to cause the Net Proceeds from such event (or a portion
        thereof specified in such certificate) to be applied within 180 days after receipt of such Net
        Proceeds to make capital expenditures useful to the business of PCG or any of its Subsidiaries or
        to acquire real property, equipment or other tangible assets to be used in the business of PCG or
        any of its Subsidiaries and certifying that no Default has occurred and is continuing, then no
        prepayment shall be required pursuant to this paragraph in respect of the Net Proceeds from such
        event (or the portion of such Net Proceeds specified in such certificate, if applicable) except to
        the extent of any such Net Proceeds that have not been so applied by the end of such 180-day
        period (or within a period of 180 days thereafter if by the end of such initial 180-day period PCG
        or one or more of its Subsidiaries shall have entered into an agreement with a third party to make
        such capital expenditures or to acquire such real property, equipment or other tangible assets with
        such Net Proceeds), at which time a prepayment shall be required in an amount equal to the Net
        Proceeds that have not been so applied; provided, further that, in the case of any event described
        in clause (a) of the definition of the term “Prepayment Event”, no prepayment shall be required
        pursuant to this paragraph unless the amount of Net Proceeds received in respect of all such
        events and not applied pursuant to the preceding proviso exceeds $500,000,000, at which point all
        such Net Proceeds that have otherwise not been applied pursuant to this Section 2.6(b) shall be
        used to prepay the Term Loans.



                                                                                                        31

Case: 19-30089        Doc# 124-2       Filed: 01/31/19      Entered: 01/31/19 04:58:16           Page 38
                                                of 111
                 (ii)     To the extent practicable, the Borrower shall provide written notice of any
        prepayment pursuant to Section 2.6(b) no later than 12:00 Noon, New York City time, three
        Business Days prior thereto, in the case of Eurodollar Loans, and no later than 12:00 Noon, New
        York City time, one Business Day prior thereto, in the case of ABR Loans, which such notice
        shall include a reasonably detailed calculation of the amount of such prepayment. Upon receipt
        of any such notice the Administrative Agent shall promptly notify each relevant Lender
        thereof. With respect to each prepayment of Term Loans required to be made pursuant to Section
        2.6(b)(i), the Borrower may designate the Types of Term Loans and the specific Borrowing(s)
        that are to be prepaid. Any such prepayment shall be made by the Borrower pro rata among the
        applicable Lenders of the applicable Borrowing(s).

         (c) In the event that, on or prior to the date that is six months after the Closing Date, (i) the
Borrower prepays, repays, substitutes or replaces any Initial Term Loans in connection with a Repricing
Transaction (including, for the avoidance of doubt, any Repricing Transaction resulting from an event
described in clause (b) of the definition of the term “Prepayment Event”) or (ii) in connection with any
Repricing Transaction referred to in clause (b) of the definition thereof, the Borrower causes any Lender
to assign its Initial Term Loans pursuant to the penultimate paragraph of Section 10.1, the Borrower shall
pay to the Administrative Agent, for the ratable account of each of the applicable Lenders (A) in the case
of clause (i), a premium of 1.00% of the aggregate principal amount of the Initial Term Loans so prepaid,
repaid, substituted or replaced and (B) in the case of clause (ii), a fee equal to 1.00% of the aggregate
principal amount of the Initial Term Loans that are the subject of such Repricing Transaction and that are
required to be assigned by any Lender pursuant to the penultimate paragraph of Section 10.1. All such
amounts shall be due and payable on the date of effectiveness of such Repricing Transaction.

        2.7 Conversion and Continuation Options.

        (a) The Borrower may elect from time to time to convert Eurodollar Loans to ABR Loans by
giving the Administrative Agent prior irrevocable notice of such election no later than 12:00 Noon, New
York City time, on the Business Day preceding the proposed conversion date, provided that any such
conversion of Eurodollar Loans may only be made on the last day of an Interest Period with respect
thereto. The Borrower may elect from time to time to convert ABR Loans to Eurodollar Loans by giving
the Administrative Agent prior irrevocable notice of such election no later than 12:00 Noon, New York
City time, on the third Business Day preceding the proposed conversion date (which notice shall specify
the length of the initial Interest Period therefor), provided that no ABR Loan may be converted into a
Eurodollar Loan when any Event of Default has occurred and is continuing and the Required Lenders
have determined in their sole discretion not to permit such conversions. Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof.

          (b) Any Eurodollar Loan may be continued as such upon the expiration of the then current
Interest Period with respect thereto by the Borrower giving irrevocable notice to the Administrative
Agent, in accordance with the applicable provisions of the term “Interest Period” set forth in Section 1.1,
of the length of the next Interest Period to be applicable to such Loans, provided that no Eurodollar Loan
may be continued as such when any Event of Default has occurred and is continuing and the Required
Lenders have determined in their sole discretion not to permit such continuations, and provided, further,
that if the Borrower shall fail to give any required notice as described above in this paragraph or if such
continuation is not permitted pursuant to the preceding proviso such Loans shall be automatically
converted to ABR Loans on the last day of such then expiring Interest Period. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender thereof.



                                                                                                         32

Case: 19-30089        Doc# 124-2        Filed: 01/31/19      Entered: 01/31/19 04:58:16           Page 39
                                                 of 111
         2.8 Limitations on Eurodollar Tranches. Notwithstanding anything to the contrary in this
Agreement, all borrowings, conversions and continuations of Eurodollar Loans and all selections of
Interest Periods shall be in such amounts and be made pursuant to such elections so that (a) after giving
effect thereto, the aggregate principal amount of the Eurodollar Loans comprising each Eurodollar
Tranche shall be equal to $1,000,000 or a whole multiple of $500,000 in excess thereof and (b) unless
otherwise agreed by the Administrative Agent, no more than 25 Eurodollar Tranches shall be outstanding
at any one time.

          2.9 Interest Rates and Payment Dates.

         (a) Each Eurodollar Loan shall bear interest for each day during each Interest Period with respect
thereto at a rate per annum equal to the Eurodollar Rate determined for such day plus the Applicable
Margin.

          (b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus the Applicable
Margin.

         (c) (i) If all or a portion of the principal amount of, or premium on, any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by acceleration or otherwise), such
overdue amount shall bear interest at a default rate per annum equal to (x) in the case of the Loans, the
rate that would otherwise be applicable thereto pursuant to the foregoing provisions of this Section 2.9
plus 2% per annum or (y) in the case of Reimbursement Obligations, the rate applicable to ABR Loans
plus 2% per annum, and (ii) if all or a portion of any interest payable on any Loan or Reimbursement
Obligation or any unused fee, letter of credit fee, or any other fee payable (excluding any expenses or
other indemnity) hereunder shall not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a default rate per annum equal to the rate then
applicable to ABR Loans plus 2% per annum, in each case, with respect to clauses (i) and (ii) above, from
the date of such non-payment until such amount is paid in full (as well after as before judgment).

        (d) Interest shall be payable in arrears on each Interest Payment Date, provided that interest
accruing pursuant to paragraph (c) of this Section shall be payable from time to time on demand.

          2.10 Computation of Interest and Fees.

         (a) Interest and fees payable pursuant hereto shall be calculated on the basis of a 360-day year for
the actual days elapsed, except that, with respect to ABR Loans the rate of interest on which is calculated
on the basis of the Base Rate, the interest thereon shall be calculated on the basis of a 365- (or 366-, as the
case may be) day year for the actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of each determination of a Eurodollar Rate. Any change in
the interest rate on a Loan resulting from a change in the ABR or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the Borrower and the relevant
Lenders of the effective date and the amount of each such change in interest rate.

         (b) Each determination of an interest rate by the Administrative Agent pursuant to any provision
of this Agreement shall constitute prima facie evidence of such amounts. The Administrative Agent shall,
at the request of the Borrower or any Lender, deliver to the Borrower or such Lender a statement showing
the quotations used by the Administrative Agent in determining any interest rate pursuant to Section
2.9(a).


                                                                                                            33

Case: 19-30089         Doc# 124-2        Filed: 01/31/19       Entered: 01/31/19 04:58:16           Page 40
                                                  of 111
        2.11 Inability to Determine Interest Rate.

        (a) If prior to the first day of any Interest Period:

                (i)      the Administrative Agent shall have determined (which determination shall be
        conclusive and binding upon the Borrower absent manifest error) that, by reason of circumstances
        affecting the relevant market, adequate and reasonable means do not exist for ascertaining the
        Eurodollar Rate for such Interest Period, or

                 (ii)   the Administrative Agent shall have received notice from the Required Lenders
        that the Eurodollar Rate determined or to be determined for such Interest Period will not
        adequately and fairly reflect the cost to such Lenders (as conclusively certified by such Lenders)
        of making or maintaining their affected Loans during such Interest Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the Borrower and the relevant
Lenders as soon as practicable thereafter. If such notice is given (x) any Eurodollar Loans requested to be
made on the first day of such Interest Period shall be made as ABR Loans, (y) any Loans that were to
have been converted on the first day of such Interest Period to Eurodollar Loans shall be continued as
ABR Loans and (z) any outstanding Eurodollar Loans shall be converted, on the last day of the then-
current Interest Period, to ABR Loans. Until such notice has been withdrawn by the Administrative
Agent, no further Eurodollar Loans shall be made or continued as such, nor shall the Borrower have the
right to convert Loans to Eurodollar Loans.

         (b) If at any time the Administrative Agent determines (which determination shall be conclusive
and binding upon the Borrower absent manifest error) that (i) the circumstances set forth in clause (a)(i)
have arisen and such circumstances are unlikely to be temporary or (ii) the circumstances set forth in
clause (a)(i) have not arisen but the supervisor for the administrator of the LIBO Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate shall no longer be used for determining
interest rates for loans, then the Administrative Agent and the Borrower shall endeavor to establish an
alternate rate of interest to the Eurodollar Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate of interest and such other
related changes to this Agreement as may be applicable; provided that, if such alternate rate of interest
shall be less than zero, such rate shall be deemed to be zero for the purposes of this Agreement.
Notwithstanding anything to the contrary in Section 10.1, such amendment shall become effective
without any further action or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders stating that the Required
Lenders object to such amendment. Until an alternate rate of interest shall be determined in accordance
with this clause (b) (but, in the case of the circumstances described in clause (ii) of the first sentence of
this Section 2.11(b), only to the extent the LIBO Screen Rate for such Interest Period is not available or
published at such time on a current basis), (x) any Eurodollar Loans requested to be made shall be made
as ABR Loans, (y) any Loans that were to have been converted to Eurodollar Loans shall be continued as
ABR Loans and (z) any outstanding Eurodollar Loans shall be converted, on the last day of the then-
current Interest Period, to ABR Loans.

        2.12 Pro Rata Treatment and Payments; Notes.



                                                                                                           34

Case: 19-30089         Doc# 124-2        Filed: 01/31/19        Entered: 01/31/19 04:58:16         Page 41
                                                  of 111
       (a) Each borrowing by the Borrower from the Lenders hereunder, each payment by the Borrower
on account of any commitment fee and any reduction of the applicable Commitments of the Lenders shall
be made pro rata according to the respective Percentages of the Lenders of the applicable Class of
Commitments.

         (b) Each payment (including each prepayment) by the Borrower on account of principal of and
interest on any Class of Loans shall be made pro rata according to the respective outstanding principal
amounts of such Class of Loans then held by the Lenders. Each payment in respect of Reimbursement
Obligations in respect of any Letter of Credit shall be made to the Issuing Lender that issued such Letters
of Credit.

         (c) Notwithstanding anything to the contrary herein, all payments (including prepayments) to be
made by the Borrower hereunder, whether on account of principal, Reimbursement Obligations, interest,
fees or otherwise, shall be made without setoff or counterclaim and shall be made prior to 4:00 P.M., New
York City time, on the due date thereof to the Administrative Agent, for the account of the relevant
Lenders or the Issuing Lenders, as applicable, at the Funding Office, in Dollars and in immediately
available funds. The Administrative Agent shall distribute such payments to the Lenders entitled thereto
promptly upon receipt in like funds as received. If any payment hereunder (other than payments on the
Eurodollar Loans) becomes due and payable on a day other than a Business Day, such payment shall be
extended to the next succeeding Business Day. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment into another calendar
month, in which event such payment shall be made on the immediately preceding Business Day. In the
case of any extension of any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension.

         (d) Unless the Administrative Agent shall have been notified in writing by any Lender prior to a
borrowing that such Lender will not make the amount that would constitute its share of such borrowing
available to the Administrative Agent, the Administrative Agent may assume that such Lender is making
such amount available to the Administrative Agent, and the Administrative Agent may, in reliance upon
such assumption, make available to the Borrower a corresponding amount. If such amount is not made
available to the Administrative Agent by the required time on the Borrowing Date therefor, such Lender
shall pay to the Administrative Agent, on demand, such amount with interest thereon, at a rate equal to
the greater of (i) the Federal Funds Effective Rate and (ii) a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation, for the period until such Lender
makes such amount immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing under this paragraph
shall be conclusive in the absence of manifest error. If such Lender’s share of such borrowing is not
made available to the Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such amount with interest
thereon at the rate per annum applicable to ABR Loans from the Borrower within 30 days after written
demand therefor.

         (e) Unless the Administrative Agent shall have been notified in writing by the Borrower prior to
the date of any payment due to be made by the Borrower hereunder that the Borrower will not make such
payment to the Administrative Agent, the Administrative Agent may assume that the Borrower is making
such payment, and the Administrative Agent may, but shall not be required to, in reliance upon such
assumption, make available to the Lenders their respective pro rata shares of a corresponding amount. If
such payment is not made to the Administrative Agent by the Borrower within three Business Days after
such due date, the Administrative Agent shall be entitled to recover, on demand, from each Lender to

                                                                                                         35

Case: 19-30089        Doc# 124-2       Filed: 01/31/19       Entered: 01/31/19 04:58:16           Page 42
                                                of 111
which any amount was made available pursuant to the preceding sentence, such amount with interest
thereon at the rate per annum equal to the daily average Federal Funds Effective Rate. Nothing herein
shall be deemed to limit the rights of the Administrative Agent or any Lender against the Borrower.

        (f) The Borrower agrees that, upon the request to the Administrative Agent by any Lender, the
Borrower will promptly execute and deliver to such Lender a promissory note (a “Note”) of the Borrower
evidencing any Class of Loans of such Lender, substantially in the form of Exhibit D-1 (in the case of
Term Loans) and D-2 (in the case of Revolving Loans), with appropriate insertions as to date and
principal amount; provided, that delivery of Notes shall not be a condition precedent to the occurrence of
the Closing Date or the making of Loans on the Closing Date.

         (g) If any Lender shall fail to make any payment required to be made by it pursuant to Section
3.4 or 2.12(d), then the Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the Administrative Agent hereunder for the
account of such Lender for the benefit of the Administrative Agent or any Issuing Lender to satisfy such
Lender’s obligations to the Administrative Agent or such Issuing Lender, as the case may be, under such
Section until all such unsatisfied obligations are fully paid, and/or (ii) so long as such Lender is a
Defaulting Lender, hold any such amounts in a segregated account as cash collateral for, and application
to, any future funding obligations of such Lender under any such Section, in the case of each of clauses (i)
and (ii) above, in any order as determined by the Administrative Agent in its discretion.

        2.13 Change of Law.

        (a) If a Change of Law shall:

                (i)      subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B) Taxes
        described in clauses (b) through (d) of the definition of Excluded Taxes and (C) Connection
        Income Taxes) on its Loans, Letters of Credit or Commitments, or other obligations, or its
        deposits, reserves, other liabilities or capital attributable thereto;

                 (ii)   impose, modify or hold applicable any reserve, special deposit, compulsory loan,
        Federal Deposit Insurance Corporation insurance charge or other similar insurance charge or
        similar requirement against assets held by, deposits or other liabilities in or for the account of,
        advances, loans or other extensions of credit by, or any other acquisition of funds by, any Lender
        or any Issuing Lender that is not otherwise included in the determination of the Eurodollar Rate,
        which requirements are generally applicable to advances, loans and other extensions of credit
        made by such Lender or such Issuing Lender; or

                (iii)    impose on any Lender or any Issuing Lender any other condition that is generally
        applicable to loans made by such Lender or Letters of Credit issued by such Issuing Lender or
        participations therein by a Lender;

         and the result of any of the foregoing is to increase the cost to such Lender or such other
Recipient, by an amount that such Lender or such other Recipient deems to be material, of making,
converting into, continuing or maintaining Eurodollar Loans or issuing or participating in Letters of
Credit, or to reduce any amount receivable hereunder in respect thereof, then, in any such case, the
Borrower shall promptly pay such Lender or such other Recipient, within ten Business Days after its
demand, any additional amounts necessary to compensate such Lender or such other Recipient for such
increased cost or reduced amount receivable. If any Lender or other Recipient becomes entitled to claim
any additional amounts pursuant to this paragraph, it shall promptly notify the Borrower (with a copy to

                                                                                                         36

Case: 19-30089        Doc# 124-2        Filed: 01/31/19      Entered: 01/31/19 04:58:16          Page 43
                                                 of 111
the Administrative Agent) of the event by reason of which it has become so entitled; provided, however,
that no Lender or other Recipient shall be entitled to demand such compensation more than 90 days
following (x) the last day of the Interest Period in respect of which such demand is made or (y) the
repayment of the Loan in respect of which such demand is made, and no Issuing Lender shall be entitled
to demand such compensation more than 90 days following the expiration or termination (by drawing or
otherwise) of the Letter of Credit issued by it in respect of which such demand is made.

         (b) If any Lender or any Issuing Lender shall have determined that a Change of Law regarding
capital or liquidity requirements shall have the effect of reducing the rate of return on such Lender’s or
such Issuing Lender’s capital or the capital of any corporation controlling such Lender or such Issuing
Lender as a consequence of its obligations hereunder or under or in respect of any Letter of Credit to a
level below that which such Lender, such Issuing Lender or such corporation could have achieved but for
such Change of Law (taking into consideration such Lender’s, such Issuing Lender’s or such
corporation’s policies with respect to capital adequacy or liquidity) by an amount deemed by such Lender
or such Issuing Lender to be material, then from time to time, after submission by such Lender or such
Issuing Lender to the Borrower (with a copy to the Administrative Agent) of a written request therefor,
the Borrower shall pay to such Lender or such Issuing Lender such additional amount or amounts as will
compensate such Lender, such Issuing Lender or such corporation for such reduction.

        (c) A certificate as to any additional amounts payable pursuant to this Section submitted by any
Lender, any Issuing Lender or any other Recipient to the Borrower (with a copy to the Administrative
Agent) shall constitute prima facie evidence of such costs or amounts. Notwithstanding anything to the
contrary in this Section, the Borrower shall not be required to compensate a Lender, any Issuing Lender
or any other Recipient pursuant to this Section for any amounts incurred more than six months prior to the
date that such Lender, such Issuing Lender or such other Recipient notifies the Borrower of such
Lender’s, such Issuing Lender’s or such other Recipient’s intention to claim compensation therefor;
provided that, if the circumstances giving rise to such claim have a retroactive effect, then such six-month
period shall be extended to include the period of such retroactive effect not to exceed twelve months. The
obligations of the Borrower pursuant to this Section shall survive for 90 days after the termination of this
Agreement and the payment of the Loans and all other amounts then due and payable hereunder.

        2.14 Taxes.

        (a) Any and all payments by or on account of any obligation of any Loan Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as required by
applicable laws. If any applicable laws (as determined in the good faith discretion of any Loan Party or
the Administrative Agent) require the deduction or withholding of any Tax from any such payment by the
Administrative Agent or any Loan Party, then (A) the applicable Loan Party or the Administrative Agent
shall withhold or make such deductions as are determined by the applicable Loan Party or the
Administrative Agent to be required, (B) the applicable Loan Party or the Administrative Agent shall
timely pay the full amount withheld or deducted to the relevant Governmental Authority in accordance
with such laws, and (C) to the extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as necessary so that after any
required withholding or the making of all required deductions (including deductions applicable to
additional sums payable under this Section 2.14) the applicable Recipient receives an amount equal to the
sum it would have received had no such withholding or deduction been made.

         (b) Without limiting the provisions of subsection (a) above, the Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

                                                                                                         37

Case: 19-30089        Doc# 124-2       Filed: 01/31/19       Entered: 01/31/19 04:58:16           Page 44
                                                of 111
        (c) (i) The Loan Parties shall, jointly and severally, indemnify each Recipient, and shall make
payment in respect thereof within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.14) payable or paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient, and any reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered to the Borrower by a
Lender or another Recipient (with a copy to the Administrative Agent), or by the Administrative Agent on
its own behalf or on behalf of a Lender or another Recipient, shall be conclusive absent manifest error.

                 (ii)    Each Lender and each Issuing Lender shall, and does hereby, severally
        indemnify, and shall make payment in respect thereof within 10 days after demand therefor, (x)
        the Administrative Agent against any Indemnified Taxes attributable to such Lender or such
        Issuing Lender (but only to the extent that any Loan Party has not already indemnified the
        Administrative Agent for such Indemnified Taxes and without limiting the obligation of the Loan
        Parties to do so), (y) the Administrative Agent against any Taxes attributable to such Lender’s or
        such Issuing Lender’s failure to comply with the provisions of Section 10.6(c)(iii) relating to the
        maintenance of a Participant Register and (z) the Administrative Agent against any Excluded
        Taxes attributable to such Lender or such Issuing Lender, in each case, that are payable or paid by
        the Administrative Agent in connection with any Loan Document, and any reasonable expenses
        arising therefrom or with respect thereto, whether or not such Taxes were correctly or legally
        imposed or asserted by the relevant Governmental Authority. A certificate as to the amount of
        such payment or liability delivered to any Lender or any Issuing Lender by the Administrative
        Agent shall be conclusive absent manifest error. Each Lender and each Issuing Lender hereby
        authorizes the Administrative Agent to set off and apply any and all amounts at any time owing to
        such Lender or such Issuing Lender, as the case may be, under this Agreement or any other Loan
        Document against any amount due to the Administrative Agent under this clause (ii).

        (d) Upon request by the Borrower or the Administrative Agent, as the case may be, after any
payment of Taxes by a Loan Party or by the Administrative Agent to a Governmental Authority as
provided in this Section 2.14, the applicable Loan Party shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the original or a certified copy of
a receipt issued by such Governmental Authority evidencing such payment, a copy of any return required
by laws to report such payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

         (e) (i) Any Lender or any Issuing Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall deliver to the Borrower
and the Administrative Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made without withholding or at
a reduced rate of withholding. In addition, any Lender or any Issuing Lender, if reasonably requested by
the Borrower or the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent to determine whether or not such Lender or such Issuing Lender is
subject to backup withholding or information reporting requirements. Notwithstanding anything to the
contrary in the preceding two sentences, the completion, execution and submission of such documentation
(other than such documentation set forth in Sections 2.14(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s or any Issuing Lender’s reasonable judgment such completion, execution or
submission would subject such Lender or such Issuing Lender to any material unreimbursed cost or

                                                                                                         38

Case: 19-30089        Doc# 124-2       Filed: 01/31/19       Entered: 01/31/19 04:58:16          Page 45
                                                of 111
expense or would materially prejudice the legal or commercial position of such Lender or such Issuing
Lender.

                (ii)    Without limiting the generality of the foregoing,

                                        (A) any Lender or any Issuing Lender that is a U.S. Person shall
                deliver to the Borrower and the Administrative Agent on or prior to the date on which
                such Lender or such Issuing Lender becomes a Lender or an Issuing Lender under this
                Agreement (and from time to time thereafter upon the reasonable request of the Borrower
                or the Administrative Agent), executed originals of IRS Form W-9 certifying that such
                Lender or such Issuing Lender is exempt from U.S. federal backup withholding tax;

                                          (B) any Foreign Lender shall, to the extent it is legally entitled
                to do so, deliver to the Borrower and the Administrative Agent (in such number of copies
                as shall be requested by the recipient) on or prior to the date on which such Foreign
                Lender becomes a Lender or an Issuing Lender under this Agreement (and from time to
                time thereafter upon the reasonable request of the Borrower or the Administrative Agent),
                whichever of the following is applicable:

                                 (I)     in the case of a Foreign Lender claiming the benefits of an
                income tax treaty to which the United States is a party (x) with respect to payments of
                interest under any Loan Document, executed originals of IRS Form W-8BEN or W-
                8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S. federal
                withholding Tax pursuant to the “interest” article of such tax treaty and (y) with respect
                to any other applicable payments under any Loan Document, IRS Form W-8BEN or W-
                8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S. federal
                withholding Tax pursuant to the “business profits” or “other income” article of such tax
                treaty;

                                (II)     executed originals of IRS Form W-8ECI;

                                  (III)  in the case of a Foreign Lender claiming the benefits of the
                exemption for portfolio interest under Section 881(c) of the Code, (x) a certificate
                substantially in the form of Exhibit E-1 to the effect that such Foreign Lender is not a
                “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
                shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or
                a “controlled foreign corporation” described in Section 881(c)(3)(C) of the Code (a “U.S.
                Tax Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN or W-
                8BEN-E, as applicable;

                                 (IV)     to the extent a Foreign Lender is not the beneficial owner,
                executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
                W-8BEN or W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially
                in the form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification
                documents from each beneficial owner, as applicable; provided that if the Foreign Lender
                is a partnership and one or more direct or indirect partners of such Foreign Lender are
                claiming the portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
                Compliance Certificate substantially in the form of Exhibit E-4 on behalf of each such
                direct and indirect partner; or


                                                                                                         39

Case: 19-30089         Doc# 124-2      Filed: 01/31/19       Entered: 01/31/19 04:58:16          Page 46
                                                of 111
                                   (V)     notwithstanding anything to the contrary set forth in this Section
                 2.14(e), each Foreign Lender shall deliver to the Borrower and the Administrative Agent,
                 on or prior to the date on which such Foreign Lender becomes a Lender or an Issuing
                 Lender under this Agreement, forms described in Sections 2.14(e)(ii)(B)(I), (II), (III) or
                 (IV), as applicable, establishing a complete exemption from U.S. federal withholding Tax
                 with respect to amounts payable to such Foreign Lender under this Agreement; provided,
                 however, that a Foreign Lender shall not be required to deliver forms establishing a
                 complete exemption from U.S. federal withholding Tax with respect to amounts payable
                 to such Foreign Lender under this Agreement pursuant to this Section 2.14(e)(ii)(B)(V) to
                 the extent that, due to a Change of Law, such Foreign Lender is unable to do so.

                                           (C) any Foreign Lender shall, to the extent it is legally entitled
                 to do so, deliver to the Borrower and the Administrative Agent (in such number of copies
                 as shall be requested by the recipient) on or prior to the date on which such Foreign
                 Lender becomes a Lender or an Issuing Lender under this Agreement (and from time to
                 time thereafter upon the reasonable request of the Borrower or the Administrative Agent),
                 executed originals of any other form prescribed by applicable law as a basis for claiming
                 exemption from or a reduction in U.S. federal withholding Tax, duly completed, together
                 with such supplementary documentation as may be prescribed by applicable law to
                 permit the Borrower or the Administrative Agent to determine the withholding or
                 deduction required to be made; and

                                          (D) if a payment made to a Lender or any Issuing Lender under
                 any Loan Document would be subject to U.S. federal withholding Tax imposed by
                 FATCA if such Lender or such Issuing Lender were to fail to comply with the applicable
                 reporting requirements of FATCA (including those contained in Section 1471(b) or
                 1472(b) of the Code, as applicable), such Lender or such Issuing Lender shall deliver to
                 the Borrower and the Administrative Agent at the time or times prescribed by law and at
                 such time or times reasonably requested by the Borrower or the Administrative Agent
                 such documentation prescribed by applicable law (including as prescribed by Section
                 1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably requested by
                 the Borrower or the Administrative Agent as may be necessary for the Borrower and the
                 Administrative Agent to comply with their obligations under FATCA and to determine
                 that such Lender or such Issuing Lender has complied with such Lender’s or such Issuing
                 Lender’s obligations under FATCA or to determine the amount to deduct and withhold
                 from such payment. Solely for purposes of this clause (D), “FATCA” shall include any
                 amendments made to FATCA after the Closing Date.

                (iii)     Each Lender and each Issuing Lender agrees that if any form or certification it
        previously delivered pursuant to this Section 2.14 expires or becomes obsolete or inaccurate in
        any respect, it shall update such form or certification or promptly notify the Borrower and the
        Administrative Agent in writing of its legal inability to do so.

        (f) Unless required by applicable laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender or an Issuing Lender, or have any
obligation to pay to any Lender or any Issuing Lender, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such Issuing Lender, as the case may be. If any Recipient
determines, in its sole discretion, that it has received a refund of, or credit with respect to, any Taxes as to
which it has been indemnified by a Loan Party or with respect to which a Loan Party has paid additional
amounts pursuant to this Section 2.14 (any such refund or credit, a “Tax Benefit”), it shall pay to the

                                                                                                              40

Case: 19-30089         Doc# 124-2        Filed: 01/31/19       Entered: 01/31/19 04:58:16             Page 47
                                                  of 111
indemnifying party an amount equal to such Tax Benefit (but only to the extent of indemnity payments
made, or additional amounts paid, by the indemnifying party under this Section 2.14 with respect to the
Taxes giving rise to such Tax Benefit), net of all out-of-pocket expenses (including Taxes) incurred by
such Recipient, and without interest (other than any interest paid by the relevant Governmental Authority
with respect to such Tax Benefit), provided that the indemnifying party, upon the request of the Recipient,
agrees to repay the amount paid over to the indemnifying party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Recipient in the event the Recipient is
required to repay such Tax Benefit to such Governmental Authority. Notwithstanding anything to the
contrary in this subsection, in no event will the applicable Recipient be required to pay any amount to any
Loan Party pursuant to this subsection the payment of which would place the Recipient in a less favorable
net after-Tax position than such Recipient would have been in if the Tax subject to indemnification and
giving rise to such Tax Benefit had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had never been paid. This
subsection shall not be construed to require any Recipient to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to any Loan Party or any other Person.

        (g) Each party’s obligations under this Section 2.14 shall survive for one year after the
termination of this Agreement and the payment of the Loans and all other amounts payable hereunder.

         2.15 Indemnity. The Borrower agrees to indemnify each Lender for, and to hold each Lender
harmless from, any loss (other than the loss of Applicable Margin) or expense that such Lender may
sustain or incur as a consequence of (a) default by the Borrower in making a borrowing of, conversion
into or continuation of Eurodollar Loans after the Borrower has given a notice requesting the same in
accordance with the provisions of this Agreement, (b) default by the Borrower in making any prepayment
of or conversion from Eurodollar Loans after the Borrower has given a notice thereof in accordance with
the provisions of this Agreement or (c) the making of a prepayment of Eurodollar Loans on a day that is
not the last day of an Interest Period with respect thereto. A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be conclusive in the absence of
manifest error. This covenant shall survive for 90 days after the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

         2.16 Change of Lending Office. Each Lender agrees that, upon the occurrence of any event
giving rise to the operation of Section 2.13 or 2.14 with respect to such Lender, it will, if requested by the
Borrower, use reasonable efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event with the object of avoiding the consequences
of such event; provided, that such designation is made on terms that, in the sole but reasonable judgment
of such Lender, cause such Lender and its lending office(s) to suffer no unreimbursed economic
disadvantage or any legal or regulatory disadvantage, and provided, further, that nothing in this Section
shall affect or postpone any of the obligations of the Borrower or the rights of any Lender pursuant to
Section 2.13 or 2.14.

         2.17 Replacement of Lenders. The Borrower shall be permitted to replace any Lender with a
Commitment in a particular Class that (a) requests (on its behalf or any of its Participants) reimbursement
for amounts owing pursuant to Section 2.13 or 2.14 or (b) in the case of a Revolving Lender, becomes a
Defaulting Lender, with a replacement financial institution; provided that (i) such replacement does not
conflict with any Requirement of Law, (ii) no Event of Default shall have occurred and be continuing at
the time of such replacement, (iii) prior to any such replacement, such Lender shall have taken no action
under Section 2.16 which eliminates the continued need for payment of amounts owing pursuant to
Section 2.13 or 2.14, (iv) the replacement financial institution shall purchase, at par, all Loans of such
Class and other amounts owing to such replaced Lender with respect to such Class on or prior to the date

                                                                                                            41

Case: 19-30089         Doc# 124-2       Filed: 01/31/19       Entered: 01/31/19 04:58:16            Page 48
                                                 of 111
of replacement, (v) the Borrower shall be liable to such replaced Lender under Section 2.15 if any
Eurodollar Loan owing to such replaced Lender shall be purchased other than on the last day of the
Interest Period relating thereto, (vi) the replacement financial institution, if not already a Lender, shall be
reasonably satisfactory to the Administrative Agent, (vii) the replaced Lender shall be obligated to make
such replacement in accordance with the provisions of Section 10.6 (provided that the Borrower shall be
obligated to pay the registration and processing fee referred to therein), (viii) until such time as such
replacement shall be consummated, the Borrower shall pay all additional amounts (if any) required
pursuant to Section 2.13 or 2.14, as the case may be, and (ix) any such replacement shall not be deemed to
be a waiver of any rights that the Borrower, the Administrative Agent or any other Lender shall have
against the replaced Lender.

        2.18 Defaulting Lenders. Notwithstanding anything to the contrary contained in this Agreement,
if any Revolving Lender becomes a Defaulting Lender, then, until such time as that Revolving Lender is
no longer a Defaulting Lender, to the extent permitted by applicable law:

         (a) any payment of principal, interest, fees or other amounts (other than those described in
Section 2.18(b)) received by the Administrative Agent for the account of that Defaulting Lender in its
capacity as a Revolving Lender (whether voluntary or mandatory, at maturity, pursuant to Section 7 or
otherwise, and including any amounts made available to the Administrative Agent by that Defaulting
Lender pursuant to Section 9.7), shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by that Defaulting Lender to
the Administrative Agent hereunder; second, to the payment on a pro rata basis of any amounts owing by
that Defaulting Lender to any Issuing Lender hereunder; third, if so requested by any Issuing Lender with
a Letter of Credit outstanding or with unreimbursed drawings owing under a Letter of Credit, to be held
as cash collateral in respect of such Defaulting Lender’s Percentage of such L/C Obligations; fourth, if so
determined by the Administrative Agent or requested by any Issuing Lender, to be held as cash collateral
for future funding obligations of that Defaulting Lender of any participation in any L/C Obligations; fifth,
as the Borrower may request (so long as no Default or Event of Default exists), to the funding of any
Revolving Loan in respect of which that Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent; sixth, if so determined by the
Borrower with the consent of the Administrative Agent, not to be unreasonably withheld, to be held in a
non-interest bearing deposit account and released in order to satisfy obligations of that Defaulting Lender
to fund Revolving Loans under this Agreement; seventh, to the payment of any amounts owing to the
Revolving Lenders or any Issuing Lender as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or any Issuing Lender against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; eighth, so long as no Default or Event of Default
exists, to the payment of any amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and ninth, to that Defaulting Lender
or as otherwise directed by a court of competent jurisdiction; provided that if such payment is a payment
of the principal amount of any Revolving Loans or unreimbursed drawings under Letters of Credit in
respect of which that Defaulting Lender has not fully funded its appropriate share such payment shall be
applied solely to pay the Revolving Loans and unreimbursed drawings under Letters of Credit of all non-
Defaulting Lenders on a pro rata basis prior to being applied to the payment of any Revolving Loans of
that Defaulting Lender or participating interests of that Defaulting Lender in unreimbursed drawings
under Letters of Credit. Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or to post cash collateral
pursuant to this Section 2.18(a) shall be deemed paid to and redirected by that Defaulting Lender, and
each Revolving Lender irrevocably consents hereto;


                                                                                                            42

Case: 19-30089         Doc# 124-2        Filed: 01/31/19       Entered: 01/31/19 04:58:16           Page 49
                                                  of 111
        (b) that Defaulting Lender shall be entitled to receive interest on Revolving Loans and
Participation Amounts funded by such Revolving Lender prior to the period in which such Revolving
Lender became a Defaulting Lender or during the period in which such Revolving Lender is a Defaulting
Lender;

        (c) during any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each Revolving Lender that is a non-Defaulting Lender to acquire, refinance
or fund participations in Letters of Credit pursuant to Section 3.4, the Percentage of each such non-
Defaulting Lender shall be computed without giving effect to the Revolving Commitment of that
Defaulting Lender; provided, that, (i) each such reallocation shall be given effect only if, at the date the
applicable Revolving Lender becomes a Defaulting Lender, no Default or Event of Default exists; and (ii)
the aggregate obligation of each non-Defaulting Lender to acquire, refinance or fund participations in L/C
Obligations shall not exceed the positive difference, if any, of (1) the Revolving Commitment of that non-
Defaulting Lender minus (2) the aggregate Extensions of Revolving Credit of such non-Defaulting
Lender;

         (d) if the reallocation described in paragraph (c) above cannot, or can only partially, be effected,
the Borrower shall within one Business Day following notice by the Administrative Agent (after giving
effect to any partial reallocation pursuant to paragraph (c) above) deposit cash with the Administrative
Agent as collateral to secure such Defaulting Lender’s Percentage of any outstanding L/C Obligations for
so long as any such L/C Obligations are outstanding; and

         (e) that Defaulting Lender’s right to approve or disapprove any amendment, supplement,
modification, waiver or consent with respect to this Agreement shall be restricted as set forth in the
definition of “Required Lenders” and Section 10.1.

If the Borrower, the Administrative Agent and each Issuing Lender reasonably determine in writing that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the Administrative Agent will
so notify the parties hereto, whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any cash collateral), that
Lender will, to the extent applicable, purchase that portion of outstanding Revolving Loans and
Participation Amounts of the other Revolving Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Loans and funded and unfunded
participations in Letters of Credit to be held on a pro rata basis by the Lenders in accordance with their
applicable Percentages (without giving effect to Section 2.18(c)), whereupon that Revolving Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Revolving Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Revolving Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Revolving Lender’s having been a
Defaulting Lender.

Cash collateral held by the Administrative Agent to reduce Fronting Exposure shall be released to the
applicable Revolving Lender promptly following (i) the elimination of the applicable Fronting Exposure
or other obligations giving rise thereto (including by the termination of Defaulting Lender status of the
applicable Revolving Lender (or, as appropriate, its assignee following compliance with Section 10.6));
(ii) the Administrative Agent’s good faith determination that there exists excess cash collateral; and (iii)
the termination of the Revolving Commitment Period and the repayment in full of all outstanding
Revolving Loans and L/C Obligations.


                                                                                                           43

Case: 19-30089        Doc# 124-2        Filed: 01/31/19       Entered: 01/31/19 04:58:16           Page 50
                                                 of 111
Notwithstanding anything to the contrary contained in this Agreement, if any Lender having an Initial
Term Loan Commitment, a Delayed Draw Term Loan Commitment or Incremental Term Loan
Commitment becomes a Defaulting Lender, then, until such time as that Lender is no longer a Defaulting
Lender, to the extent permitted by applicable law, any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 8 or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to Section 9.7), shall be applied
at such time or times as may be determined by the Administrative Agent as follows: first, to the payment
of any amounts owing by that Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Default or Event of Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, to the payment of any amounts owing to
the Lenders as a result of any judgment of a court of competent jurisdiction obtained by any Lender
against that Defaulting Lender as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; fourth, so long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s breach of its obligations
under this Agreement; and fifth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction. Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender shall be deemed paid to
and redirected by that Defaulting Lender, and each Lender of the relevant Class irrevocably consents
hereto.

        2.19 Priority and Liens. All of the Obligations shall at all times from and after the Petition Date:

         (a) pursuant to Section 364(c)(1) of the Bankruptcy Code, constitute allowed superpriority
administrative expense claims against the Loan Parties in each of the Cases and any Successor Case, on a
joint and several basis (without the need to file any proof of claim), with priority in payment over any and
all other administrative expense claims, secured claims, unsecured claims and all other claims against the
Loan Parties, now existing or hereafter arising, of any kind or nature whatsoever (the “DIP Superpriority
Claim”), including, without limitation, all administrative expenses of the kind specified in or ordered
pursuant to Sections 105, 326, 328, 330, 331, 364, 365, 503(a), 503(b), 506(c), 507(a), 507(b), 546(c),
546(d), 726, 1113 or 1114 of the Bankruptcy Code, and any other provision of the Bankruptcy Code or
applicable non-bankruptcy law, which claims shall for purposes of Section 1129(a)(9)(A) of the
Bankruptcy Code be considered administrative expenses allowed under Section 503(b) of the Bankruptcy
Code, and which DIP Superpriority Claims shall be payable from and have recourse to all pre- and
postpetition property of the Loan Parties and all proceeds thereof, including all Collateral (including, from
and after the Final Order Entry Date, subject to the approval of the Bankruptcy Court in the Final Order,
all proceeds of claims or causes of action under Sections 544, 545, 547, 548, 549, 550 and 553 of the
Bankruptcy Code (collectively, “Avoidance Actions”)), subject only to the Carve-Out;

        (b) pursuant to Section 364(c)(2) of the Bankruptcy Code, be secured by a valid, fully and
automatically perfected, continuing, enforceable, non-avoidable first priority security interest and Lien on
the Collateral of each Loan Party, to the extent such Collateral is not subject to (x) a valid, perfected and
non-avoidable Lien in favor of a third party that was in existence on the Petition Date or (y) a valid and
non-avoidable Lien in favor of a third party that was in existence on the Petition Date and was perfected
subsequent to the Petition Date solely to the extent permitted by Section 546(b) of the Bankruptcy Code
(the “Permitted Prior Liens”), subject only to the Senior Permitted Liens and the Carve-Out; and



                                                                                                           44

Case: 19-30089        Doc# 124-2        Filed: 01/31/19       Entered: 01/31/19 04:58:16           Page 51
                                                 of 111
        (c) pursuant to Section 364(c)(3) of the Bankruptcy Code, be secured by a valid, fully and
automatically perfected, continuing, enforceable, non-avoidable junior security interest and Lien on the
Collateral of each Loan Party to the extent subject to Permitted Prior Liens, subject to (i) such Permitted
Prior Liens, (ii) the Senior Permitted Liens and (iii) the Carve-Out.

         2.20 No Discharge; Survival of Claims. Each of the Loan Parties agrees (a) its obligations under
the Loan Documents shall not be discharged by the entry of an order confirming a Chapter 11 Plan that is
not an Acceptable Plan (and each of the Loan Parties, pursuant to Section 1141(d)(4) of the Bankruptcy
Code, hereby waives any such discharge) and (b) the DIP Superpriority Claims granted to the Secured
Parties pursuant to the Financing Orders and the Liens granted to the Secured Parties pursuant to the
Financing Orders shall not be affected in any manner by the entry of an order confirming a Chapter 11
Plan that is not an Acceptable Plan.

        SECTION 3.        LETTERS OF CREDIT

        3.1 L/C Commitment.

         (a) Subject to the terms and conditions hereof, each Issuing Lender, in reliance on the agreements
of the other Revolving Lenders set forth in Section 3.4(a), agrees to issue standby and sight commercial
letters of credit (the letters of credit issued pursuant to this Section 3, collectively, the “Letters of Credit”)
for the account of the Borrower on any Business Day during the Revolving Commitment Period in such
form as may be approved from time to time by such Issuing Lender; provided, that no Issuing Lender
shall issue, amend, extend or renew any Letter of Credit if, after giving effect to such issuance,
amendment, extension or renewal, (i) the aggregate amount of L/C Obligations owed by the Borrower to
any Issuing Lender shall exceed the amount of such Issuing Lender’s L/C Commitment (or such higher
amount agreed upon in writing between the Borrower and such Issuing Lender), (ii) the L/C Obligations
would exceed the L/C Commitment (or, prior to the Full Availability Date, the Interim L/C Availability
Amount) or (iii) the Total Available Revolving Commitments would be less than zero. Each Letter of
Credit shall (i) be denominated in Dollars and, (ii) subject to the second paragraph of Section 3.2, expire
no later than the earlier of (x) the first anniversary of its date of issuance and (y) the fifth Business Day
prior to the Scheduled Termination Date.

          (b) No Issuing Lender shall at any time be obligated to issue, amend, extend or renew any Letter
of Credit hereunder if such issuance, amendment, extension or renewal would (i) conflict with, or cause
such Issuing Lender or any L/C Participant to exceed any limits imposed by, any applicable Requirement
of Law, (ii) violate one or more policies of the Issuing Lender applicable to letters of credit generally or
(iii) violate any order, judgment, or decree of any Governmental Authority that, by its terms, purports to
enjoin or restrain such Issuing Lender from issuing such Letter of Credit, or any law applicable to such
Issuing Lender. No Issuing Lender shall be under any obligation to issue, amend, extend or renew any
Letter of Credit that is not a standby Letter of Credit, unless otherwise agreed by such Issuing Lender. In
the event there is a Defaulting Lender as of the date of any request for the issuance of a Letter of Credit,
no Issuing Lender shall be required to issue or arrange for such Letter of Credit to the extent the Issuing
Lender is not reasonably satisfied that the Defaulting Lender’s L/C Obligations with respect to such
Letter of Credit have been reallocated and/or Cash Collateralized pursuant to Section 2.18.

         (c) Unless otherwise specified herein, the amount of a Letter of Credit at any time shall be
deemed to be the stated amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum stated amount of such


                                                                                                               45

Case: 19-30089         Doc# 124-2         Filed: 01/31/19       Entered: 01/31/19 04:58:16             Page 52
                                                   of 111
Letter of Credit after giving effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

        (d) For all purposes of this Agreement, if on any date of determination, a Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of the operation of any rule
of law or uniform practices to which any Letter of Credit is subject (including Rule 3.13 and Rule 3.14 of
the ISP) or similar terms in the Letter of Credit itself that permit a drawing to be made under such Letter
of Credit after the expiration thereof, such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.

         3.2 Procedure for Issuance of Letters of Credit. The Borrower may from time to time request
that an Issuing Lender issue a Letter of Credit by delivering to such Issuing Lender at its address for
notices specified herein an Application therefor, completed to the satisfaction of such Issuing Lender, and
such other certificates, documents and other papers and information as such Issuing Lender may
request. Concurrently with the delivery of an Application to an Issuing Lender, the Borrower shall
deliver a copy thereof to the Administrative Agent and the Administrative Agent shall provide notice of
such request to the L/C Participants. Upon receipt of any Application, an Issuing Lender will process
such Application and the certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall promptly issue the Letter of
Credit requested thereby by issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by such Issuing Lender and the Borrower (but in no event shall any Issuing
Lender be required to issue any Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers and information relating
thereto). Promptly after issuance by an Issuing Lender of a Letter of Credit, such Issuing Lender shall
furnish a copy of such Letter of Credit to the Borrower. The Borrower is responsible for the final text of
the Letter of Credit as issued by an Issuing Lender, irrespective of any assistance such Issuing Lender
may provide such as drafting or recommending text or by Issuing Lender’s use or refusal to use text
submitted by the Borrower. The Borrower is solely responsible for the suitability of the Letter of Credit
for the Borrower’s purposes. The Borrower irrevocably appoints each Issuing Lender as its attorney-in-
fact and authorizes each Issuing Lender, without notice to the Borrower, to execute and deliver ancillary
documents and letters customary in the letter of credit business that may include but are not limited to
advisements, indemnities, checks, bills of exchange and issuance documents. The power of attorney
granted by the Borrower is limited solely to such actions related to the issuance, confirmation or
amendment of any Letter of Credit and to ancillary documents or letters customary in the letter of credit
business. This appointment is coupled with an interest. Each Issuing Lender shall promptly give notice to
the Administrative Agent of the issuance of each Letter of Credit issued by such Issuing Lender
(including the amount thereof), and shall provide a copy of such Letter of Credit to the Administrative
Agent as soon as possible after the date of issuance. Unless otherwise expressly agreed by an Issuing
Lender and the Borrower, when a Letter of Credit is issued (i) the rules of the ISP shall apply to each
standby Letter of Credit, and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time of issuance shall apply
to each commercial Letter of Credit.

         If the Borrower so requests in any applicable Application, the Issuing Lender may, in its sole
discretion, agree to issue a Letter of Credit that has automatic extension provisions (each, an “Auto-
Extension Letter of Credit”); provided that any such Auto-Extension Letter of Credit must permit the
Issuing Lender to prevent any such extension at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month period to be agreed upon
at the time such Letter of Credit is issued. Unless otherwise directed by the Issuing Lender, the Borrower

                                                                                                         46

Case: 19-30089        Doc# 124-2       Filed: 01/31/19       Entered: 01/31/19 04:58:16          Page 53
                                                of 111
shall not be required to make a specific request to the Issuing Lender for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to have authorized (but
may not require) the Issuing Lender to permit the extension of such Letter of Credit at any time to an
expiry date not later than the Termination Date; provided, however, that the Issuing Lender shall not
permit any such extension if (x) such extension would extend the expiry date beyond the fifth Business
Day prior to the Scheduled Termination Date or (y) it has received notice (which may be by telephone or
in writing) on or before the day that is seven Business Days before the Non-Extension Notice Date (1)
from the Administrative Agent that the Required Revolving Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 5.2 is not then satisfied, and in each such case directing the
Issuing Lender not to permit such extension.

        3.3 Fees and Other Charges.

         (a) The Borrower will pay a fee on the aggregate drawable amount of all outstanding Letters of
Credit at a per annum rate equal to the Applicable Margin then in effect with respect to Eurodollar
Revolving Loans, shared ratably among the Revolving Lenders having a Revolving Commitment (other
than Defaulting Lenders to the extent provided in Section 2.18) in accordance with their respective
Percentages of the Revolving Credit Facility and payable quarterly in arrears on each Fee Payment Date
after the issuance date. In addition, the Borrower shall pay to the relevant Issuing Lender for its own
account a fronting fee in an amount equal to 0.125% per annum of the aggregate drawable amount of all
outstanding Letters of Credit issued by such Issuing Lender, payable quarterly in arrears on each Fee
Payment Date after the issuance date.

         (b) In addition to the foregoing fees, the Borrower shall pay or reimburse each Issuing Lender for
such normal and customary costs and expenses as are incurred or charged by such Issuing Lender in
issuing, negotiating, effecting payment under, amending, renewing or otherwise administering any Letter
of Credit.

        3.4 L/C Participations.

         (a) Each Issuing Lender irrevocably agrees to grant and hereby grants to each L/C Participant,
and, to induce each Issuing Lender to issue Letters of Credit hereunder, each L/C Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from each Issuing Lender, on the terms
and conditions hereinafter stated, for such L/C Participant’s own account and risk, an undivided interest
equal to such L/C Participant’s Percentage in each Issuing Lender’s obligations and rights under each
Letter of Credit issued by such Issuing Lender hereunder and the amount of each drawing paid by such
Issuing Lender thereunder. Each L/C Participant unconditionally and irrevocably agrees with each
Issuing Lender that, if a drawing is paid under any Letter of Credit issued by such Issuing Lender for
which such Issuing Lender is not reimbursed in full by the Borrower in accordance with the terms of this
Agreement, such L/C Participant shall pay to the Administrative Agent for the account of such Issuing
Lender upon demand at such Issuing Lender’s address for notices specified herein (and thereafter the
Administrative Agent shall promptly pay to such Issuing Lender) an amount equal to such L/C
Participant’s Percentage of the amount of such draft, or any part thereof, that is not so reimbursed. Each
L/C Participant’s obligation to pay such amount shall be absolute and unconditional and shall not be
affected by any circumstance, including (i) any setoff, counterclaim, recoupment, defense or other right
that such L/C Participant may have against the Issuing Lender, the Borrower or any other Person for any
reason whatsoever, (ii) the occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or any other Loan Document

                                                                                                         47

Case: 19-30089        Doc# 124-2        Filed: 01/31/19      Entered: 01/31/19 04:58:16           Page 54
                                                 of 111
by the Borrower or any other L/C Participant or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

         (b) If any amount (a “Participation Amount”) required to be paid by any L/C Participant to an
Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any payment made by
such Issuing Lender under any Letter of Credit is not paid to such Issuing Lender within three Business
Days after the date such payment is due, such Issuing Lender shall so notify the Administrative Agent,
which shall promptly notify the L/C Participants, and each L/C Participant shall pay to the Administrative
Agent, for the account of such Issuing Lender, on demand (and thereafter the Administrative Agent shall
promptly pay to such Issuing Lender) an amount equal to the product of (i) such Participation Amount,
times (ii) the daily average Federal Funds Effective Rate during the period from and including the date
such payment is required to the date on which such payment is immediately available to such Issuing
Lender, times (iii) a fraction the numerator of which is the number of days that elapse during such period
and the denominator of which is 360. If any Participation Amount required to be paid by any L/C
Participant pursuant to Section 3.4(a) is not made available to the Administrative Agent for the account of
the relevant Issuing Lender by such L/C Participant within three Business Days after the date such
payment is due, the Administrative Agent on behalf of such Issuing Lender shall be entitled to recover
from such L/C Participant, on demand, such Participation Amount with interest thereon calculated from
such due date at the rate per annum applicable to ABR Loans. A certificate of the Administrative Agent
submitted on behalf of an Issuing Lender to any L/C Participant with respect to any amounts owing under
this Section shall be conclusive in the absence of manifest error.

        (c) Whenever, at any time after an Issuing Lender has made payment under any Letter of Credit
and has received from the Administrative Agent any L/C Participant’s pro rata share of such payment in
accordance with Section 3.4(a), such Issuing Lender receives any payment related to such Letter of Credit
(whether directly from the Borrower or otherwise, including proceeds of collateral applied thereto by such
Issuing Lender), or any payment of interest on account thereof, such Issuing Lender will distribute to the
Administrative Agent for the account of such L/C Participant (and thereafter the Administrative Agent
will promptly distribute to such L/C Participant) its pro rata share thereof; provided, however, that in the
event that any such payment received by such Issuing Lender shall be required to be returned by such
Issuing Lender, such L/C Participant shall return to the Administrative Agent for the account of such
Issuing Lender (and thereafter the Administrative Agent shall promptly return to such Issuing Lender) the
portion thereof previously distributed by such Issuing Lender.

         3.5 Reimbursement Obligation of the Borrower. The Borrower agrees to reimburse each Issuing
Lender on (i) the Business Day on which the Borrower receives notice from an Issuing Lender of a
drawing on a Letter of Credit issued by such Issuing Lender and paid by such Issuing Lender, if such
notice is received on such Business Day prior to 11:00 A.M., New York City time, or (ii) if clause (i)
above does not apply, the Business Day immediately following the day on which the Borrower receives
such notice, for the amount of (a) such drawing so paid and (b) any taxes, fees, charges or other costs or
expenses incurred by such Issuing Lender in connection with such payment which are obligations of the
Borrower hereunder (the amounts described in the foregoing clauses (a) and (b) in respect of any drawing,
collectively, the “Payment Amount”). Each such payment shall be made to such Issuing Lender at its
address for notices specified herein in lawful money of the United States of America and in immediately
available funds. If the Borrower fails to make such payment in accordance with the foregoing, such
failure shall be deemed to constitute a request by the Borrower to the Administrative Agent for a
borrowing pursuant to Section 2.1 of ABR Revolving Loans in an amount equal to the Payment
Amount. The Borrowing Date with respect to such borrowing shall be the first date on which a
borrowing of Revolving Loans could be made, pursuant to Section 2.1, if the Administrative Agent had


                                                                                                         48

Case: 19-30089        Doc# 124-2       Filed: 01/31/19       Entered: 01/31/19 04:58:16          Page 55
                                                of 111
received a notice of such borrowing at the time the Administrative Agent receives notice from the
relevant Issuing Lender of such drawing under such Letter of Credit.

         3.6 Obligations Absolute. The Borrower’s obligations under this Section 3 shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff, counterclaim or defense to
payment that the Borrower may have or have had against any Issuing Lender, any beneficiary of a Letter
of Credit or any other Person. The Borrower also agrees with each Issuing Lender that such Issuing
Lender shall not be responsible for, and the Borrower’s Reimbursement Obligations under Section 3.5
shall not be affected by, among other things, the validity or genuineness of documents or of any
endorsements thereon, even though such documents shall in fact prove to be invalid, fraudulent or forged,
or any dispute between or among the Borrower and any beneficiary of any Letter of Credit or any other
party to which such Letter of Credit may be transferred or any claims whatsoever of the Borrower against
any beneficiary of such Letter of Credit or any such transferee. No Issuing Lender shall be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of any message or advice,
however transmitted, in connection with any Letter of Credit. The Borrower agrees that any action taken
or omitted by an Issuing Lender under or in connection with any Letter of Credit issued by it or the
related drafts or documents shall be binding on the Borrower and shall not result in any liability of such
Issuing Lender to the Borrower. The liability of an Issuing Lender under, in connection with or arising out
of any Letter of Credit (or pre-advice), regardless of the form or legal grounds of the action or proceeding,
shall be limited to direct damages suffered by the Borrower that is caused directly by the Issuing Lender’s
gross negligence or willful misconduct, in each case as determined in a final non-appealable judgment of
a court of competent jurisdiction, in (i) honoring a presentation under a Letter of Credit that on its face
does not at least substantially comply with the terms and conditions of such Letter of Credit, (ii) failing to
honor a presentation under a Letter of Credit that strictly complies with the terms and conditions of such
Letter of Credit, or (iii) retaining documents presented for purposes of drawing under any Letter of Credit,
including by electronic transmission such as SWIFT, electronic mail, facsimile or computer generated
communication presented under a Letter of Credit (collectively, “Drawing Documents”). The Borrower’s
aggregate remedies against the Issuing Lender for wrongfully honoring a presentation under any Letter of
Credit or wrongfully retaining honored Drawing Documents shall in no event exceed the aggregate
amount paid by the Borrower to the Issuing Lender in respect of the honored presentation in connection
with such Letter of Credit under Section 3.5, plus interest at the rate then applicable to ABR Loans that
are Revolving Loans hereunder.

         3.7 Letter of Credit Payments. If any documents shall be presented for payment under any Letter
of Credit, the relevant Issuing Lender shall promptly notify the Borrower and the Administrative Agent of
the date and amount thereof. The responsibility of the relevant Issuing Lender to the Borrower in
connection with any documents presented for payment under any Letter of Credit, in addition to any
payment obligation expressly provided for in such Letter of Credit issued by such Issuing Lender, shall be
limited, in the absence of gross negligence or willful misconduct, in each case as determined in a final
non-appealable judgment of a court of competent jurisdiction, to determining that the documents
(including each draft) delivered under such Letter of Credit in connection with such presentment appear
on their face to be in conformity with such Letter of Credit.

         3.8 Applications. To the extent that any provision of any Application related to any Letter of
Credit is inconsistent with the provisions of this Section 3, the provisions of this Section 3 shall apply.

         3.9 Actions of Issuing Lenders. Each Issuing Lender shall be entitled to rely, and shall be fully
protected in relying, upon any draft, writing, resolution, notice, consent, certificate, affidavit, letter,
cablegram, telegram, telecopy, telex or teletype message, statement, order or other document believed by
it in good faith to be genuine and correct and to have been signed, sent or made by the proper Person or

                                                                                                              49

Case: 19-30089         Doc# 124-2        Filed: 01/31/19       Entered: 01/31/19 04:58:16           Page 56
                                                  of 111
Persons, and upon advice and statements of legal counsel, independent accountants and other experts
selected by such Issuing Lender. Each Issuing Lender shall be fully justified in failing or refusing to take
any action under this Agreement unless it shall first have received such advice or concurrence of the
Required Lenders as it reasonably deems appropriate (provided that no Issuing Lender shall be under any
obligation to obtain such advice or concurrence and no L/C Participant's obligations hereunder shall be
affected by the seeking or the failure to seek any such advice or concurrence) or it shall first be
indemnified to its reasonable satisfaction by the L/C Participants against any and all liability and expense
which may be incurred by it by reason of taking or continuing to take any such action. Notwithstanding
any other provision of this Section, as between the Issuing Lenders and the L/C Participants, each Issuing
Lender shall in all cases be fully protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any action taken or failure to act
pursuant thereto shall be binding upon the L/C Participants and any future holders of a participation in
any Letter of Credit (provided that no Issuing Lender shall be under any obligation to obtain such request
and no L/C Participant's obligations hereunder shall be affected by the seeking or the failure to seek any
such request).

         3.10 Borrower’s Indemnification. The Borrower hereby agrees to indemnify and hold harmless
each L/C Participant, each Issuing Lender (and each of its branches, Affiliates and correspondents) and
the Administrative Agent, and their respective directors, officers, agents and employees from and against
any and all claims and damages, losses, liabilities, costs or expenses which such L/C Participant, such
Issuing Lender or the Administrative Agent may incur (or which may be claimed against such L/C
Participant, such Issuing Lender or the Administrative Agent by any Person whatsoever) by reason of or
in connection with the issuance, execution and delivery or transfer of or payment or failure to pay under
any Letter of Credit or any actual or proposed use of any Letter of Credit, including, without limitation,
any claims, damages, losses, liabilities, costs or expenses which such Issuing Lender may incur by reason
of or in connection with (i) the failure of any other L/C Participant to fulfill or comply with its obligations
to an Issuing Lender hereunder (but nothing herein contained shall affect any rights the Borrower may
have against any Defaulting Lender) or (ii) by reason of or on account of an Issuing Lender issuing any
Letter of Credit which specifies that the term “Beneficiary” included therein includes any successor by
operation of law of the named Beneficiary, but which Letter of Credit does not require that any drawing
by any such successor Beneficiary be accompanied by a copy of a legal document, satisfactory to such
Issuing Lender, evidencing the appointment of such successor Beneficiary; provided that the Borrower
shall not be required to indemnify any L/C Participant, any Issuing Lender or the Administrative Agent
for any claims, damages, losses, liabilities, costs or expenses to the extent, but only to the extent, caused
by (x) the willful misconduct or gross negligence of such Issuing Lender in determining whether a request
presented under any Letter of Credit complied with the terms of such Letter of Credit as determined in a
final non-appealable judgment of a court of competent jurisdiction or (y) such Issuing Lender’s failure to
pay under any Letter of Credit after the presentation to it of a request strictly complying with the terms
and conditions of such Letter of Credit. Nothing in this Section is intended to limit the obligations of the
Borrower under any other provision of this Agreement. This indemnification provision shall survive
termination of this Agreement and all Letters of Credit.

          3.11 Lenders’ Indemnification. Each L/C Participant shall, ratably in accordance with its
Percentage, indemnify each Issuing Lender, its Affiliates, branches and correspondents and their
respective directors, officers, agents and employees (to the extent not reimbursed by the Borrower)
against any cost, expense (including reasonable counsel fees and disbursements), claim, demand, action,
loss or liability (except such as result from such indemnitees’ gross negligence or willful misconduct or
such Issuing Lender’s failure to pay under any Letter of Credit after the presentation to it of a request
strictly complying with the terms and conditions of the Letter of Credit in each case as determined in a
final non-appealable judgment of a court of competent jurisdiction) that such indemnitees may suffer or

                                                                                                            50

Case: 19-30089         Doc# 124-2        Filed: 01/31/19       Entered: 01/31/19 04:58:16           Page 57
                                                  of 111
incur in connection with this Section or any action taken or omitted by such indemnitees hereunder. This
indemnification provision shall survive termination of this Agreement and all Letters of Credit.

        SECTION 4.       REPRESENTATIONS AND WARRANTIES

       To induce the Administrative Agent and the Lenders to enter into this Agreement and to make the
Loans and issue or participate in the Letters of Credit, the Loan Parties hereby represent and warrant to
the Administrative Agent and each Lender, on the Closing Date and on the date of each Credit Event
hereunder after the Closing Date, that:

         4.1 Financial Condition. (a) The audited consolidated balance sheet of PCG and its consolidated
Subsidiaries as of December 31, 2017, and the related consolidated statements of income and cash flows
for the fiscal year ended on such date, reported on by Deloitte & Touche LLP, and (b) the unaudited
consolidated balance sheet of PCG and its consolidated Subsidiaries as of September 30, 2018, and the
related consolidated statements of income and cash flows for the portion of the fiscal year ended on such
date, each delivered to the Administrative Agent prior to the date hereof, (i) present fairly in all material
respects the consolidated financial condition of PCG and its consolidated Subsidiaries as of such dates,
and its consolidated income and its consolidated cash flows for the respective fiscal year or portion of the
fiscal year then ended, and (ii) have been prepared in accordance with GAAP applied consistently
throughout the periods involved, subject, in the case of the financial statements described in clause (b)
above, to normal year-end and financial closing audit adjustments and the absence of certain footnotes.

        4.2 No Change. Since the Petition Date, there has been no development or event that has had or
could reasonably be expected to have a Material Adverse Effect.

        4.3 Existence; Compliance with Law. Each of PCG, the Borrower and their Significant
Subsidiaries (a) is duly organized, validly existing and in good standing under the laws of its jurisdiction
of organization, (b) has the organizational power and organizational authority to own and operate its
property, to lease the property it operates as lessee and to conduct the business in which it is currently
engaged, (c) is duly qualified as a foreign corporation or other organization and in good standing under
the laws of each jurisdiction where its ownership, lease or operation of property or the conduct of its
business requires such qualification except to the extent that the failure to so qualify could not reasonably
be expected to have a Material Adverse Effect and (d) is in compliance with all Requirements of Law
except to the extent that the failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

         4.4 Power; Authorization; Enforceable Obligations. Subject to the entry of the Financing Orders,
each Loan Party has the organizational power and organizational authority to make, deliver and perform
the Loan Documents to which it is a party and to obtain extensions of credit hereunder. Each Loan Party
has taken all necessary organizational action to authorize the execution, delivery and performance of the
Loan Documents to which it is a party and to authorize the extensions of credit on the terms and
conditions of this Agreement. No consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in connection with the extensions
of credit hereunder or with the execution, delivery, performance, validity or enforceability of this
Agreement or any of the Loan Documents, except (i) consents, authorizations, filings and notices which
have been obtained or made and are in full force and effect, (ii) any consent, authorization or filing that
may be required in the future the failure of which to make or obtain could not reasonably be expected to
have a Material Adverse Effect, (iii) applicable Requirements of Law prior to foreclosure or other
exercise of remedies hereunder and (iv) the entry of the Financing Orders. This Agreement has been, and
each other Loan Document upon execution and delivery will be, duly executed and delivered by all Loan

                                                                                                           51

Case: 19-30089        Doc# 124-2        Filed: 01/31/19       Entered: 01/31/19 04:58:16           Page 58
                                                 of 111
Parties party thereto. Subject to the entry of the Financing Orders, this Agreement constitutes, and each
other Loan Document upon execution will constitute, a legal, valid and binding obligation of each Loan
Party, enforceable against such Loan Party in accordance with its terms, except as enforceability may be
limited by (x) applicable bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally, laws of general application related to the enforceability of
securities secured by real estate and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law) and (y) applicable Requirements of Law prior to foreclosure or other
exercise of remedies hereunder.

         4.5 No Legal Bar. Subject to the entry of the Financing Orders, the execution, delivery and
performance of this Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate in any material respect any
Requirement of Law or any Contractual Obligation of PCG, the Borrower or any of their Significant
Subsidiaries and will not result in, or require, the creation or imposition of any Lien on any of their
respective properties or revenues pursuant to any Requirement of Law or any such Contractual Obligation
(other than the Liens created by the Loan Documents and the Financing Orders).

        4.6 Litigation. (a) No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Borrower, threatened in writing by or
against PCG, the Borrower or any of their Significant Subsidiaries or against any of their material
respective properties or revenues with respect to any of the Loan Documents.

        (b) No litigation, investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Borrower, threatened in writing by or against PCG, the
Borrower or any of their Significant Subsidiaries or against any of their material respective properties or
revenues, except as disclosed in the Specified Exchange Act Filings, that could reasonably be expected to
have a Material Adverse Effect.

        4.7 No Default. No Default or Event of Default has occurred and is continuing.

         4.8 Taxes. PCG, the Borrower and each of their Significant Subsidiaries has filed or caused to
be filed all Federal and state returns of income and franchise taxes imposed in lieu of net income taxes
and all other material tax returns that are required to be filed and has paid all taxes shown to be due and
payable on said returns or with respect to any claims or assessments for taxes made against it or any of its
property by any Governmental Authority (other than (i) any amounts the validity of which are currently
being contested in good faith by appropriate proceedings and with respect to which reserves in conformity
with GAAP have been provided on the books of PCG, the Borrower or any of their Significant
Subsidiaries, as applicable, (ii) claims which could not reasonably be expected to have a Material Adverse
Effect and (iii) any amounts that need not be paid pursuant to an order of the Bankruptcy Court or
pursuant to the Bankruptcy Code). No material tax Liens have been filed against PCG, the Borrower or
any of its Significant Subsidiaries other than (A) Liens for taxes which are not delinquent or (B) Liens for
taxes which are being contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of PCG, the Borrower or any of their
Significant Subsidiaries, as applicable.

        4.9 Federal Regulations. No part of the proceeds of any Loans, and no other extensions of credit
hereunder, will be used for “buying” or “carrying” any “margin stock” within the respective meanings of
each of the quoted terms under Regulation U as now and from time to time hereafter in effect or for any
purpose that violates the provisions of the Regulations of the Board.


                                                                                                         52

Case: 19-30089        Doc# 124-2       Filed: 01/31/19       Entered: 01/31/19 04:58:16          Page 59
                                                of 111
         4.10 ERISA. Except as would not, individually or in the aggregate, reasonably be expected to,
result in a Material Adverse Effect: (i) no Reportable Event has occurred during the six year period prior
to the date on which this representation is made or deemed made with respect to any Plan, (ii) each Plan
has complied with the applicable provisions of ERISA and the Code and applicable laws, (iii) there has
been no (a) failure to make a required contribution to any Plan that would result in the imposition of a
Lien or other encumbrance or the provision of security under Section 430 of the Code or Section 303 or
4068 of ERISA, or the arising of such a lien or encumbrance; or (b) “unpaid minimum required
contribution” or “accumulated funding deficiency” (as defined or otherwise set forth in Section 4971 of
the Code or Part 3 of Subtitle B of Title I of ERISA) with respect to any Plan, whether or not waived, (iv)
no termination of a Single Employer Plan has occurred, (v) no Lien in favor of a Plan, Multiemployer
Plan, or the PBGC has arisen which remains as of the date this representation is made, (vi) the present
value of all accrued benefits under each Single Employer Plan (based on those assumptions used to fund
such Plans under Section 430 of the Code) did not, as of the last annual valuation date prior to the date on
which this representation is made or deemed made, exceed the value of the assets of such Plan allocable
to such accrued benefits, (vii) neither the Borrower nor any Commonly Controlled Entity has had, or has
received notice from a Multiemployer Plan regarding, a complete or partial withdrawal from any
Multiemployer Plan, (viii) (a) neither the Borrower nor any Commonly Controlled Entity would become
subject to any liability under ERISA if the Borrower or any Commonly Controlled Entity were to
withdraw completely from any Multiemployer Plans as of the valuation date most closely preceding the
date on which this representation is made or deemed made, and (b) no such Multiemployer Plan is in
ERISA Insolvency, (ix) there has been no incurrence by the Borrower or any Commonly Controlled
Entity of any liability pursuant to Section 4063 or 4064 of ERISA or a substantial cessation of operations
with respect to a Plan within the meaning of Section 4062(e) of ERISA; (x) there has been no filing of or
receipt by the Borrower or any Commonly Controlled Entity (or the plan administrator of any Plan) of a
notice of intent to terminate a Single Employer Plan under, or the treatment of a plan amendment as a
termination under, Section 4041 of ERISA; (xii) there has been no (a) appointment of a trustee to
administer, or (b) institution by the PBGC of proceedings to terminate, a Plan subject to Title IV of
ERISA other than a Multiemployer Plan or receipt by the Borrower or Commonly Controlled Entity (or
the plan administrator of a Plan) of a notice by the PBGC seeking the appointment of a trustee to
administer the Plan under Section 4042 of ERISA where such proceedings continue unstayed or in effect
for more than 60 days, or such notice is not withdrawn by the PBGC within 60 days following delivery by
PBGC; (xiii) there has been no posting of a bond or security under Section 436(f) of the Code with
respect to any Plan; (xiv) there are no pending, or to the knowledge of the Borrower, threatened, claims,
actions or lawsuits against the Borrower, any Commonly Controlled Entity, or any Plan, by any Plan,
Multiemployer Plan, any participant therein, the PBGC, or any Governmental Authorities, with respect to
any Plan or Multiemployer Plan (other than routine claims for benefits), and (xv) no material tax liability
has been incurred with respect to any Plan (including Sections 4975, 4980B, 4980D, 4980H and 4980I of
the Code, as applicable). No Plan is subject to the laws outside of the United States.

        4.11 Investment Company Act; Other Regulations. The Borrower is not an “investment
company”, or a company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended. On the date hereof, the Borrower is not subject to
regulation under any Requirement of Law (other than (a) Regulation X of the Board, (b) Sections 817-
830, and Sections 701 and 851 of the California Public Utilities Code, to the extent not superseded by the
Bankruptcy Code and (c) the Bankruptcy Code) that limits its ability to incur Indebtedness under this
Agreement.

        4.12 Use of Proceeds. The proceeds of the Initial Term Loans, Revolving Loans and the Letters
of Credit shall be used (i) for working capital and general corporate purposes and (ii) to pay fees, costs
and expenses incurred in connection with the transactions contemplated by the Loan Documents and

                                                                                                         53

Case: 19-30089        Doc# 124-2       Filed: 01/31/19       Entered: 01/31/19 04:58:16           Page 60
                                                of 111
professional and other fees and costs of administration incurred in connection with the Cases. For the
avoidance of doubt, the proceeds of the Initial Term Loans may be used to repay outstanding Revolving
Loans.

          4.13 Environmental Matters. Except as disclosed in the Specified Exchange Act Filings, the
Borrower and its Significant Subsidiaries are not subject to any pending or outstanding violations or
liabilities under Environmental Laws or relating to the disposal, spill or other release of Materials of
Environmental Concern that would reasonably be expected to have a Material Adverse Effect, and, to the
knowledge of the Borrower, there are no facts, circumstances or conditions that could reasonably be
expected to give rise to such violations or liabilities.

        4.14 Regulatory Matters. Solely by virtue of the execution, delivery and performance of, or the
consummation of the transactions contemplated by this Agreement, no Lender shall be or become subject
to regulation (a) under the FPA or (b) as a “public utility” or “public service corporation” or the
equivalent under any Requirement of Law.

         4.15 Sanctions; Anti-Corruption. None of the Borrower, any of its Subsidiaries, nor, to the
knowledge of the Borrower, any director, officer, agent, Affiliate or employee of the Borrower or any of
its Subsidiaries, or the Guarantor, is currently listed on the Specially Designated Nationals and Blocked
Persons List or otherwise the subject of any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”). None of the Borrower, any of its Subsidiaries nor, to
the knowledge of the Borrower, any director, officer, agent, Affiliate or employee of the Borrower or any
of its Subsidiaries, or the Guarantor, has taken any action, directly or indirectly, that would result in a
violation in any material respect by any such Person of the United States Foreign Corrupt Practices Act of
1977, as amended (“FCPA”) or of any other anti-bribery or anti-corruption laws, rules, regulations legally
applicable to such parties (collectively, “Anti-Corruption Laws”).

         4.16 Security Interest. The Interim Order is (and the Final Order when entered will be) effective
to create in favor of the Collateral Agent, for the benefit of the Secured Parties, a legal, valid, binding and
enforceable perfected security interest in the Collateral and the proceeds thereof without the necessity of
the execution of mortgages, security agreements, pledge agreements, financing statements or other
agreements or documents with the priorities set forth in the Financing Orders.

        4.17 Financing Orders.

          (a) The Interim Order or, at all times after its entry by the Bankruptcy Court, the Final Order, is
in full force and effect, and has not been reversed, modified, amended, stayed or vacated, in the case of
any modification or amendment, in a manner that is adverse to the Lenders, without the consent (not to be
unreasonably withheld) of the Administrative Agent.

         (b) Upon the occurrence of the Termination Date, the Lenders shall, subject to the provisions of
Section 8, the applicable provisions of the applicable Financing Order and Requirements of Law, be
entitled to immediate payment of the Obligations, and to enforce the remedies provided for under the
Loan Documents in accordance with the terms thereof and such Financing Order, as applicable, without
further application to or order by the Bankruptcy Court.

        4.18 Superpriority Claims; Liens. Upon the entry of each of the Interim Order and the Final
Order, each such Financing Order and the Loan Documents are sufficient to provide the DIP
Superpriority Claims and security interests and Liens on the Collateral of the Loan Parties described in,
and with the priority provided in, the Loan Documents.

                                                                                                             54

Case: 19-30089         Doc# 124-2        Filed: 01/31/19       Entered: 01/31/19 04:58:16            Page 61
                                                  of 111
        4.19 Disclosure. As of the Closing Date, all written information relating to the Loan Parties,
their Subsidiaries and their respective businesses, other than any financial projections and information of
a general economic or industry specific nature, that has been provided by or on behalf of the Loan Parties
to the Administrative Agent or the Lenders in connection with the transactions contemplated hereby does
not, when taken as a whole, contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein not materially misleading in light of the
circumstances under which such statements were made (giving effect to all supplements thereto). The
Projections that have been made available to any Lenders or the Administrative Agent prior to the Closing
Date in connection with the Facilities have been prepared in good faith based upon assumptions believed
by the Borrower to be reasonable as of the date such Projections were furnished to the Lenders and as of
the Closing Date (it being understood that actual results may vary materially from such Projections and
such Projections are not a guarantee of performance). As of March 26, 2018, the Loan Parties were not
engaged in any material transaction with a related person that would have been required to be reported
pursuant to Item 404 of Regulation S-K of the Securities Exchange Act of 1933, as amended from time to
time, other than as set forth in the Loan Parties’ joint proxy statement filed with the SEC on Schedule
14A on March 26, 2018.

        SECTION 5.       CONDITIONS PRECEDENT

        5.1 Conditions to the Closing Date. The occurrence of the Closing Date and the effectiveness of
this Agreement is subject to the satisfaction (or waiver, in writing, by the Administrative Agent) of the
following conditions precedent:

        (a) Credit Agreement. The Administrative Agent shall have received this Agreement, executed
and delivered by each Loan Party.

        (b) Cases; Debtors. The Cases shall have been commenced, and all debtors and debtors-in-
possession in the Cases shall be Loan Parties.

         (c) Fees. Substantially concurrently with the funding of the Loans on the Closing Date, the
Lenders, the Arrangers, the Administrative Agent and the Collateral Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented at least one Business Day
prior to the Closing Date (including the reasonable fees and expenses of legal counsel of the
Administrative Agent) shall have been paid.

         (d) Closing Certificate; Certified Articles of Incorporation; Good Standing Certificates. The
Administrative Agent shall have received (i) a certificate of each Loan Party, dated the Closing Date,
substantially in the form of Exhibit F, with appropriate insertions and attachments, including the articles
of incorporation or other equivalent organizational document of such Loan Party certified as of a recent
date by the Secretary of State (or other similar official) of such Loan Party’s jurisdiction of organization,
and (ii) a good standing certificate for each Loan Party from the Secretary of State (or other similar
official) of such Loan Party’s jurisdiction of organization (to the extent such concept or a similar concept
exists under the laws of such jurisdiction); such closing certificate shall contain a confirmation by the
Borrower that the conditions precedent set forth in this Section 5.1 have been satisfied.

        (e) Legal Opinion. The Administrative Agent shall have received the New York and U.S. federal
law legal opinion of Cravath, Swaine & Moore LLP, special New York counsel to the Loan Parties, in a
form reasonably satisfactory to it.



                                                                                                           55

Case: 19-30089         Doc# 124-2       Filed: 01/31/19       Entered: 01/31/19 04:58:16            Page 62
                                                 of 111
         (f) Representations and Warranties. Each of the representations and warranties made by the
Loan Parties in this Agreement that does not contain a materiality qualification shall be true and correct in
all material respects on and as of the Closing Date, and each of the representations and warranties made
by the Loan Parties in this Agreement that contains a materiality qualification shall be true and correct on
and as of the Closing Date (or, to the extent such representations and warranties specifically relate to an
earlier date, that such representations and warranties were true and correct in all material respects, or true
and correct, as the case may be, as of such earlier date).

        (g) No Default. No Default or Event of Default shall have occurred and be continuing.

         (h) Collateral. The Collateral Agent shall have received a valid and perfected security interest in
the Collateral covered by the Security Documents (to the extent and with the priority contemplated
therein), it being understood and agreed that security and perfection provisions in the Interim Order shall
be deemed to satisfy this condition precedent upon the entry thereof.

        (i) 13-Week Forecast. The Administrative Agent and the Lenders shall have received a 13-Week
Forecast, beginning with and inclusive of the week ended February 2, 2019.

        (j) DIP Projections. The Administrative Agent and the Lenders shall have received financial
projections for the Debtors through December 31, 2020 (the “Projections”) (it being acknowledged and
agreed by the Administrative Agent and the Lenders that such Projections were contained in the Lender
Presentation, dated January 23, 2019, provided to the Administrative Agent and the Lenders).

        (k) Interim Order. The Interim Order shall have been entered by the Bankruptcy Court in the
Cases not later than 5 Business Days after the date of commencement of the Cases and shall be in full
force and effect and shall not have been reversed, modified, amended, stayed or vacated, in the case of
any modification or amendment, in a manner that is adverse to the Lenders, without the consent (not to be
unreasonably withheld) of the Administrative Agent.

        (l) First Day Orders. The Administrative Agent shall have received evidence of the entry of all
First Day Orders, in form and substance reasonably satisfactory to the Administrative Agent.

        (m) Trustees and Examiners. No trustee or examiner with enlarged powers (having powers
beyond those set forth in Sections 1106(a)(3) and 1106(a)(4)) shall have been appointed with respect to
the operations or the business of the Debtors.

         (n) KYC Information. At least three (3) Business Days prior to the Closing Date, the
Administrative Agent and each Lender shall have received all documentation and information relating to
the Loan Parties as is reasonably requested in writing by the Administrative Agent and/or any such
Lender at least ten (10) Business Days prior to the Closing Date that is required by Governmental
Authorities under applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act and the Beneficial Ownership Regulation. If the Borrower qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation and the Administrative Agent or any Lender
so request at least five Business Days prior to the Closing Date, then at least one Business Day prior to
the Closing Date, the Borrower shall have delivered to the Administrative Agent and/or any such Lender
a Beneficial Ownership Certification in relation to the Borrower.

        (o) Absence of Proceedings. As of the Closing Date, other than with respect to matters that have
been publicly disclosed in a manner reasonably designed to achieve broad dissemination, there shall not
be any action, suit, investigation, litigation or proceeding, or regulatory action or proceeding, pending or,

                                                                                                           56

Case: 19-30089         Doc# 124-2       Filed: 01/31/19       Entered: 01/31/19 04:58:16           Page 63
                                                 of 111
to the knowledge of the Borrower, threatened that is not stayed and that could reasonably be expected to
result in a material adverse change to the Loan Parties’ business, taken as a whole.

         5.2 Conditions to Each Credit Event. The agreement of each Lender to make any Loan or to
issue or extend the expiry date under, or participate in, a Letter of Credit (other than the extension of a
Letter of Credit pursuant to the evergreen provisions therein) (each, a “Credit Event”), including each
Issuing Lender to issue a Letter of Credit, on any date (including any Credit Event to occur on the Closing
Date) is subject to the satisfaction (or waiver, in writing, by the Administrative Agent) of the following
conditions precedent:

         (a) Representations and Warranties. Each of the representations and warranties made by the
Loan Parties in this Agreement that does not contain a materiality qualification shall be true and correct in
all material respects on and as of the date of such Credit Event as if made on and as of such date, and each
of the representations and warranties made by the Loan Parties in this Agreement that contains a
materiality qualification shall be true and correct on and as of such date (or, to the extent such
representations and warranties specifically relate to an earlier date, that such representations and
warranties were true and correct in all material respects, or true and correct, as the case may be, as of such
earlier date).

         (b) No Default. No Default or Event of Default shall have occurred and be continuing on the
date of such Credit Event or after giving effect to the Credit Event requested to be made on such date.

        (c) Financing Order. The Interim Order or the Final Order, as the case may be, shall be in full
force and effect and shall not have been reversed, modified, amended, stayed or vacated, in the case of
any modification or amendment, in a manner that is adverse to the Lenders, without the consent (not to be
unreasonably withheld) of the Administrative Agent.

       (d) Borrowing Notice. The Administrative Agent shall have received a notice of borrowing in
accordance with the requirements of Section 2.2.

Each borrowing of Loans hereunder, and each request by the Borrower for the issuance of or extension of
an expiry date under a Letter of Credit hereunder (other than the extension of a Letter of Credit pursuant
to the evergreen provisions therein), shall constitute a representation and warranty by the Borrower as of
the date of such Credit Event that the conditions contained in this Section 5.2 have been satisfied.

        5.3 Conditions to Borrowing on the Full Availability Date. The obligation of each Lender to
make Loans hereunder and of each Issuing Lender to issue Letters of Credit hereunder in an aggregate
amount in excess of the Interim Availability Amount is subject to the satisfaction (or waiver, in writing,
by the Administrative Agent) of the following conditions precedent:

        (a) Final Order. The Final Order shall have been entered by the Bankruptcy Court in the Cases
and shall be in full force and effect and shall not have been reversed, modified, amended, stayed or
vacated, in the case of any modification or amendment, in a manner that is adverse to the Lenders,
without the consent (not to be unreasonably withheld) of the Administrative Agent.

        (b) General Conditions. The conditions contained in Section 5.2 have been satisfied.

        (c) Fees. The Lenders, the Arrangers and the Administrative Agent shall have received all fees
required to be paid, and all expenses of the Lenders, the Administrative Agent and the Collateral Agent
for which invoices have been presented (including the reasonable fees and expenses of legal counsel of

                                                                                                           57

Case: 19-30089        Doc# 124-2        Filed: 01/31/19       Entered: 01/31/19 04:58:16           Page 64
                                                 of 111
the Administrative Agent) substantially concurrently with the funding of the Loans on the Full
Availability Date.

        SECTION 6.       AFFIRMATIVE COVENANTS

        The Loan Parties hereby agree that, so long as the Commitments remain in effect, or any Letter of
Credit (other than any Letter of Credit that has been “backstopped” or Cash Collateralized), any Loan,
any interest on any Loan or any fee payable to any Lender or the Administrative Agent hereunder remains
outstanding, or any other amount then due and payable is owing to any Lender or the Administrative
Agent hereunder, each Loan Party shall and, with respect to Sections 6.3 and 6.6(b), shall cause its
Significant Subsidiaries to:

       6.1 Financial Statements. Furnish to the Administrative Agent with a copy for each Lender, and
the Administrative Agent shall deliver to each Lender:

         (a) as soon as available, but in any event within 120 days after the end of each fiscal year of
PCG, a copy of the audited consolidated balance sheet of PCG and its consolidated Subsidiaries as at the
end of such year and the related audited consolidated statements of operations and cash flows for such
year, setting forth in each case in comparative form the figures for the previous year, reported on by
Deloitte & Touche LLP or other independent certified public accountants of nationally recognized
standing; and

        (b) as soon as available, but in any event not later than 60 days after the end of each of the first
three quarterly periods of each fiscal year of PCG, the unaudited consolidated balance sheet of PCG and
its consolidated Subsidiaries as at the end of such quarter and the related unaudited consolidated
statements of operations and cash flows for such quarter and the portion of the fiscal year through the end
of such quarter, setting forth in each case in comparative form the figures for the previous year, certified
by a Responsible Officer as being fairly stated in all material respects (subject to normal year-end audit
adjustments).

All such financial statements shall be complete and correct in all material respects and shall be prepared
in reasonable detail and in accordance with GAAP applied (except as approved by such accountants or
officer, as the case may be, and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods. The Loan Parties shall be deemed to have delivered the financial
statements required to be delivered pursuant to this Section 6.1 upon the filing or furnishing of such
financial statements by PCG through the SEC’s EDGAR system (or any successor electronic gathering
system that is publicly available free of charge) or the publication by PCG of such financial statements on
its website.

       6.2 Certificates; Other Information. Furnish to the Administrative Agent for distribution to the
Lenders (or, in the case of clause (e), the relevant Lender):

        (a) within two Business Days after the delivery of any financial statements pursuant to
Section 6.1, a certificate of a Responsible Officer stating that such Responsible Officer has obtained no
knowledge of any Default or Event of Default except as specified in such certificate;

        (b) within five days after the same are sent, copies of all financial statements and reports that the
Borrower sends to the holders of any class of its debt securities or public equity securities, provided that,
such financial statements and reports shall be deemed to have been delivered upon the filing of such
financial statements and reports by the Borrower through the SEC’s EDGAR system (or any successor

                                                                                                            58

Case: 19-30089        Doc# 124-2        Filed: 01/31/19       Entered: 01/31/19 04:58:16           Page 65
                                                 of 111
electronic gathering system that is publicly available free of charge) or publication by the Borrower of
such financial statements and reports on its website;

         (c) within five (5) Business Days after the end of each 4-week period, commencing with the 4-
week period ending February 23, 2019, an updated 13-Week Forecast; provided that it is understood and
agreed that 13-Week Forecasts are provided hereunder solely for informational purposes and do not give
rise to any obligation of PCG, the Borrower or their Subsidiaries to achieve such forecasts;

        (d) concurrently with the delivery of each 13-Week Forecast, a variance report (each, a
“Variance Report”) for any prior 4-week period included in the latest 13-Week Forecast delivered
pursuant to Section 6.2(c) above, (A) showing, for each week, actual total net cash receipts and
disbursements, (B) noting therein variances on a rolling 4-week and cumulative (from the beginning of
the Cases) basis from projected values set forth for such periods in the relevant 13-Week Forecast and (C)
providing an explanation for all material variances, certified by a Responsible Officer; provided that, for
the avoidance of doubt, the existence of any variance (whether material or not) shall not constitute a
Default or an Event of Default; and

       (e) promptly, such additional financial and other information as any Lender, through the
Administrative Agent, may from time to time reasonably request.

In addition, the Loan Parties shall use commercially reasonable efforts to provide the Administrative
Agent with copies of all financial and other information concerning the Company delivered to any
Committee in connection with (i) a formal request made by any Committee to the Loan Parties or (ii)
periodic updates provided by the Loan Parties to any Committee, in each case subject to the final proviso
set forth in Section 6.6.

         6.3 Payment of Taxes. Pay all taxes due and payable or any other tax assessments made against
PCG, the Borrower or any of their Significant Subsidiaries or any of their respective property by any
Governmental Authority (other than (i) any amounts the validity of which are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in conformity with GAAP have
been provided on the books of PCG, the Borrower or any of its Subsidiaries, as applicable, (ii) where the
failure to effect such payment could not reasonably be expected to have a Material Adverse Effect or (iii)
for which payment is excused under the Bankruptcy Code).

         6.4 Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep in full force and
effect its organizational existence and (ii) take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 7.5 and except, in the case of clause (ii) above, to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; (b) comply with all Contractual
Obligations except to the extent that failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect and (c) comply with all Requirements of Law except to the
extent that failure to comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

          6.5 Maintenance of Property; Insurance. (a) Keep all property useful and necessary in its
business in good working order and condition, ordinary wear and tear excepted, except as otherwise
permitted by Section 7.5 and except to the extent that failure to do so could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect, and (b) maintain with financially sound and
reputable insurance companies insurance on all its material property in at least such amounts and against
at least such risks as are usually insured against in the same general area by companies engaged in the

                                                                                                           59

Case: 19-30089        Doc# 124-2        Filed: 01/31/19       Entered: 01/31/19 04:58:16           Page 66
                                                 of 111
same or a similar business of comparable size and financial strength and owning similar properties in the
same general areas in which the Borrower operates, which may include self-insurance, if determined by
the Borrower to be reasonably prudent, and cause, promptly, but in any event within 90 days of the
Closing Date (as such time period may be extended by the Administrative Agent), the Collateral Agent to
be listed as a co-loss payee on material insurance policies of each Loan Party and as an additional insured
on material liability policies of each Loan Party.

         6.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper books of records
and account in which full, true and correct entries in conformity with GAAP and all Requirements of Law
shall be made of all dealings and transactions in relation to its business and activities and (b) unless an
Event of Default has occurred and is continuing, not more than once a year and after at least five Business
Days’ notice, (i) permit representatives of any Lender to visit and inspect any of its properties and
examine and make abstracts from any of its books and records at any reasonable time to discuss the
business, operations, properties and financial and other condition of PCG, the Borrower and their
Significant Subsidiaries with officers and employees of PCG, the Borrower and their Significant
Subsidiaries and (ii) use commercially reasonable efforts to provide for the Lenders (in the presence of
representatives of the Borrower) to meet with the independent certified public accountants of PCG and its
Subsidiaries; provided, that any such visits or inspections shall be subject to such conditions as PCG, the
Borrower and each of their Significant Subsidiaries shall deem necessary based on reasonable
considerations of safety and security; and provided, further, that none of PCG, the Borrower nor any of
their Significant Subsidiaries shall be required to disclose any information which is subject to the
attorney-client privilege or attorney work-product privilege properly asserted by the applicable Person to
prevent the loss of such privilege in connection with such information or which is prevented from
disclosure pursuant to a confidentiality agreement with third parties.

        6.7 Notices. Promptly give notice to the Administrative Agent with a copy for each Lender of,
and the Administrative Agent shall deliver such notice to each Lender:

        (a) when known to a Responsible Officer, the occurrence of any Default, Event of Default or any
event that would reasonably be expected to result in a Material Adverse Effect;

        (b) at any time after ratings of the Facilities from S&P or Moody’s have been obtained, any
change in such ratings; and

        (c) of any ERISA Event which, individually or in the aggregate, results or would reasonably be
expected to result, in material liability to the Borrower (provided, that, for this purpose, the condition
precedent of PBGC proceedings continuing unstayed or in effect for more than 60 days, or notice not
having been withdrawn by the PBGC within 60 days following delivery by PBGC, shall be disregarded).

        6.8 Maintenance of Licenses, etc. Maintain in full force and effect any authorization, consent,
license or approval of any Governmental Authority necessary for the conduct of the Borrower’s business
as now conducted by it or necessary in connection with this Agreement, except to the extent the failure to
do so could not reasonably be expected to have a Material Adverse Effect.

        6.9 Ratings. Use commercially reasonable efforts to obtain ratings (but no specific rating) for
each of the Facilities from each of Moody’s and S&P within 30 days following the Closing Date.

        6.10 Further Assurances; Certain Properties.




                                                                                                          60

Case: 19-30089        Doc# 124-2       Filed: 01/31/19       Entered: 01/31/19 04:58:16          Page 67
                                                of 111
         (a) (i) Within thirty (30) days following the Closing Date, deliver to the Administrative Agent a
schedule of all real property owned or leased by any Loan Party as of the Closing Date, certified by the
Borrower as an accurate list of all real property owned or leased by the Borrower (provided that
Borrower’s failure to list any real property with a book value or fair market value not in excess of
$5,000,000 will not result in an Event of Default under this Agreement), (ii) promptly upon the
acquisition of any real property after the Closing Date, notify the Administrative Agent in writing of such
acquisition of such real property (provided that Borrower’s failure to notify the Administrative Agent of
any real property with a book value or fair market value not in excess of $5,000,000 will not result in an
Event of Default under this Agreement), and (iii) promptly upon request by the Administrative Agent,
each Loan Party will (x) deliver, with respect to each real property of such Loan Party, if such real
property is a Flood Hazard Property, (A) the applicable Loan Party’s written acknowledgment of receipt
of written notification from the Administrative Agent (1) as to the fact that such real property is a Flood
Hazard Property, and (2) as to whether the community in which each such Flood Hazard Property is
located is participating in the National Flood Insurance Program, and (B) copies of any then-existing
insurance policies or certificates of insurance of the Loan Parties and each Subsidiary evidencing flood
insurance and naming the Collateral Agent and its successors and/or assigns as co-loss payee on behalf of
the Lenders, (y) cooperate with the Administrative Agent to obtain completed “Life of Loan” Federal
Emergency Management Agency Standard Flood Hazard Determinations with respect to each such real
property (together with a notice about special flood hazard area status and flood disaster assistance duly
executed by each Loan Party relating thereto), and (z) cooperate with the Administrative Agent to the
extent necessary to permit the Administrative Agent and each Lender to complete any other flood
diligence reasonably required in the Administrative Agent’s or such Lender’s sole discretion for each
such real property.

        6.11 Other Bankruptcy Matters.

        (a) Comply in all material respects with all of the requirements and obligations set forth in the
Financing Orders and in all material respects with any other orders entered in the Cases to the extent
relevant to the interests of the Lenders, in each case after the entry thereof.

        (b) Provide copies of all of the Debtors’ proposed material substantive pleadings and orders in
the Cases to the Administrative Agent and its counsel, in each case, with reasonably sufficient time for
review and comment by such counsel no later than 3 calendar days prior to filing; provided that if the
Borrower reasonably determines that, in light of the relevant circumstances at such time, providing a copy
of a proposed pleading or order with sufficient time for review and comment would be impracticable, the
Borrower shall instead be obligated to provide such copy as promptly as is reasonably practicable.

         6.12 Use of Proceeds. The Borrower shall not use the proceeds of the Term Loans, Revolving
Loans or the Letters of Credit in any manner other than as described in Section 4.12. The Borrower shall
not use the proceeds of Term Loans, Revolving Loans or Letters of Credit, or lend, contribute or
otherwise make available such proceeds (a) to any Subsidiary, Affiliate, joint venture partner or other
person or entity, to fund the activities of any person, or in any country or territory, that, at the time of such
funding, is currently the subject of any U.S. sanctions administered by OFAC or (b) directly, or, to the
knowledge of the Borrower, indirectly, for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any improper advantage, in
violation of the FCPA or of any Anti-Corruption Laws.




                                                                                                              61

Case: 19-30089         Doc# 124-2        Filed: 01/31/19        Entered: 01/31/19 04:58:16            Page 68
                                                  of 111
        SECTION 7.       NEGATIVE COVENANTS

        The Loan Parties hereby agree that, so long as the Commitments remain in effect, or any Letter of
Credit (other than any Letter of Credit that has been “backstopped” or Cash Collateralized), any Loan,
any interest on any Loan or any fee payable to any Lender or the Administrative Agent hereunder remains
outstanding, or any other amount then due and payable is owing to any Lender or the Administrative
Agent hereunder, each Loan Party shall not and, shall not permit its Subsidiaries to:

        7.1 Indebtedness. Create, incur, assume or permit to exist any Indebtedness, except for:

       (a) Indebtedness arising under the Loan Documents (including any Indebtedness incurred
pursuant to Section 2.3);

         (b) (i) unsecured Indebtedness of the Loan Parties and their Subsidiaries existing on the Closing
Date and (ii) secured Indebtedness of the Loan Parties and their Subsidiaries existing on the Closing Date
and, to the extent in excess of $25,000,000, set forth on Schedule 7.1(b); provided that any debt owing to
any Subsidiary that is not a Loan Party is (x) unsecured and (y) subordinated in right of payment to the
Obligations;

        (c) Indebtedness among the Loan Parties and their respective Subsidiaries permitted by Section
7.4;

        (d) Indebtedness (i) pursuant to tenders, statutory obligations, bids, leases, governmental
contracts, trade contracts, surety, stay, customs, appeal, performance and/or return of money bonds or
other similar obligations incurred in the ordinary course of business and (ii) in respect of letters of credit,
bank guaranties, surety bonds, performance bonds or similar instruments to support any of the foregoing
items;

         (e) (i) Guarantees of the obligations of suppliers, customers and licensees in the ordinary course
of business, (ii) Indebtedness incurred in the ordinary course of business to pay the deferred purchase
price of goods or services or progress payments in connection with such goods and services and (iii)
Indebtedness in respect of letters of credit, bankers’ acceptances, bank guaranties or similar instruments
supporting trade payables, warehouse receipts or similar facilities entered into in the ordinary course of
business, workers compensation claims or other employee benefits;

        (f) Guarantees of Indebtedness otherwise permitted to be incurred pursuant to this Section 7.1;
provided that, in the case of any guarantee by any Loan Party of the obligations of any Subsidiary that is
not a Loan Party, the related Investment is permitted under Section 7.4;

        (g) Indebtedness consisting of (i) the financing of insurance premiums and/or (ii) take-or-pay
obligations contained in supply arrangements, in each case, in the ordinary course of business;

        (h) Indebtedness with respect to Capital Lease Obligations and purchase money Indebtedness
incurred in the ordinary course of its business; provided that the aggregate outstanding principal amount
of Indebtedness with respect to Capital Lease Obligations shall not exceed $500,000,000 (or the
equivalent in any other currency) plus the amount of any such Indebtedness in connection with a sale and
leaseback transaction set forth on Schedule 7.3;

        (i) (x) Cash Management Obligations (to the extent constituting Indebtedness) and (y)
Indebtedness under any Swap Agreement permitted under Section 7.10;

                                                                                                             62

Case: 19-30089         Doc# 124-2        Filed: 01/31/19       Entered: 01/31/19 04:58:16            Page 69
                                                  of 111
        (j) Indebtedness arising from any agreement providing for indemnification, adjustment or
purchase price or similar obligations (including contingent earn-out obligations) incurred in connection
with any Disposition permitted hereunder, any acquisition permitted hereunder or consummated prior to
the Closing Date or any other purchase of assets or Capital Stock, and Indebtedness arising from
guaranties, letters of credit, bank guaranties, surety bonds, performance bonds or similar instruments
securing the performance of any Loan Party or its Subsidiaries pursuant to any such agreement;

       (k) Indebtedness in respect of banking services and incentive, supplier finance or similar
programs incurred in the ordinary course of business;

       (l) customer deposits and advance payments received in the ordinary course of business from
customers for goods and services purchased in the ordinary course of business;

        (m) Indebtedness representing deferred compensation to employees, consultants or independent
contractors of any Loan Party or its Subsidiaries incurred in the ordinary course of business; and

         (n) other Indebtedness in an aggregate outstanding principal amount not to exceed $150,000,000
(or the equivalent in any other currency).

      7.2 Liens. Create, incur, assume or suffer to exist any Lien upon any of its property, whether
now owned or hereafter acquired, except for:

        (a) Liens for Taxes not yet due or that are being contested in good faith by appropriate
proceedings; provided that adequate reserves with respect thereto are maintained on the books of the
relevant Loan Party or the relevant Subsidiary, as the case may be, in conformity with GAAP;

         (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like Liens
arising in the ordinary course of business;

        (c) pledges or deposits in connection with workers’ compensation, employee benefits, including
Plans, unemployment insurance and other social security legislation or in connection with compliance
with Environmental Law; provided that no more than $275,000,000 may be pledged or deposited at any
time in connection with employee benefits or Plans pursuant to Section 7.2(c);

          (d) deposits (including retainers or other similar deposits provided to professionals retained by
any Loan Party or its Subsidiaries in connection with providing services in connection with the Cases or
in the ordinary course of business) to secure (i) the performance of bids, trade contracts (other than for
borrowed money), leases, statutory and regulatory obligations, governmental contracts, agreements with
utilities, surety and appeal bonds, performance bonds, and other obligations of a like nature incurred in
the ordinary course of business or (ii) letters of credit, bank guaranties or similar instruments to support
any of the foregoing items;

         (e) easements, rights-of-way, conservation easements, restrictions and other similar
encumbrances incurred in the ordinary course of business that, in the aggregate, do not materially
interfere with the ordinary conduct of the business of the Loan Parties or any of their respective
Subsidiaries;

         (f) Liens in existence on the Closing Date and, to the extent securing Indebtedness in excess of
$25,000,000 or in respect of an obligation evidenced by the filing a UCC financing statement, in each
case, set forth on Schedule 7.2(f); provided that no such Lien is extended to cover any additional property

                                                                                                           63

Case: 19-30089        Doc# 124-2        Filed: 01/31/19       Entered: 01/31/19 04:58:16           Page 70
                                                 of 111
after the Closing Date (except for accessions to the property and the proceeds thereof) and that the
amount of Indebtedness secured thereby is not increased;

        (g) valid, perfected, nonavoidable liens perfected after the Petition Date solely to the extent
permitted under Section 546(b) of the Bankruptcy Code;

        (h) Liens securing the Obligations;

         (i) precautionary or purported Liens evidenced by the filing of UCC financing statements or
similar financing statements under applicable Requirements of Law;

        (j) leases, licenses, subleases or sublicenses granted to others not interfering in any material
respect with the business of the Loan Parties and their Subsidiaries, in each case, in the ordinary course of
business which do not secure any Indebtedness;

        (k) Liens on insurance policies and the proceeds thereof securing the financing of the premiums
with respect thereto;

         (l) any interest or title of a lessor under any lease entered into by a Loan Party or any Subsidiary
thereof in the ordinary course of business and covering only the assets so leased;

        (m) (i) Liens on assets securing judgments, awards, attachments and/or decrees and notices of lis
pendens and associated rights relating to litigation being contested in good faith not constituting an Event
of Default hereunder so long as the enforcement of any such Lien on any Collateral is stayed and (ii) any
pledge and/or deposit securing any settlement of litigation;

         (n) Liens arising out of conditional sale, title retention, consignment or similar arrangements for
the sale of any asset in the ordinary course of business and permitted by this Agreement;

         (o) Liens (i) in favor of any Loan Party and/or (ii) granted by any Subsidiary that is not a Loan
Party in favor of any other Subsidiary that is not a Loan Party, in each case of the foregoing clauses (i)
and (ii), securing intercompany Indebtedness permitted under Section 7.1;

        (p) Liens solely on any cash earnest money deposits made by the Loan Parties and/or any of their
Subsidiaries in connection with any letter of intent or purchase agreement with respect to any Investment
permitted hereunder;

         (q) Liens securing Indebtedness in connection with Capital Lease Obligations and purchase
money Indebtedness permitted under Section 7.1(h); provided that (i) such Liens shall be created
substantially simultaneously with the incurrence of such Indebtedness or within 180 days after completion
of the acquisition, construction, repair, restoration, replacement, expansion, installation or improvement
(as applicable) of the property subject to such Liens and (ii) such Liens attach at all times only to the
property so financed except (A) for accessions to the property and the proceeds thereof and (B) that
individual financings of property provided by one lender may be cross collateralized to other financings
of property provided by such lender;

         (r) rights reserved to or vested in others to take or receive any part of, or royalties related to, the
power, gas, oil, coal, lignite or other minerals or timber generated, developed, manufactured or produced
by, or grown on, or acquired with, any property of PCG and its Subsidiaries in the ordinary course of
business;


                                                                                                              64

Case: 19-30089         Doc# 124-2        Filed: 01/31/19        Entered: 01/31/19 04:58:16            Page 71
                                                  of 111
        (s) Liens upon the production from property of power, gas, oil, coal, lignite or other minerals or
timber, and the by-products and proceeds thereof, to secure the obligations or pay all or part of the
expenses of development of such property only out of such production or proceeds incurred in the
ordinary course of business;

        (t) Liens arising out of all presently existing and future division and transfer orders, advance
payment agreements, processing contracts, gas processing plant agreements, operating agreements, gas
balancing or deferred production agreements, pooling, unitization or communitization agreements,
pipeline, gathering or transportation agreements, platform agreements, cycling agreements, construction
agreements, shared facilities agreements, salt water or other disposal agreements, leases or rental
agreements, farm-out and farm-in agreements, development agreements, and any and all other contracts
or agreements covering, arising out of, used or useful in connection with or pertaining to the
development, operation, production, sale, use, purchase, exchange, storage, separation, dehydration,
treatment, compression, gathering, transportation, processing, improvement, marketing, disposal or
handling of any property of PCG and its Subsidiaries; provided that such agreements are entered into in
the ordinary course of business;

          (u) Liens on cash and Permitted Cash Equivalents (i) deposited by the Loan Parties or their
Subsidiaries in margin accounts with or on behalf of brokers, credit clearing organizations, independent
system operators, regional transmission organizations, pipelines, state agencies, federal agencies, futures
contract brokers, customers, trading counterparties or any other parties or issuers of surety bonds, (ii)
pledged or deposited as collateral by the Loan Parties or their Subsidiaries with any of the entities
described in clause (i) above to secure their respective obligations, in the case of each of clauses (i) and
(ii), with respect to (A) any contracts and transactions for the purchase, sale, exchange of, or the option
(whether physical or financial) to purchase, sell or exchange (1) natural gas, (2) electricity, (3) coal, (4)
petroleum-based liquids, (5) oil, (6) nuclear fuel (including enrichment and conversion), (7) emissions or
other environmental credits, (8) waste byproducts, (9) weather, (10) power and other generation capacity,
(11) heat rate, (12) congestion, (13) renewal energy credit or (14) any other energy-related commodity or
services or derivative (including ancillary services and related risk (such as location basis) or weather
related risk); (B) any contracts or transactions for the purchase, processing, transmission, transportation,
distribution, sale, lease, hedge or storage of, or any other services related to any commodity or service
identified in subparts (1) – (14) above, including any capacity agreement; (C) any financial derivative
agreement (including but not limited to swaps, options or swaptions) related to any commodity identified
in subparts (1) – (14) above, or to any interest rate or currency rate management activities; (D) any
agreement for membership or participation in an organization that facilitates or permits the entering into
or clearing of any Netting Agreement, any insurance or self insurance arrangements or any agreement
described in this Section 7.2(u); (E) any agreement combining part or all of a Netting Agreement or part
or all of any of the agreements described by this Section 7.2(u); (F) any document relating to any
agreement described in this Section 7.2(u) that is filed with a Governmental Authority and any related
service agreements; or (G) any commercial or trading agreements, each with respect to, or involving the
purchase, transmission, distribution, sale, lease or hedge of, any energy, generation capacity or fuel, or
any other energy related commodity or service, price or price indices for any such commodities or
services or any other similar derivative agreements, and any other similar agreements, Netting
Agreements, Swap Agreements and letters of credit supporting any agreements described in clauses (A)
through (G) of this Section 7.2(u) (collectively, “Permitted Agreements”), Netting Agreements and Swap
Agreements, or (iii) deposited by Loan Parties or their Subsidiaries to secure obligations to suppliers,
distributors, licensors and licensees in the ordinary course of business and/or to secure Investments
permitted to be made pursuant to Section 7.4(f), in each case of this clause (u), in the ordinary course of
business;


                                                                                                           65

Case: 19-30089        Doc# 124-2        Filed: 01/31/19       Entered: 01/31/19 04:58:16           Page 72
                                                 of 111
        (v) any set-off or netting rights granted by the Loan Parties or their Subsidiaries pursuant to any
Swap Agreement, Netting Agreement or Permitted Agreement, solely in respect of amounts owing under
such agreements in the ordinary course of business; and

        (w) Liens not otherwise permitted by this Section 7.2 so long as the aggregate outstanding
principal amount of the obligations secured thereby does not exceed $25,000,000 (or the equivalent in any
other currency) at any one time.

        7.3 Sale and Lease Back Transactions. Enter into any arrangement, directly or indirectly, with
any Person (other than a Loan Party) whereby it shall sell or transfer any property, real or personal, used
or useful in its business, whether now owned or hereafter acquired, and thereafter rent or lease such
property or other property that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred, except for (a) such arrangements existing as of the date hereof, (b)
such arrangements set forth on Schedule 7.3 and (c) any such sale of any fixed or capital assets by PCG or
any Subsidiary that is made for cash consideration; provided that, if such sale and leaseback results in a
Capital Lease Obligation, such Capital Lease Obligation is permitted by Section 7.1 and any Lien made
the subject of such Capital Lease Obligation is permitted by Section 7.2. For the avoidance of doubt, any
Disposition pursuant to this Section 7.3 shall be subject to Section 2.6(b).

         7.4 Investments, Loans and Advances. Purchase, hold or acquire (including pursuant to any
merger, consolidation or amalgamation with a Person that is not a Loan Party immediately prior to such
merger, consolidation or amalgamation) any Capital Stock, evidences of Indebtedness or other securities
of, make or permit to exist any loans or advances to or guarantees of the obligations of, or make or permit
to exist any investment or any other interest in (each, an “Investment”), any other Person, except:

        (a) (i) Investments existing on, or made pursuant to a legally binding written commitment in
existence on, the Closing Date and (ii) any modification, replacement, renewal or extension of any
Investment described in clause (i) above so long as no such modification, renewal or extension increases
the amount of such Investment except by the terms thereof or as otherwise permitted by this Section 7.4;

         (b) (i) Investments existing on the Closing Date in the Loan Parties or any of their Subsidiaries,
(ii) Investments made by any Loan Party in any other Loan Party, (iii) Investments made by a Subsidiary
that is not a Loan Party in any Loan Party or any Subsidiary and (iv) Investments by any Loan Party in
any wholly owned Subsidiary that is not a Loan Party in an aggregate outstanding principal amount not to
exceed $50,000,000;

        (c) Guarantees permitted under Section 7.1 (other than pursuant to Section 7.1(f));

        (d) Swap Agreements permitted under Section 7.10;

        (e) Permitted Cash Equivalents;

        (f) Investments (i) constituting deposits, prepayments and/or other credits to suppliers, (ii) made
in connection with obtaining, maintaining or renewing client and customer contracts and/or (iii) in the
form of advances made to distributors, suppliers, licensors and licensees, in each case, in the ordinary
course of business or, in the case of clause (iii) to the extent necessary to maintain the ordinary course of
supplies;

        (g) Investments consisting of extensions of credit in the nature of accounts receivable or notes
receivable arising from the grant of trade credit in the ordinary course of business;

                                                                                                           66

Case: 19-30089         Doc# 124-2       Filed: 01/31/19       Entered: 01/31/19 04:58:16            Page 73
                                                 of 111
         (h) Investments (including Indebtedness and Capital Stock) received (i) in connection with the
bankruptcy or reorganization of any Person, (ii) in settlement of delinquent obligations of, or other
disputes with, customers, suppliers and other account debtors arising in the ordinary course of business,
(iii) upon foreclosure with respect to any secured Investment or other transfer of title with respect to any
secured Investment and/or (iv) as a result of the settlement, compromise or resolution of litigation,
arbitration or other disputes;

       (i) Investments consisting of the licensing of intellectual property rights pursuant to joint
marketing arrangements with other Persons entered into in the ordinary course of business;

         (j) loans and advances not to exceed $25,000,000 in the aggregate outstanding at any one time to
officers, directors, employees and consultants of the Loan Parties and theirs Subsidiaries for reasonable
and customary business-related travel, entertainment, relocation and analogous ordinary business
purposes (including employee payroll advances);

       (k) Investments constituting non-cash proceeds of Dispositions of assets to the extent received in
a Disposition permitted by Section 7.5(e) or (s);

       (l) Investments relating to decommission trusts and insurance and self-insurance organizations or
arrangements in the ordinary course of business;

       (m) Investments required to comply with any requirement of a Governmental Authority or a
Requirement of Law;

         (n) Investments in the form of, or pursuant to, operating agreements, working interests, royalty
interests, mineral leases, processing agreements, farm-out agreements, contracts for the sale,
transportation or exchange of oil and natural gas or other fuel or commodities, unitization agreements,
pooling agreements, area of mutual interest agreements, production sharing agreements or other similar or
customary agreements, transactions, properties, interests or arrangements, and Investments and
expenditures in connection therewith or pursuant thereto, in each case, made or entered into in the
ordinary course of business;

        (o) Investments in wind or other renewable energy projects or in any nuclear power or energy
joint venture in an aggregate amount not to exceed $100,000,000 at any time outstanding; and

       (p) other Investments in an aggregate amount at any time outstanding not to exceed
$150,000,000 (or the equivalent in any other currency).

         7.5 Mergers, Consolidations, Sales of Assets and Acquisitions. Merge into or consolidate with
any other Person, or permit any other Person to merge into or consolidate with it, liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), or change its jurisdiction of organization to a
jurisdiction outside of the United States, or Dispose of (in one transaction or a series of transactions) any
property of the Loan Parties or their Subsidiaries, or issue or Dispose of any Capital Stock of the
Borrower, or purchase, lease or otherwise acquire (in one transaction or a series of transactions) all or any
substantial part of the assets or stock of any other Person or any division, unit or business of any Person,
except:

         (a) mergers into or consolidations or amalgamations of (i) any Person (other than the Borrower)
into or with PCG in a transaction in which PCG is the surviving entity, (ii) any Person (other than PCG)
into or with the Borrower in a transaction in which the Borrower is the surviving entity, (iii) any Person

                                                                                                           67

Case: 19-30089        Doc# 124-2        Filed: 01/31/19       Entered: 01/31/19 04:58:16           Page 74
                                                 of 111
(other than PCG or the Borrower) into or with any Subsidiary (other than the Borrower) in a transaction in
which the surviving entity is a Subsidiary (and, if any party to such merger, consolidation or
amalgamation is a Loan Party, is a Loan Party) and (iv) any Subsidiary (other than the Borrower) with
any Person (other than PCG or the Borrower) in a transaction permitted under clauses (b) through (s)
below in which, after giving effect to such transaction, the surviving entity is not a Subsidiary;

         (b) Dispositions of assets (i) from any Loan Party to any Loan Party or (2) from any Subsidiary
(other than a Loan Party) to any Loan Party or any Subsidiary;

        (c) Dispositions of surplus, obsolete or worn out property, or property that is no longer useful,
useable or economically viable in the conduct of the business, in the ordinary course of business;

        (d) Dispositions of inventory in the ordinary course of business;

        (e) Dispositions of property having a fair market value not to exceed $25,000,000 (or the
equivalent in any other currency) in the aggregate during the term of this Agreement;

         (f) to the extent that (i) the relevant property is exchanged for, or for credit against the purchase
price of, similar replacement property or (ii) the proceeds of the relevant Disposition are promptly applied
to the purchase price of such replacement property;

       (g) Dispositions of property subject to foreclosure, casualty, eminent domain or condemnation
proceedings (including in lieu thereof or any similar proceeding);

        (h) the sale or issuance of any Capital Stock of a Subsidiary of the Borrower to a Loan Party;

       (i) Dispositions required to comply with any requirement of a Governmental Authority or a
Requirement of Law;

        (j) Dispositions of cash and/or cash equivalents (including the Permitted Cash Equivalents) in the
ordinary course of business;

        (k) Dispositions of assets for the purpose of charitable contributions or similar gifts to the extent
such assets are not material to the ability of PCG and its Subsidiaries, taken as a whole, to conduct its
business;

        (l) Dispositions permitted pursuant to Section 7.3;

         (m) Dispositions of accounts receivable in connection with the collection or compromise thereof
in the ordinary course of business, in an aggregate amount not to exceed $100,000,000 in any fiscal year;

         (n) Dispositions of power, capacity, heat rate, renewable energy credits, waste by-products,
energy, electricity, coal and lignite, oil and other petroleum-based liquids, emissions and other
environmental credits, ancillary services, fuel (including all forms of nuclear fuel and natural gas) and
other related assets or products of services, including assets related to trading activities or the sale of
inventory or contracts related to any of the foregoing, in each case in the ordinary course of business;

        (o) Dispositions of mineral rights, other than mineral rights in respect of coal or lignite, in the
ordinary course of business;



                                                                                                              68

Case: 19-30089         Doc# 124-2        Filed: 01/31/19       Entered: 01/31/19 04:58:16            Page 75
                                                  of 111
        (p) Dispositions of any real property that (i) is used as buffer land, but no longer serves such
purpose, or its use is restricted such that it will continue to be buffer land, or (ii) was acquired in
connection with power generation facilities, but has been reasonably determined by the Borrower to no
longer be commercially suitable for such purpose, in each case, in the ordinary course of business

        (q) Dispositions of assets in connection with salvage activities;

        (r) Dispositions of any assets from a Loan Party to a Subsidiary (other than a Loan Party) as a
substantially concurrent interim Disposition in connection with a Disposition otherwise permitted
pursuant to this Section 7.5;

         (s) any other Disposition of any property by a Loan Party or any of its Subsidiaries; provided that
(i) the consideration for such Disposition shall be at least equal to the fair market value of such property
at the time of such Disposition and (ii) at least 75% of such consideration shall be in cash and/or cash
equivalents; and

        (t) capital expenditures in the ordinary course of business.

         7.6 Dividends and Distributions. (a) Declare or pay any dividend or make any other distribution
(by reduction of capital or otherwise), whether in cash, property, securities or a combination thereof, with
respect to any of its Capital Stock, or (b) directly or indirectly redeem, purchase, retire, obtain the
surrender of or otherwise acquire for value (or permit any Subsidiary to purchase or acquire) any of its
Capital Stock or set aside any amount for any such purpose (all of the foregoing, “Restricted Payments”),
in each case except Restricted Payments by any Subsidiary of a Loan Party to the holders of its Capital
Stock that are not in violation of the terms of such Capital Stock or any applicable Requirement of Law,
provided that no Restricted Payment may be made by any Loan Party to any Person that is not a Loan
Party.

       7.7 Transactions with Affiliates. Sell or transfer any property or assets to, or purchase or acquire
any property or assets from, or otherwise engage in any other transaction with any of its Affiliates;
provided that this Section 7.7 shall not prohibit:

        (a) any transaction among Loan Parties;

        (b) any transaction among Loan Parties and their Subsidiaries in the ordinary course of business;

        (c) transactions in existence on the Closing Date;

         (d) any transaction on terms that are no less favorable to the Loan Parties than could be obtained
at the time in a comparable arm’s length transaction from a Person who is not an Affiliate; or

        (e) any transaction of a Subsidiary of a Loan Party (other than any transaction with a Loan Party)
on terms that are no less favorable to such Subsidiary than could be obtained at the time in a comparable
arm’s length transaction from a Person who is not an Affiliate.

        7.8 Business of the Loan Parties. Notwithstanding any other provisions hereof, except as
otherwise contemplated in an Acceptable Plan, engage at any time in any business or business activity
other than any business or business activity conducted by any of them on the Closing Date and any
business or business activity incidental or related thereto, or any business or business activity that is



                                                                                                            69

Case: 19-30089        Doc# 124-2        Filed: 01/31/19       Entered: 01/31/19 04:58:16           Page 76
                                                 of 111
reasonably similar thereto or a reasonable extension, development or expansion thereof or ancillary
thereto.

       7.9 Limitation on Payments and Modifications of Indebtedness; Modifications of Certificate of
Incorporation, Bylaws and Certain Other Agreements, Etc.

         (a) Amend or modify, or grant any waiver or release under or terminate in any manner, the
articles or certificate of incorporation, by laws, limited liability company operating agreement,
partnership agreement or other organizational documents of any Loan Party or any of its Subsidiaries, in
any such case, if the effect thereof would be adverse in any material respect to any Loan Party or the
rights, interest or remedies of any Lender, the Issuing Lender or any Agent;

         (b) Make directly or indirectly, any payment or other distribution (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, defeasance, cancellation or termination in respect of principal of, or premiums,
fees or interest on (i) any Indebtedness that is subordinated in right of payment to the Obligations or any
preferred Capital Stock, or (ii) any Indebtedness that was incurred prior to the Petition Date and that is
subject to automatic stay as a result of the Cases (collectively, “Junior/Prepetition Obligations”), other
than the making of any payments pursuant to the Financing Orders; or

        (c) Amend or modify, or permit the amendment or modification of, any provision of
Junior/Prepetition Obligations or any agreement, document or instrument evidencing or relating thereto,
in any such case, if the effect thereof would be adverse in any material respect to the rights, interest or
remedies of any Lender, the Issuing Lender or any Agent, except to the extent expressly permitted by an
order entered by the Bankruptcy Court in form and substance reasonably acceptable to the Administrative
Agent.

         7.10 Swap Agreements. Enter into any Swap Agreement, other than Swap Agreements entered
into in the ordinary course of business and not for speculative purposes to (a) hedge or mitigate risks to
which the Loan Parties and their Subsidiaries are exposed in the conduct of its business or the
management of its liabilities (including, without limitation, raw material, commodities, fuel, electricity or
other supply costs and currency risks), (b) effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or fixed rate or otherwise) with respect to any
interest bearing Indebtedness of the Loan Parties and their Subsidiaries permitted by this Agreement or
(c) swap currency in connection with funding the business of the Loan Parties and their Subsidiaries in
the ordinary course of business.

         7.11 Other Superpriority Claims. Incur, create, assume, suffer to exist or permit (or file a motion
or other pleading seeking entry of an order, or supporting, or failing to timely oppose, an order granting or
authorizing) any other superpriority claim which is pari passu with or senior to the claims of the Agents,
the Lenders and the Issuing Lender against the Loan Parties hereunder, except for the Carve-Out.

         7.12 Burdensome Agreements. Enter into or permit to exist any Contractual Obligation that
limits the ability of the Loan Parties or their Subsidiaries to create, incur, assume or suffer to exist Liens
on assets or property of such Person to secure the Obligations, except for Contractual Obligations (a)
under this Agreement and the other Loan Documents, (b) existing on the date hereof, (c) governing
Indebtedness permitted to be incurred under Section 7.1(h) and limiting the incurrence of liens on the
assets financed thereby, (d) consisting of restrictions pursuant to applicable Requirements of Law, (e)
consisting of customary restrictions and conditions contained in any agreement relating to any Disposition
of assets or property permitted under Section 7.5 pending the consummation of such Disposition or (f)

                                                                                                            70

Case: 19-30089         Doc# 124-2        Filed: 01/31/19       Entered: 01/31/19 04:58:16           Page 77
                                                  of 111
consisting of restrictions which the Borrower has determined in good faith will not materially impair the
Borrower’s ability to make payments under this Agreement when due.

        SECTION 8.       EVENTS OF DEFAULT

        If any of the following events shall occur and be continuing on or after the Closing Date:

        (a) the Borrower shall fail to pay any principal of any Loan or Reimbursement Obligation when
due in accordance with the terms hereof; or the Borrower shall fail to pay any interest on any Loan or
Reimbursement Obligation, or any other amount payable hereunder or under any other Loan Document,
within five Business Days after any such interest or other amount becomes due in accordance with the
terms hereof; or

         (b) any representation or warranty made or deemed made by the Loan Parties herein or in any
other Loan Document or that is contained in any certificate, document or financial or other statement
furnished by it at any time under or in connection with this Agreement or any such other Loan Document
shall prove to have been inaccurate in any material respect on or as of the date made or deemed made,
unless, as of any date of determination, the facts or circumstances to which such representation or
warranty relates have changed with the result that such representation or warranty is true and correct in all
material respects on such date; or

        (c) a Loan Party shall default in the observance or performance of any agreement contained in
Sections 6.4(a)(i) (solely in respect of the Borrower), 6.7(a) and 7 of this Agreement; or

         (d) a Loan Party shall default in the observance or performance of any other agreement contained
in this Agreement or any other Loan Document (other than as provided in paragraphs (a) through (c) of
this Section), and such default shall continue unremedied for a period of 30 days after notice to the
Borrower from the Administrative Agent at the request of the Required Lenders; or

         (e) PCG, the Borrower or any of their Subsidiaries shall (i) default in making any payment of any
principal of any postpetition or unstayed Indebtedness (including any Guarantees, but excluding the
Loans) on the due date with respect thereto (after giving effect to any period of grace, if any, provided in
the instrument or agreement under which such Indebtedness was created); or (ii) default in making any
payment of any interest on any such Indebtedness beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness was created; or (iii) in the case of all
Indebtedness other than Indebtedness under any Swap Agreement, default in the observance or
performance of any other agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to cause, or to permit the holder
or beneficiary of such Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due prior to its stated maturity
or (in the case of any such Indebtedness constituting a Guarantee) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this paragraph (e) shall not at any time
constitute an Event of Default unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be continuing with
respect to Indebtedness the outstanding principal amount of which exceeds in the aggregate
$200,000,000; provided further, that unless payment of the Loans hereunder has already been accelerated,
if such default shall be cured by PCG, the Borrower or such Subsidiary or waived by the holders of such
Indebtedness and any acceleration of maturity having resulted from such default shall be rescinded or
annulled, in each case, in accordance with the terms of such agreement or instrument, without any

                                                                                                           71

Case: 19-30089        Doc# 124-2        Filed: 01/31/19       Entered: 01/31/19 04:58:16           Page 78
                                                 of 111
modification of the terms of such Indebtedness requiring PCG, the Borrower or such Subsidiary to furnish
security or additional security therefor, reducing the average life to maturity thereof or increasing the
principal amount thereof, or any agreement by PCG, the Borrower or such Subsidiary to furnish security
or additional security therefor or to issue in lieu thereof Indebtedness secured by additional or other
collateral or with a shorter average life to maturity or in a greater principal amount, then any Default
hereunder by reason thereof shall be deemed likewise to have been thereupon cured or waived; or

       (f) there occurs any ERISA Event that, individually or in the aggregate, would reasonably be
expected to, result in a Material Adverse Effect; or

        (g) one or more judgments or decrees as to postpetition obligations shall be entered against any
Loan Party by a court of competent jurisdiction involving in the aggregate a liability (not paid or, subject
to customary deductibles, fully covered by insurance as to which the relevant insurance company has not
denied coverage) of $200,000,000 or more, and the enforcement thereof shall not be stayed; or

         (h) (i) any material provision of a Loan Document shall for any reason cease to be, or be asserted
by any Loan Party not to be, a legal, valid and binding obligation of any party thereto, (ii) any security
interest purported to be created by any Security Document and to extend to assets that are not immaterial
shall cease to be, or shall be asserted in writing by any Loan Party not to be, a valid and perfected security
interest (perfected as or having the priority required by the Loan Documents and subject to such
limitations and restrictions as are set forth herein and therein) in the securities, assets or properties
covered thereby (other than in accordance with the terms thereof) except to the extent that such loss is
covered by a lender’s title insurance policy, or (iii) the guarantees pursuant to the Security Documents by
the Loan Parties of any of the Obligations shall cease to be in full force and effect (other than in
accordance with the terms thereof), or shall be asserted in writing by any Loan Party not to be in effect or
not to be legal, valid and binding obligations; or

        (i) (i) the entry of an order dismissing any of the Cases or converting any of the Cases to a case
under chapter 7 of the Bankruptcy Code, or any Loan Party files, without the prior written consent of the
Required Lenders, a motion or other pleading seeking entry of such an order or supports or fails to timely
oppose such dismissal or conversion;

                 (ii)    a trustee, responsible officer or an examiner having expanded powers under
        Bankruptcy Code Section 1104 (other than (x) a fee examiner or (y) for purposes of an
        investigation pursuant to Sections 1106(a)(3) and (4) of the Bankruptcy Code) is appointed or
        elected in the Cases, or any Loan Party applies for, consents to, supports, acquiesces in or fails to
        promptly oppose, any such appointment, or the Bankruptcy Court shall have entered an order
        providing for such appointment, in each case without the prior written consent of the Required
        Lenders in their sole discretion;

                (iii)   the entry of an order staying, reversing or vacating the Interim Order or the Final
        Order or modifying or amending the Interim Order or Final Order in a manner that is adverse to
        the Lenders without the prior written consent (not to be unreasonably withheld) of the
        Administrative Agent;

                 (iv)    the entry of an order in any of the Cases granting relief from any stay or
        proceeding (including, without limitation, the automatic stay) so as to allow any third party to
        proceed with foreclosure (or the granting of a deed in lieu of foreclosure or the like) against any
        assets of the Loan Parties with a value in excess of $250,000,000 in the aggregate;


                                                                                                           72

Case: 19-30089         Doc# 124-2       Filed: 01/31/19       Entered: 01/31/19 04:58:16           Page 79
                                                 of 111
                 (v)      any Debtor (x) taking any action to or (y) failing to take all reasonable actions
        necessary to oppose any action by any other party to (including, but not limited to, (a) challenging
        the standing of such party to bring any such action, (b) filing pleadings, providing evidentiary
        support, and appearing in court to support and present the same in opposition of such party’s
        action, and (c) timely prosecuting all available appeals of any order or decision authorizing such
        party’s actions or approving relief granted to such party or timely opposing all appeals (or
        attempts to appeal) decisions denying standing or relief to such party), in each case, except as
        expressly permitted hereunder and in the Financing Orders, (i) impair any of the material rights
        and remedies of the Administrative Agent, the Collateral Agent, the Issuing Lender and the
        Lenders under the Loan Documents in the Cases, (ii) impair, invalidate, disallow, subordinate or
        otherwise modify all or any portion of the Liens securing the Obligations or the Obligations or
        (iii) avoid, subordinate, disallow or require disgorgement by the Lenders or the Issuing Lender of
        any amounts received in respect of the Obligations; or

                 (vi)    the Bankruptcy Court shall enter an order in any of the Cases authorizing (x)
        Liens on the Collateral having a priority senior to or pari passu with the Liens securing the
        Obligations, except as expressly permitted hereunder and in the Financing Orders, or (y) the sale
        of all or substantially all of the Loan Parties’ assets (unless such order contemplates the
        termination of the Commitments, the indefeasible payment in full in cash of all Obligations (other
        than contingent Obligations for which no claim has been asserted) and the expiration or
        termination of all outstanding Letters of Credit (or, with respect to any undrawn Letters of Credit,
        the establishment of a “backstop” letter of credit or other Cash Collateralization thereof) upon the
        closing of such financing or consummation of such sale, whether pursuant to a Chapter 11 Plan);
        or

                 (vii)   the entry by the Bankruptcy Court of an order, except as expressly permitted
        hereunder or in the Financing Orders, (i) impairing any of the material rights and remedies of the
        Administrative Agent, the Collateral Agent, the Issuing Lender and the Lenders under the Loan
        Documents in the Cases, (ii) impairing, invalidating, disallowing, subordinating (other than with
        respect to Senior Permitted Liens) or otherwise modifying all or any portion of the Liens securing
        the Obligations or the Obligations, or (iii) avoiding, subordinating, disallowing or requiring
        disgorgement by the Lenders or the Issuing Lender of any amounts received in respect of the
        Obligations; or

        (j) the Bankruptcy Court shall not have entered the Final Order in the Cases on or prior to April
15, 2019; or

        (k) an order of the Bankruptcy Court granting (other than for the avoidance of doubt, any
Incremental Facilities and the Carve-Out or as otherwise expressly permitted under the applicable Loan
Documents), (i) a priority of any Lien against any Loan Party that is equal to or senior to the priority of
the Liens of the Secured Parties under the Loan Documents (other than Senior Permitted Liens) or (ii) any
claim against any Loan Party (now existing or hereafter arising of any kind or nature whatsoever,
including, without limitation, any administrative expense claim) that is pari passu with or senior to the
claims of the Secured Parties under the Loan Documents; or

         (l) noncompliance in any material respect by any Loan Party with the terms of the Interim Order
or, after entry thereof, the Final Order;

        (m) the Loan Parties or any of their Subsidiaries, or any person claiming by or through any of the
foregoing, shall obtain court authorization to commence, or participate as an adverse party in, any suit or

                                                                                                         73

Case: 19-30089        Doc# 124-2       Filed: 01/31/19       Entered: 01/31/19 04:58:16           Page 80
                                                of 111
other proceeding against any of the Secured Parties regarding the Loan Documents, unless such suit or
other proceeding is in connection with the enforcement of the Loan Documents against any of the Secured
Parties; or

          (n) (i) a Chapter 11 Plan shall be filed by any of the Debtors or confirmed in any of the Cases
that is not an Acceptable Plan or (ii) unless otherwise agreed to by the Required Lenders, any order shall
be entered approving a sale of all or substantially all of the Debtors’ assets under Section 363 of the
Bankruptcy Code or dismissing any of the Cases, which order does not provide for the termination of the
Commitments, the indefeasible payment in full in cash of all Obligations (other than contingent
Obligations for which no claim has been asserted) and the expiration or termination of all outstanding
Letters of Credit (or, with respect to any undrawn Letters of Credit, the establishment of a “backstop”
letter of credit or other Cash Collateralization thereof); or

        (o) there shall have occurred a Change of Control; or

        (p) any Governmental Authority, by a final, non-appealable order, ruling or other action, shall
prevent the Loan Parties from conducting any material part of the Loan Parties’ business, taken as a
whole, to the extent such prevention could reasonably be expected to result in a Material Adverse Effect;
or

         (q) the loss, revocation or termination of any license, permit, lease or agreement necessary and
material to the Loan Parties’ business, taken as a whole, or the cessation of any material part of the Loan
Parties’ business, taken as a whole, to the extent such loss, revocation or termination could reasonably be
expected to result in a Material Adverse Effect; or

        (r) a material portion of the Collateral, taken as a whole, shall be taken or impaired through
condemnation or shall have been materially damaged, and the consideration or insurance proceeds, as
applicable, received therefor shall be materially less than the fair market value thereof;

then, and in any such event, at any time thereafter during the continuance of such event, the
Administrative Agent shall, at the request of the Required Lenders, by notice to the Borrower, and subject
to the applicable Financing Order, take any or all of the following actions, at the same or different times,
in each case without further order or application of the Bankruptcy Court: (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and payable in whole or in part,
whereupon the principal of the Loans so declared to be due and payable, together with accrued interest
thereon and any unpaid accrued fees and all other liabilities of the Loan Parties accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly waived by the Borrower and the
other Loan Parties, anything contained herein or in any other Loan Document to the contrary
notwithstanding, (iii) terminate any obligation of the Issuing Lenders to issue Letters of Credit and (iv)
exercise all other rights and remedies available to it under this Agreement, the other Loan Documents, the
Financing Orders or applicable law; provided that, with respect to the enforcement of the Liens purported
to be created by any Security Document or exercise of any other rights or remedies with respect to the
Collateral (including rights to set off or apply any amounts in any bank accounts that are a part of the
Collateral), the Collateral Agent shall provide the Borrower with notice within the Remedies Notice
Period (as defined in the Financing Orders) prior to taking the action contemplated thereby.




                                                                                                         74

Case: 19-30089        Doc# 124-2        Filed: 01/31/19      Entered: 01/31/19 04:58:16           Page 81
                                                 of 111
        SECTION 9.       THE AGENTS

        9.1 Appointment and Authority. Each of the Lenders and the Issuing Lenders hereby irrevocably
appoints (i) JPMorgan Chase Bank, N.A. to act on its behalf as the Administrative Agent and (ii)
Citibank, N.A. to act on its behalf as the Collateral Agent, in each case, hereunder and under the other
Loan Documents and authorizes each Agent to take such actions on its behalf and to exercise such powers
as are delegated to such Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto. The provisions of this Section 9 are solely for the benefit of the Agents,
the Lenders and the Issuing Lenders, and the Borrower shall not have rights as a third-party beneficiary of
any of such provisions (other than with respect to the Borrower’s rights under Sections 9.9(a) and (b)). It
is understood and agreed that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law. Instead such term is used as
a matter of market custom, and is intended to create or reflect only an administrative relationship between
contracting parties.

          9.2 Delegation of Duties. The Administrative Agent and Collateral Agent may each perform any
and all of its duties and exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by it. The Administrative Agent, the Collateral Agent and
any such sub-agent may each perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this Section shall apply to any
such sub-agent and to the Related Parties of the Administrative Agent, the Collateral Agent and any such
sub-agent, and shall apply to their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent and Collateral Agent. Neither
the Administrative Agent nor the Collateral Agent shall be responsible for the negligence or misconduct
of any sub-agents except to the extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that such Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

        9.3 Exculpatory Provisions.

        (a) No Agent shall have any duties or obligations except those expressly set forth herein and in
the other Loan Documents, and its duties hereunder shall be administrative in nature. Without limiting
the generality of the foregoing, no Agent:

                (i)     shall be subject to any fiduciary or other implied duties, regardless of whether a
        Default has occurred and is continuing;

                 (ii)      shall have any duty to take any discretionary action or exercise any discretionary
        powers, except discretionary rights and powers expressly contemplated hereby or by the other
        Loan Documents that an Agent is required to exercise as directed in writing by the Required
        Lenders (or such other number or percentage of the Lenders as shall be expressly provided for
        herein or in the other Loan Documents); provided that no Agent shall be required to take any
        action that, in its opinion or the opinion of its counsel, may expose such Agent to liability or that
        is contrary to any Loan Document or applicable law, including for the avoidance of doubt any
        action that may be in violation of the automatic stay under any Debtor Relief Law or that may
        effect a forfeiture, modification or termination of property of a Defaulting Lender in violation of
        any Debtor Relief Law; nor



                                                                                                           75

Case: 19-30089        Doc# 124-2        Filed: 01/31/19       Entered: 01/31/19 04:58:16           Page 82
                                                 of 111
                (iii)    shall, except as expressly set forth herein and in the other Loan Documents, have
        any duty to disclose, nor shall be liable for the failure to disclose, any information relating to the
        Borrower or any of its Affiliates that is communicated to or obtained by the Person serving as an
        Agent or any of its Affiliates in any capacity.

        (b) No Agent shall be liable for any action taken or not taken by it (i) with the consent or at the
request of the Required Lenders (or such other number or percentage of the Lenders as shall be necessary,
or as such Agent shall believe in good faith shall be necessary, under the circumstances as provided in
Sections 10.1 and 8), or (ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable judgment.

        (c) No Agent shall be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document delivered hereunder or thereunder
or in connection herewith or therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the occurrence of any Default or
Event of Default, (iv) the validity, enforceability, effectiveness or genuineness of this Agreement, any
other Loan Document or any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Section 5 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to such Agent.

        9.4 Reliance by Agents. The Administrative Agent and the Collateral Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic message, Internet or intranet
website posting or other distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent and the Collateral Agent also
may rely upon any statement made to it orally or by telephone and believed by it to have been made by
the proper Person, and shall not incur any liability for relying thereon. In determining compliance with
any condition hereunder to the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a Lender or an Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such Lender or such Issuing
Lender unless the Administrative Agent shall have received notice to the contrary from such Lender or
such Issuing Lender prior to the making of such Loan or the issuance, extension, renewal or increase of
such Letter of Credit. The Administrative Agent and the Collateral Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

         9.5 Notice of Default. Neither the Administrative Agent nor the Collateral Agent shall be
deemed to have knowledge or notice of the occurrence of any Default or Event of Default unless the
Administrative Agent or the Collateral Agent, as applicable, has received notice from a Lender, an Issuing
Lender or the Borrower referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give notice thereof to the Lenders, the Issuing Lenders and the
Collateral Agent. The Administrative Agent and the Collateral Agent shall each take such action with
respect to such Default or Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders); provided that unless and until such Agent shall have
received such directions, such Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders and the Issuing Lenders.

                                                                                                            76

Case: 19-30089         Doc# 124-2        Filed: 01/31/19       Entered: 01/31/19 04:58:16            Page 83
                                                  of 111
         9.6 Non-Reliance on Agents and Other Lenders. Each Lender and Issuing Lender acknowledges
that it has, independently and without reliance upon the Administrative Agent, the Collateral Agent or any
other Lender or any of their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this Agreement. Each Lender
and Issuing Lender also acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Collateral Agent or any other Lender or any of their Related Parties and based
on such documents and information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or thereunder. Except for
notices, reports and other documents expressly required to be furnished to the Lenders by the
Administrative Agent or the Collateral Agent hereunder, neither the Administrative Agent nor the
Collateral Agent shall have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial or otherwise), prospects or
creditworthiness of the Borrower or any of its Affiliates that may come into the possession of such Agent
or any of its officers, directors, employees, agents, attorneys in fact or Affiliates.

          9.7 Indemnification. The Lenders and the Issuing Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so), ratably according to their respective Loans, L/C Obligations and Commitments in
effect on the date on which indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans shall have been paid in
full, ratably in accordance with such Loans, L/C Obligations and Commitments immediately prior to such
date), from and against any and all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever that may at any time (whether before or
after the payment of the Loans) be imposed on, incurred by or asserted against such Agent in any way
relating to or arising out of, the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by such Agent under or in connection with any of the foregoing;
provided that no Lender or Issuing Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of competent jurisdiction to
have resulted from such Agent’s gross negligence or willful misconduct.

        9.8 Agent in Its Individual Capacity. Each Person serving as an Agent hereunder shall have the
same rights and powers in its capacity as a Lender or an Issuing Lender as any other Lender or Issuing
Lender and may exercise the same as though it were not an Agent, and the terms “Lender”, “Issuing
Lender”, “Lenders” or “Issuing Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include such Person serving as an Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for, and generally engage in any kind of business with, the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not an Agent hereunder and
without any duty to account therefor to the Lenders or the Issuing Lenders.

        9.9 Successor Agents.

        (a) Each of the Administrative Agent and Collateral Agent may resign upon 10 days’ notice to
the Lenders and the Borrower. If either such Agent shall so resign, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which successor agent shall be subject
to approval by the Borrower (which approval shall not be unreasonably withheld or delayed), whereupon
such successor agent shall succeed to the rights, powers and duties of the Administrative Agent or the

                                                                                                          77

Case: 19-30089        Doc# 124-2        Filed: 01/31/19       Entered: 01/31/19 04:58:16           Page 84
                                                 of 111
Collateral Agent, as applicable, and the term “Administrative Agent” or “Collateral Agent”, as applicable,
shall mean such successor agent effective upon such appointment and approval, and the former Agent’s
rights, powers and duties as Administrative Agent or Collateral Agent, as applicable, shall be terminated,
without any other or further act or deed on the part of such former Agent or any of the parties to this
Agreement or any holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent or Collateral Agent, as applicable, by the date that is 10 days following a retiring
Agent’s notice of resignation (the “Resignation Effective Date”), the retiring Agent’s resignation shall
nevertheless thereupon become effective, and the Lenders shall assume and perform all of the duties of
the Agent hereunder until such time, if any, as the Required Lenders appoint a successor agent as
provided for above (subject to the exception in the immediately preceding sentence). After any retiring
Agent’s resignation, the provisions of Section 9.7 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was an Agent under this Agreement and the other Loan Documents.

        (b) If the Person serving as Administrative Agent or Collateral Agent is a Defaulting Lender
pursuant to clause (e) of the definition thereof, the Required Lenders may, to the extent permitted by
applicable law, by notice in writing to the Borrower and such Person remove such Person as
Administrative Agent or Collateral Agent and, shall appoint a successor, subject to the approval of the
Borrower, which approval shall not be unreasonably withheld or delayed. If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the Removal Effective
Date.

         (c) With effect from the Resignation Effective Date or the Removal Effective Date (as
applicable) (i) the retiring or removed Agent shall be discharged from its duties and obligations hereunder
and under the other Loan Documents and (2) except for any indemnity payments or other amounts then
owed to the retiring or removed Administrative Agent or Collateral Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative Agent or Collateral Agent
shall instead be made by or to each Lender and each Issuing Lender directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent or Collateral Agent as provided for
above. Upon the acceptance of a successor’s appointment as Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and duties of the retiring or
removed Agent (other than any rights to indemnity payments or other amounts owed to the retiring or
removed Agent as of the Resignation Effective Date or the Removal Effective Date (as applicable)), and
the retiring or removed Agent shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents. The fees payable by the Borrower to a successor Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower and such successor. After
the retiring or removed Agent’s resignation or removal hereunder and under the other Loan Documents,
the provisions of this Section and Sections 2.15, 3.10 and 10.5 shall continue in effect for the benefit of
such retiring or removed Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring or removed Agent was acting as
such Agent.

       9.10 Documentation Agents and Syndication Agent. None of the Documentation Agents or the
Syndication Agent shall have any duties or responsibilities hereunder in its capacity as such.

        9.11 Guaranty and Collateral Matters.

        (a) The Lenders and the Issuing Lender irrevocably authorize the Administrative Agent and/or
the Collateral Agent to release any Guarantor from its obligations hereunder in accordance with the terms

                                                                                                         78

Case: 19-30089        Doc# 124-2        Filed: 01/31/19      Entered: 01/31/19 04:58:16           Page 85
                                                 of 111
of Section 10.19. Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor from its obligations
hereunder pursuant to this Section 9.11.

         (b) The Lenders and the Issuing Lender irrevocably authorize the Collateral Agent, at its option
and in its discretion, to release any Lien on any property granted to or held by the Collateral Agent under
any Loan Document in accordance with the terms of Section 10.19. Upon request by the Collateral Agent
at any time, the Required Lenders will confirm in writing the Collateral Agent’s authority to release its
Liens in accordance with this Section 9.11.

         9.12 Credit Bidding. The Secured Parties hereby irrevocably authorize each of the
Administrative Agent and the Collateral Agent, in each case at the direction of the Required Lenders, to
credit bid all or any portion of the Obligations (other than any obligations in respect of Letters of Credit)
(including accepting some or all of the Collateral in satisfaction of some or all of the Obligations pursuant
to a deed in lieu of foreclosure or otherwise) and in such manner purchase (either directly or through one
or more acquisition vehicles) all or any portion of the Collateral (a) at any sale thereof conducted under
the provisions of the Bankruptcy Code, including under sections 363, 1123 or 1129 of the Bankruptcy
Code, or (b) at any other sale or foreclosure or acceptance of collateral in lieu of debt conducted by (or
with the consent or at the direction of) the Administrative Agent or the Collateral Agent (whether by
judicial action or otherwise) in accordance with any applicable Requirement of Law. In connection with
any such credit bid and purchase, the Obligations (other than any obligations in respect of Letters of
Credit) owed to the Secured Parties shall be entitled to be, and shall be, credit bid on a ratable basis (with
Obligations with respect to contingent or unliquidated claims receiving contingent interests in the
acquired assets on a ratable basis that would vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in allocating the contingent
interests) in the asset or assets so purchased (or in the equity interests or debt instruments of the
acquisition vehicle or vehicles that are used to consummate such purchase).

         9.13 Cash Management Obligations. Except as otherwise expressly set forth herein or in any
Security Document, no Cash Management Bank that obtains the benefits of Section 11.7, any Guaranty or
any Collateral by virtue of the provisions hereof or of any Security Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or impairment of any Collateral)
other than in its capacity as a Lender (if applicable) and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this Section 9 to the contrary,
no Agent shall be required to verify the payment of, or that other satisfactory arrangements have been
made with respect to, Cash Management Obligations unless such Agent has received written notice of
such Obligations, together with such supporting documentation as such Agent may reasonably request,
from the applicable Cash Management Bank. Each Cash Management Bank shall indemnify and hold
harmless each Agent and each of its directors, officers, employees, or agents, to the extent not reimbursed
by the Loan Parties, against any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses and disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against such Agent or its directors, officers, employees, or agents in
connection with such provider’s Cash Management Obligations; provided, however, that no Cash
Management Bank shall be liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting from such Agent’s gross
negligence or willful misconduct as found in a final, non-appealable judgment by a court of competent
jurisdiction. No Cash Management Bank will create (or be deemed to create) in favor of any such
provider, as applicable, any rights in connection with the management or release of any Collateral or of
the obligations of any Guarantor under the Loan Documents. By accepting the benefits of the Collateral,

                                                                                                           79

Case: 19-30089         Doc# 124-2       Filed: 01/31/19       Entered: 01/31/19 04:58:16            Page 86
                                                 of 111
each such Cash Management Bank shall be deemed to have appointed the Collateral Agent as its agent
and agreed to be bound by the Loan Documents as a Secured Party, subject to the limitations set forth in
this Section 9.13.

        SECTION 10. MISCELLANEOUS

        10.1 Amendments and Waivers. Subject to Section 2.3 and 2.11(b), neither this Agreement, any
other Loan Document, nor any terms hereof or thereof may be amended, supplemented or modified
except in accordance with the provisions of this Section 10.1. The Required Lenders and the Loan Parties
may, or, with the written consent of the Required Lenders, the Administrative Agent, the Collateral Agent
and the Loan Parties may, from time to time, (a) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of the Lenders or of the
Loan Parties hereunder or thereunder or (b) waive, at any Loan Party’s request, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may be, may specify in such
instrument, any of the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall:

                 (i)     forgive the principal amount or extend the final scheduled date of maturity of any
        Loan, reduce the stated rate of any interest or fee payable hereunder (except in connection with
        (x) the waiver of applicability of any post-default increase in interest rates (which waiver shall be
        effective with the consent of the Required Lenders) or (y) the Facility Extension Option (as
        defined as of the Closing Date)) or extend the scheduled date of any payment thereof, or increase
        the amount or extend the expiration date of any Lender’s Commitment, in each case without the
        written consent of each Lender directly affected thereby; provided that the conditions to the
        Facility Extension Option set forth in Section 2.5(b) may be amended, supplemented, modified or
        waived with the written consent of the Required Lenders;

                (ii)    eliminate or reduce the voting rights of any Lender under this Section 10.1 or
        Section 10.6(a)(i) without the written consent of such Lender;

                (iii)   reduce any percentage specified in the definition of Required Lenders without the
        written consent of all Lenders;

                 (iv)    amend, modify or waive any provision of Section 2.12, Section 10.7(a), Section
        11.7(c) or any similar provision related to pro rata treatment without the consent of each Lender
        directly affected thereby;

                (v)      reduce any percentage specified in the definition of Required Revolving Lenders
        without the written consent of all Revolving Lenders;

                (vi)    amend, modify or waive any provision of Section 9 without the written consent
        of the Administrative Agent and the Collateral Agent;

                (vii)    [reserved];

                (viii) amend, modify or waive any provision of Section 3 or any other provision
        affecting the Issuing Lenders in their capacity as such without the written consent of each Issuing
        Lender directly affected thereby;

                                                                                                          80

Case: 19-30089          Doc# 124-2      Filed: 01/31/19      Entered: 01/31/19 04:58:16            Page 87
                                                 of 111
                (ix)    release all or substantially all of Guarantors under the Guaranty (except as
        expressly permitted hereunder) or release all or substantially all of the Collateral (except as
        expressly permitted hereunder or under the Security Documents), in either case without the prior
        written consent of each Lender; or

                 (x)     amend or modify any provision in any Loan Document in a manner that by its
        terms affects the rights or duties under this Agreement of the Lenders of one or more Classes of
        Loans (but not the Lenders of any other Class of Loans), without the prior written consent of the
        requisite number or percentage in interest of each affected Class of Lenders that would be
        required to consent thereto under this Section if such Class of Lenders were the only Class of
        Lenders hereunder at the time.

         Any such waiver and any such amendment, supplement or modification shall apply equally to
each of the Lenders and shall be binding upon Loan Parties, the Lenders, the Administrative Agent, the
Collateral Agent and all future holders of the Loans. In the case of any waiver, the Loan Parties, the
Lenders, the Administrative Agent and the Collateral Agent shall be restored to their former position and
rights hereunder and under the other Loan Documents, and any Default or Event of Default waived shall
be deemed to be cured and not continuing; but no such waiver shall extend to any subsequent or other
Default or Event of Default, or impair any right consequent thereon.

        Notwithstanding anything to the contrary contained in this Section 10.1, if the Administrative
Agent and the Borrower acting together identify any ambiguity, omission, mistake, typographical error or
other defect in any provision of this Agreement or any other Loan Document, then the Administrative
Agent and the Borrower shall be permitted to amend, modify or supplement such provision to cure such
ambiguity, omission, mistake, typographical error or other defect, and any such amendment, modification
or supplement shall become effective without any further action or consent of any other party.

         If the Required Lenders shall have approved any amendment which requires the consent of all of
the Lenders, the Borrower shall be permitted to replace any non-consenting Lender with another financial
institution, provided that, (i) the replacement financial institution shall purchase at par (subject to Section
2.6(c)), all Loans and other amounts owing to such replaced Lender on or prior to the date of replacement,
(ii) the Borrower shall be liable to such replaced Lender under Section 2.15 if any Eurodollar Loan owing
to such replaced Lender shall be purchased other than on the last day of the Interest Period relating thereto
(as if such purchase constituted a prepayment of such Loans), (iii) such replacement financial institution,
if not already a Lender, shall be reasonably satisfactory to the Administrative Agent and each Issuing
Lender, (iv) the replaced Lender shall be obligated to make such replacement in accordance with the
provisions of Section 10.6 (provided that the Borrower shall be obligated to pay the registration and
processing fee referred to therein) and (v) any such replacement shall not be deemed to be a waiver of any
rights the Borrower, the Administrative Agent, the Collateral Agent or any other Lender shall have
against the replaced Lender.

        Notwithstanding anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, supplement, modification, waiver or consent hereunder (and any
amendment, supplement, modification, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the applicable Lenders other than
Defaulting Lenders), except that (i) (x) an increase or extension of any Commitment of such Defaulting
Lender, or (y) any reduction of the amount of principal or interest owed to such Defaulting Lender (unless
all non-Defaulting Lenders have agreed to a pro rata reduction) shall, in each case, require the consent of
such Defaulting Lender, and (ii) a Defaulting Lender’s Extensions of Revolving Credit, Initial Term
Loans, Incremental Term Loans and unused Commitments shall be taken into consideration along with

                                                                                                            81

Case: 19-30089         Doc# 124-2        Filed: 01/31/19       Entered: 01/31/19 04:58:16           Page 88
                                                  of 111
those of non-Defaulting Lenders when voting to approve or disapprove any waiver, amendment or
modification that by its terms affects any Defaulting Lender more adversely than other affected Lenders.

        10.2 Notices.

        (a) All notices, requests and demands to or upon the respective parties hereto to be effective shall
be in writing (including by telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered during the recipient’s normal business hours, or three
Business Days after being deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received during the recipient’s normal business hours, addressed as follows in the case of the Borrower
(or any other Loan Party), the Administrative Agent and the Collateral Agent, and as set forth in an
administrative questionnaire delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:


Borrower (or other Loan Party):          Pacific Gas and Electric Company
                                         c/o PG&E Corporation
                                         P.O. Box 770000
                                         San Francisco, California 94177
                                         Attention: Treasurer
                                         Telecopy: (415) 973-8968
                                         Telephone: (415) 973-9771

with copies to:                          Pacific Gas and Electric Company
                                         c/o PG&E Corporation
                                         P.O. Box 770000
                                         San Francisco, California 94177
                                         Attention: General Counsel
                                         Telecopy: (415) 973-6374

                                         Cravath, Swaine & Moore LLP
                                         Worldwide Plaza
                                         825 Eighth Avenue
                                         New York, New York 10019
                                         Attention: Paul H. Zumbro
                                                    George E. Zobitz
                                                    Stephen M. Kessing
                                                    Nicholas A. Dorsey

                                         Email:      pzumbro@cravath.com
                                                     jzobitz@cravath.com
                                                     skessing@cravath.com
                                                     ndorsey@cravath.com

                                         Weil, Gotshal & Manges LLP
                                         767 Fifth Avenue
                                         New York, New York 10153
                                         Attention: Daniel S. Dokos
                                         Email: Daniel.Dokos@weil.com


                                                                                                         82

Case: 19-30089          Doc# 124-2      Filed: 01/31/19      Entered: 01/31/19 04:58:16           Page 89
                                                 of 111
                                         Attention: Jessica Liou
                                         Email: Jessica.Liou@weil.com



Administrative Agent:                    JPMorgan Chase Bank, N.A.
                                         500 Stanton Christiana Road
                                         NCC 5, 1st Floor
                                         Newark, DE 19713-2107
                                         Attention: Mary Crews
                                         Telecopy: (302) 634-5758
                                         Telephone: (302) 634-1417
                                         Email: mary.crews@jpmorgan.com

Collateral Agent:                        Citibank, N.A.
                                         388 Greenwich Street
                                         31st Floor
                                         New York, New York 10013
                                         Email: amit.vasani@citi.com
                                                 lisa1.law@citi.com
                                                 zorijana.migliorini@citi.com
                                                 diran.aslanian@citi.com

Issuing Lenders:                         As notified by each Issuing Lender to the Administrative Agent
                                         and the Borrower.

with copies to:                          Stroock & Stroock & Lavan LLP
                                         180 Maiden Lane
                                         New York, New York 10038
                                         Attention: Kristopher M. Hansen, Esq.
                                                   Erez Gilad, Esq.
                                                   Alon M. Goldberger, Esq.
                                         E-mail: khansen@stroock.com
                                                 egilad@stroock.com
                                                 agoldberger@stroock.com

provided that any notice, request or demand to or upon the Administrative Agent, the Issuing Lenders or
any Lender shall not be effective until received.

        (b) Notices and other communications to the Administrative Agent, the Issuing Lenders or the
Lenders hereunder may be delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not apply to notices pursuant to
Section 2 unless otherwise agreed by the Administrative Agent, the applicable Issuing Lender and each
Lender. The Borrower may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

         (c) Unless the Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of an acknowledgement from
the intended recipient (such as by the “return receipt requested” function, as available, return e-mail or

                                                                                                       83

Case: 19-30089        Doc# 124-2       Filed: 01/31/19      Entered: 01/31/19 04:58:16          Page 90
                                                of 111
other written acknowledgement), and (ii) notices or communications posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended recipient, at its e-mail address
as described in the foregoing clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on the next Business Day for
the recipient.

        (d) (i) The Borrower agrees that the Administrative Agent may, but shall not be obligated to,
make the Communications (as defined below) available to the Issuing Lenders and the other Lenders by
posting the Communications on Debt Domain, Intralinks, Syndtrak or a substantially similar electronic
transmission system (the “Platform”).

                 (ii)    The Platform is provided “as is” and “as available.” The Agent Parties (as
        defined below) do not warrant the adequacy of the Platform and expressly disclaim liability for
        errors or omissions in the Communications. No warranty of any kind, express, implied or
        statutory, including, without limitation, any warranty of merchantability, fitness for a particular
        purpose, non-infringement of third-party rights or freedom from viruses or other code defects, is
        made by any Agent Party in connection with the Communications or the Platform. In no event
        shall the Administrative Agent or any of its Related Parties (collectively, the “Agent Parties”)
        have any liability to the Borrower, any Lender, any Issuing Lender or any other Person or entity
        for damages of any kind, including, without limitation, direct or indirect, special, incidental or
        consequential damages, losses or expenses (whether in tort, contract or otherwise) arising out of
        the Borrower’s or the Administrative Agent’s transmission of Communications through the
        Platform, except to the extent such liability resulted from the gross negligence or willful
        misconduct of the Administrative Agent or any of its Related Persons as determined by a court of
        competent jurisdiction in a final non-appealable judgement. “Communications” means,
        collectively, any notice, demand, communication, information, document or other material
        provided by or on behalf of the Borrower pursuant to any Loan Document or the transactions
        contemplated therein which is distributed to the Administrative Agent, any Lender or any Issuing
        Lender by means of electronic communications pursuant to this Section, including through the
        Platform.

         10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in exercising, on the
part of the Administrative Agent, the Collateral Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

        10.4 Survival of Representations and Warranties. All representations and warranties made
hereunder, in the other Loan Documents and in any document, certificate or statement delivered pursuant
hereto or in connection herewith shall survive the execution and delivery of this Agreement and the
making of the Loans and other extensions of credit hereunder.

        10.5 Payment of Expenses. Each Loan Party agrees (a) to pay or reimburse the Administrative
Agent, the Collateral Agent, each Issuing Lender and the Lenders for all their respective reasonable out of
pocket costs and expenses incurred in connection with the development, preparation, execution and
delivery of, and any administration, amendment, supplement, modification or waiver to, this Agreement

                                                                                                          84

Case: 19-30089        Doc# 124-2        Filed: 01/31/19      Entered: 01/31/19 04:58:16           Page 91
                                                 of 111
and the other Loan Documents and any other documents prepared in connection herewith or therewith,
and the consummation of the transactions contemplated hereby and thereby, including the reasonable fees
and disbursements of a financial advisor engaged by the Administrative Agent and only one counsel, one
special California regulatory counsel and one local counsel in each relevant jurisdiction to the
Administrative Agent, the Collateral Agent, the Issuing Lenders and the Lenders, taken as a whole (and in
the case of a conflict of interest, one additional counsel to each group of similarly situated affected
persons), and filing and recording fees and expenses, with statements with respect to the foregoing to be
submitted to the Borrower prior to the Closing Date (in the case of amounts to be paid on the Closing
Date) and from time to time thereafter on a quarterly basis or such other periodic basis as the
Administrative Agent shall deem appropriate, (b) to pay or reimburse each Lender, each Issuing Lender,
the Administrative Agent and the Collateral Agent for all its costs and expenses incurred in connection
with the enforcement or preservation of its rights under this Agreement, the other Loan Documents and
any such other documents, including the reasonable fees and disbursements of a financial advisor engaged
by the Administrative Agent and only one counsel, one special California regulatory counsel and one
local counsel in each relevant jurisdiction to the Administrative Agent, the Collateral Agent, the Issuing
Lenders and the Lenders, taken as a whole (and in the case of a conflict of interest, one additional counsel
to each group of similarly situated affected persons), and (c) to pay, indemnify, and hold each Lender,
each Issuing Lender, the Administrative Agent, the Collateral Agent, their respective Affiliates,
successors and assigns and the officers, directors, employees, agents, advisors, controlling persons and
members of each of the foregoing (each, an “Indemnitee”) harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever whether brought by the Borrower or any other Person,
with respect to the execution, delivery, enforcement and performance of, or arising out of or in connection
with, this Agreement, the other Loan Documents, any such other documents (including commitment and
fee letters) and any transactions contemplated by the foregoing, including any of the foregoing relating to
the use of proceeds of the Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of PCG and its Subsidiaries or any of the facilities and
properties owned, leased or operated by PCG and its Subsidiaries and the reasonable fees and expenses of
only one legal counsel in connection with claims, actions or proceedings by any Indemnitee against any
Loan Party under any Loan Document (all the foregoing in this clause (c), collectively, the “Indemnified
Liabilities”), provided, that no Loan Party shall have any obligation hereunder to any Indemnitee with
respect to Indemnified Liabilities to the extent determined in a final non-appealable judgment by a court
of competent jurisdiction to have primarily (A) resulted from the gross negligence or willful misconduct
of such Indemnitee or any of such Indemnitee’s controlled affiliates or any of their respective officers,
directors or employees, (B) arisen from a material breach of such Indemnified Person’s funding
obligations hereunder or (C) arisen from any dispute between Lenders other than the Administrative
Agent, in its capacity as such. Without limiting the foregoing, and to the extent permitted by applicable
law, PCG agrees not to assert and to cause its Subsidiaries not to assert, and hereby waives and agrees to
cause its Subsidiaries to waive, all rights for contribution or any other rights of recovery with respect to
all claims, demands, penalties, fines, liabilities, settlements, damages, costs and expenses of whatever
kind or nature, under or related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee. All amounts due under this Section 10.5 shall be payable not later than
30 days after written demand therefor, subject to the applicable Financing Order and the Borrower’s
receipt of reasonably detailed invoices. Statements payable by the Borrower pursuant to this Section 10.5
shall be submitted to Treasurer (Telephone No. (415) 817-8199/(415) 267-7000) (Telecopy No.
(415) 267-7265/7268), at the address of the Borrower set forth in Section 10.2(a) with a copy to Chief
Counsel, Corporate (Telephone No. (415) 817-8200) (Telecopy No. (415) 817-8225), at the address of the
Borrower set forth in Section 10.2(a), or to such other Person or address as may be hereafter designated
by the Borrower in a written notice to the Administrative Agent. The agreements in this Section 10.5


                                                                                                         85

Case: 19-30089        Doc# 124-2       Filed: 01/31/19       Entered: 01/31/19 04:58:16          Page 92
                                                of 111
shall survive for two years after repayment of the Loans and all other amounts payable hereunder. This
Section 10.5 shall not apply with respect to Taxes, other than Taxes that represent claims, damages,
losses, liabilities, costs or expenses arising from non-Tax claims.

        10.6 Successors and Assigns; Participations and Assignments.

         (a) The provisions of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including any Affiliate of the Issuing
Lender that issues any Letter of Credit), except that (i) no Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by a Loan Party without such consent shall be null and void) and (ii) no
Lender may assign or otherwise transfer its rights or obligations hereunder except in accordance with this
Section 10.6.

        (b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any Lender may assign to
one or more assignees (each, an “Assignee”) other than a Defaulting Lender, any Subsidiary of a
Defaulting Lender, any natural person (or holding company, investment vehicle or trust for, or owned or
operated by or for the primary benefit of, one or more natural persons), the Borrower or any of the
Borrower’s Affiliates or Subsidiaries, all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:

                                          (A) the Borrower, provided that no consent of the Borrower
                shall be required for an assignment to a Lender (or an Affiliate of any Lender) or an
                Approved Fund or, if an Event of Default has occurred and is continuing, any other
                Person, and provided further, that the Borrower shall be deemed to have consented to any
                such assignment unless it shall object thereto by written notice to the Administrative
                Agent within ten (10) Business Days after having received notice thereof from the
                assigning Lender (with a copy to the Administrative Agent);

                                          (B) the Administrative Agent, provided that no consent of the
                Administrative Agent shall be required for an assignment of (x) any Term Loan or
                Commitment (other than a Revolving Commitment) to an assignee that is a Lender (or an
                Affiliate of a Lender) or an Approved Fund or (y) any Revolving Commitment to an
                assignee that is a Lender with a Revolving Commitment immediately prior to giving
                effect to such assignment;

                                        (C) each Issuing Lender, in the case of the assignment of all or
                a portion of a Revolving Commitment or any Revolving Lender’s obligations in respect
                of its Participation Amount.

                (ii)    Assignments shall be subject to the following additional conditions:

                                          (A) except in the case of an assignment to a Lender, an Eligible
                Assignee that is an Affiliate of any Lender party to this Agreement on the Closing Date
                or an assignment of the entire remaining amount of the assigning Lender’s Commitments
                or Loans of any Class, the amount of the Commitments or Loans of the assigning Lender
                subject to each such assignment (determined as of the date the Assignment and
                Assumption with respect to such assignment is delivered to the Administrative Agent)
                shall not be less than $1,000,000 with respect to the assignment of Initial Term Loan

                                                                                                         86

Case: 19-30089         Doc# 124-2      Filed: 01/31/19       Entered: 01/31/19 04:58:16           Page 93
                                                of 111
                Commitments, Delayed Draw Term Loan Commitments, Incremental Term Loan
                Commitments and Term Loans and $20,000,000 with respect to the assignment of
                Revolving Commitments and Revolving Loans unless each of the Borrower and the
                Administrative Agent otherwise consent (such consents not to be unreasonably withheld),
                provided that (1) no such consent of the Borrower shall be required if an Event of Default
                has occurred and is continuing and (2) with respect to any Lender party to this Agreement
                on the Closing Date, such amounts shall be aggregated in respect of such Lender and any
                Affiliate of such Lender that is an Eligible Assignee;

                                        (B) the parties to each assignment shall execute and deliver to
                the Administrative Agent an Assignment and Assumption, together with a processing and
                recordation fee of $3,500; and

                                       (C) the Assignee, if it shall not be a Lender, shall deliver to the
                Administrative Agent an administrative questionnaire and any tax forms required by
                Section 2.14(e).

In connection with any assignment of rights and obligations of any Defaulting Lender hereunder, no such
assignment shall be effective unless and until, in addition to the other conditions thereto set forth herein,
the parties to the assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may be outright payment,
purchases by the assignee of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the applicable pro rata share of
Loans and L/C Obligations previously requested but not funded by the Defaulting Lender, to each of
which the applicable assignee and assignor hereby irrevocably consent), to (x) pay and satisfy in full all
payment liabilities then owed by such Defaulting Lender to the Administrative Agent, any Issuing Lender
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as appropriate) its full
pro rata share of all Loans and participations in Letters of Credit in accordance with its Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed to be a Defaulting Lender
for all purposes of this Agreement until such compliance occurs.

                 (iii)   Subject to acceptance and recording thereof pursuant to paragraph (b)(iv) below,
        from and after the effective date specified in each Assignment and Assumption the Assignee
        thereunder shall be a party hereto and, to the extent of the interest assigned by such Assignment
        and Assumption, shall have the rights and obligations of a Lender under this Agreement, and the
        assigning Lender thereunder shall, to the extent of the interest assigned by such Assignment and
        Assumption, be released from its obligations under this Agreement (and, in the case of an
        Assignment and Assumption covering all of the assigning Lender’s rights and obligations under
        this Agreement, such Lender shall cease to be a party hereto but shall continue to be entitled to
        the benefits of Sections 2.13, 2.14, 2.15 and 10.5 but shall be subject to the limitations set forth
        therein); provided, that except to the extent otherwise expressly agreed by the affected parties, no
        assignment by a Defaulting Lender will constitute a waiver or release of any claim of any party
        hereunder arising from the Lender having been a Defaulting Lender. Any assignment or transfer
        by a Lender of rights or obligations under this Agreement that does not comply with this Section
        10.6 shall be treated for purposes of this Agreement as a sale by such Lender of a participation in
        such rights and obligations in accordance with paragraph (c) of this Section.



                                                                                                          87

Case: 19-30089        Doc# 124-2        Filed: 01/31/19       Entered: 01/31/19 04:58:16           Page 94
                                                 of 111
                 (iv)    The Administrative Agent, acting for this purpose as an agent of the Borrower
        (and such agency being solely for tax purposes), shall maintain at one of its offices a copy of each
        Assignment and Assumption delivered to it and a register for the recordation of the names and
        addresses of the Lenders, and the Commitments of, and principal amount of the Loans and L/C
        Obligations owing to, each Lender pursuant to the terms hereof from time to time (the
        “Register”). The entries in the Register shall be conclusive, in the absence of manifest error, and
        the Borrower, the Administrative Agent, the Issuing Lenders and the Lenders shall treat each
        Person whose name is recorded in the Register pursuant to the terms hereof as a Lender hereunder
        for all purposes of this Agreement, notwithstanding notice to the contrary. The Register shall be
        available for inspection by the Borrower, each Issuing Lender and any Lender, at any reasonable
        time and from time to time upon reasonable prior notice.

                 (v)     Upon its receipt of a duly completed Assignment and Assumption executed by an
        assigning Lender and an Assignee, the Assignee’s completed administrative questionnaire and
        any tax forms required by Section 2.14(e) (unless the Assignee shall already be a Lender
        hereunder), the processing and recordation fee referred to in paragraph (b) of this Section and any
        written consent to such assignment required by paragraph (b) of this Section, the Administrative
        Agent shall accept such Assignment and Assumption and record the information contained
        therein in the Register. No assignment shall be effective for purposes of this Agreement unless it
        has been recorded in the Register as provided in this paragraph.

         (c) (i) Any Lender may, without the consent of the Loan Parties, the Administrative Agent or
any Issuing Lender, sell participations to one or more banks or other entities (other than a Defaulting
Lender or the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Loan Parties, the Administrative Agent, the
Issuing Lender and the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any agreement pursuant to
which a Lender sells such a participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not, without the consent of
the Participant, agree to any amendment, modification or waiver that (1) requires the consent of each
Lender directly affected thereby pursuant to the proviso to the second sentence of Section 10.1 and
(2) directly affects such Participant. Participants shall not vote on waivers of Defaults or Events of
Default. Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.13, 2.14 and 2.15 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.

                 (ii)     Notwithstanding anything to the contrary herein, a Participant shall not be
        entitled to receive any greater payment under Section 2.13 or 2.14 than the applicable Lender
        would have been entitled to receive with respect to the participation sold to such Participant,
        unless the sale of the participation to such Participant is made with the Borrower’s prior written
        consent to such greater payments. Any Participant that is a Foreign Lender shall not be entitled to
        the benefits of Section 2.14 unless such Participant complies with Section 2.14(e).

                (iii)    Each Lender that sells a participation shall, acting solely for this purpose as a
        non-fiduciary agent of the Borrower, maintain a register on which it enters the name and address
        of each Participant and the principal amounts (and stated interest) of each Participant’s interest in

                                                                                                           88

Case: 19-30089        Doc# 124-2        Filed: 01/31/19       Entered: 01/31/19 04:58:16           Page 95
                                                 of 111
        the Loans or other obligations under the Loan Documents (the “Participant Register”); provided
        that no Lender shall have any obligation to disclose all or any portion of the Participant Register
        (including the identity of any Participant or any information relating to a Participant's interest in
        any commitments, loans, letters of credit or its other obligations under any Loan Document) to
        any Person except to the extent that such disclosure is necessary to establish that such
        commitment, loan, letter of credit or other obligation is in registered form under Section 5f.103-
        1(c) of the United States Treasury Regulations. The entries in the Participant Register shall be
        conclusive absent manifest error, and such Lender shall treat each Person whose name is recorded
        in the Participant Register as the owner of such participation for all purposes of this Agreement
        notwithstanding any notice to the contrary. For the avoidance of doubt, the Administrative Agent
        (in its capacity as Administrative Agent) shall have no responsibility for maintaining a Participant
        Register.

         (d) Any Lender may at any time pledge or assign a security interest in all or any portion of its
rights under this Agreement to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or other central bank having jurisdiction over such Lender,
and this Section shall not apply to any such pledge or assignment of a security interest; provided that no
such pledge or assignment of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or Assignee for such Lender as a party hereto.

        (e) The Borrower, upon receipt of written notice from the relevant Lender, agrees to issue Notes
to any Lender requiring Notes to facilitate transactions of the type described in paragraph (d) above.

         (f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of the Loans it may
have funded hereunder to its designating Lender without the consent of the Loan Parties, the
Administrative Agent or any Issuing Lender and without regard to the limitations set forth in Section
10.6(b). Each of the Loan Parties, each Lender and the Administrative Agent hereby confirms that it will
not institute against a Conduit Lender or join any other Person in instituting against a Conduit Lender any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding under any state bankruptcy
or similar law, for one year and one day after the payment in full of the latest maturing commercial paper
note issued by such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party hereto for any loss, cost,
damage, expense, obligations, penalties, actions, judgments, suits or any kind whatsoever arising out of
its inability to institute such a proceeding against such Conduit Lender during such period of forbearance.

       (g) Notwithstanding anything to the contrary in this Section, none of the Agents, in their capacity
as Lenders, will assign without the consent of the Borrower, prior to the Closing Date, any of the
Commitments held by them on the date of this Agreement.

        10.7 Adjustments; Set off. Subject, in each case, to the applicable Financing Order:

        (a) Except to the extent that this Agreement expressly provides for payments to be allocated to a
particular Lender, if any Lender (a “Benefitted Lender”) shall receive any payment of all or part of the
Obligations owing to it hereunder, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set off or otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of the Obligations owing to such other Lender hereunder,
such Benefitted Lender shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender hereunder, or shall provide such other
Lenders with the benefits of any such collateral, as shall be necessary to cause such Benefitted Lender to
share the excess payment or benefits of such collateral ratably with each of the Lenders; provided,

                                                                                                          89

Case: 19-30089        Doc# 124-2        Filed: 01/31/19      Entered: 01/31/19 04:58:16           Page 96
                                                 of 111
however, that if all or any portion of such excess payment or benefits is thereafter recovered from such
Benefitted Lender, such purchase shall be rescinded, and the purchase price and benefits returned, to the
extent of such recovery, but without interest.

         (b) After the occurrence and during the continuance of an Event of Default, in addition to any
rights and remedies of the Lenders provided by law, including other rights of set-off, each Lender shall
have the right, without prior notice to the Borrower, any such notice being expressly waived by the
Borrower to the extent permitted by applicable law, upon any amount becoming due and payable by the
Borrower hereunder (whether at the stated maturity, by acceleration or otherwise), after any applicable
grace period, to set off and appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch, Affiliate or agency thereof to or for
the credit or the account of the Borrower; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions of Section 2.18 and,
pending such payment, shall be segregated by such Defaulting Lender from its other funds and deemed
held in trust for the benefit of the Administrative Agent, the Issuing Lenders and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it exercised such right of
setoff. Each Lender agrees promptly to notify the Borrower and the Administrative Agent after any such
setoff and application made by such Lender, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

        10.8 Counterparts. This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. Delivery of an executed signature page of this
Agreement by facsimile transmission shall be effective as delivery of an original executed counterpart
hereof. A set of the copies of this Agreement signed by all the parties shall be lodged with the Borrower
and the Administrative Agent.

         10.9 Severability. Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section 10.9, if and to the extent that
the enforceability of any provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by the Administrative Agent or any Issuing Lender, as
applicable, then such provisions shall be deemed to be in effect only to the extent not so limited.

         10.10 Integration. This Agreement, the other Loan Documents and the Fee Letters represent the
entire agreement of the Loan Parties, the Administrative Agent, the Collateral Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises, undertakings, representations
or warranties by the Loan Parties, the Administrative Agent, the Collateral Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in the other Loan Documents.

      10.11 GOVERNING LAW. EXCEPT TO THE EXTENT GOVERNED BY THE
BANKRUPTCY CODE, THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

                                                                                                           90

Case: 19-30089        Doc# 124-2        Filed: 01/31/19       Entered: 01/31/19 04:58:16           Page 97
                                                 of 111
       10.12 Submission To Jurisdiction; Waivers. Each party hereto hereby irrevocably and
unconditionally:

        (a) submits for itself and its property in any legal action or proceeding relating to this Agreement
and the other Loan Documents to which it is a party, or for recognition and enforcement of any judgment
in respect thereof, to the exclusive jurisdiction of the Bankruptcy Court, and to the extent the Bankruptcy
Court does not have (or abstains from exercising) jurisdiction, the courts of the City of New York,
Borough of Manhattan, State of New York, the courts of the United States for the Southern District of
New York, and appellate courts from any thereof;

         (b) consents that any such action or proceeding may be brought in such courts and waives any
objection that it may now or hereafter have to the venue of any such action or proceeding in any such
court or that such action or proceeding was brought in an inconvenient court and agrees not to plead or
claim the same;

         (c) agrees that service of process in any such action or proceeding may be effected by mailing a
copy thereof by registered or certified mail (or any substantially similar form of mail), postage prepaid, to
such party at its address set forth in Section 10.2(a) or at such other address which has been notified to the
parties hereto;

       (d) agrees that nothing herein shall affect the right to effect service of process in any other
manner permitted by law or shall limit the right to sue in any other jurisdiction; and

         (e) waives, to the maximum extent not prohibited by law, any right it may have to claim or
recover in any legal action or proceeding relating to this Agreement or any other Loan Document any
special, exemplary, punitive or consequential damages.

        10.13 Acknowledgments. Each Loan Party hereby acknowledges that:

        (a) it has been advised by counsel in the negotiation, execution and delivery of this Agreement
and the other Loan Documents;

         (b) none of the Administrative Agent, the Collateral Agent nor any Lender has any fiduciary
relationship with or duty to any Loan Party arising out of or in connection with this Agreement or any of
the other Loan Documents, and the relationship between Administrative Agent, the Collateral Agent and
Lenders, on one hand, the Loan Parties, on the other hand, in connection herewith or therewith is solely
that of debtor and creditor; and

         (c) no joint venture is created hereby or by the other Loan Documents or otherwise exists by
virtue of the transactions contemplated hereby among the Lenders or among the Loan Parties and the
Lenders.

        10.14 Confidentiality.

         (a) Each of the Administrative Agent, the Collateral Agent and each Lender agrees to keep
confidential in accordance with such party’s customary practices (and in any event in compliance with
applicable law regarding material non-public information) all non-public information provided to it by the
Borrower, the Administrative Agent, the Collateral Agent or any Lender pursuant to or in connection with
this Agreement that is designated by the provider thereof as confidential; provided that nothing herein
shall prevent the Administrative Agent or any Lender from disclosing any such information (a) to the

                                                                                                           91

Case: 19-30089         Doc# 124-2       Filed: 01/31/19       Entered: 01/31/19 04:58:16           Page 98
                                                 of 111
Administrative Agent, the Collateral Agent, any other Lender or any Affiliate thereof, (b) subject to an
agreement to comply with the provisions of this Section or substantially equivalent provisions, to any
actual or prospective Transferee, any direct or indirect counterparty to any Swap Agreement (or any
professional advisor to such counterparty) or any credit insurance providers, (c) to its employees,
directors, agents, attorneys, service providers, accountants and other professional advisors or those of any
of its Affiliates (as long as such attorneys, service providers, accountants and other professional advisors
are subject to confidentiality requirements substantially equivalent to this Section), (d) upon the request or
demand of any Governmental Authority, (e) in response to any order of any court or other Governmental
Authority or as may otherwise be required pursuant to any Requirement of Law, (f) if requested or
required to do so in connection with any litigation or similar proceeding, (g) that has been publicly
disclosed, (h) to the National Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender, or (i) in connection with the
exercise of any remedy hereunder or under any other Loan Document, provided that, in the case of
clauses (d), (e) and (f) of this Section 10.14, with the exception of disclosure to bank regulatory
authorities, the Borrower (to the extent legally permissible) shall be given prompt prior notice so that it
may seek a protective order or other appropriate remedy.

         (b) Each Lender acknowledges that any such information referred to in clause (a) above and any
other information (including requests for waivers and amendments) furnished by the Borrower or the
Administrative Agent pursuant to or in connection with this Agreement and the other Loan Documents,
may include material non-public information concerning the Loan Parties and their respective Affiliates
or their respective securities. Each Lender represents and confirms that such Lender has developed
compliance procedures regarding the use of material non-public information; that such Lender will handle
such material non-public information in accordance with those procedures and applicable law, including
United States federal and state securities laws; and that such Lender has identified to the Administrative
Agent a credit contact who may receive information that may contain material non-public information in
accordance with its compliance procedures and applicable law.

      10.15 WAIVERS OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY LAW,
EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL
BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

         10.16 Patriot Act; Beneficial Ownership Regulation. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the Patriot Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower in accordance with the Patriot Act. The
Borrower shall, promptly following a request by the Administrative Agent or any Lender, provide all
documentation and other information that the Administrative Agent or such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act and the Beneficial Ownership Regulation.

         10.17 No Advisory or Fiduciary Responsibility. In connection with all aspects of each
transactions contemplated hereby (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document), the Loan Parties acknowledge and agree that: (i)
(A) the arranging and other services regarding this Agreement provided by the Agents, the Arrangers and
the Lenders are arm’s-length commercial transactions between the Loan Parties, on the one hand, and the
Agents, the Arrangers and the Lenders, on the other hand, (B) the Loan Parties have consulted their own
legal, accounting, regulatory and tax advisors to the extent they have deemed appropriate, and (C) the

                                                                                                           92

Case: 19-30089        Doc# 124-2        Filed: 01/31/19       Entered: 01/31/19 04:58:16           Page 99
                                                 of 111
Loan Parties are capable of evaluating, and understand and accept, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each Agent, Arranger and
Lender is and has been acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor, agent or fiduciary for any Loan
Party or any other Person and (B) none of the Agents, Arrangers or Lenders has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and (iii) the Agents, the
Arrangers and the Lenders and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Borrower and its Affiliates, and none of the Agents,
Arrangers or Lenders has any obligation to disclose any of such interests to the Borrower or its
Affiliates. To the fullest extent permitted by law, the Borrower hereby waives and releases any claims
that it may have against the Agents, the Arrangers and the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any transaction contemplated hereby
other than a breach of the confidentiality provisions set forth in Section 10.14.

         10.18 Acknowledgement and Consent to Bail-In of EEA Financial Institutions. Notwithstanding
anything to the contrary in any Loan Document or in any other agreement, arrangement or understanding
among the parties hereto, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

        (a) the application of any Write-Down and Conversion Powers by an EEA Resolution Authority
to any such liabilities arising hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

        (b) the effects of any Bail-in Action on any such liability, including, if applicable:

                (i)      a reduction in full or in part or cancellation of any such liability;

                 (ii)     a conversion of all, or a portion of, such liability into shares or other instruments
        of ownership in such EEA Financial Institution, its parent entity, or a bridge institution that may
        be issued to it or otherwise conferred on it, and that such shares or other instruments of ownership
        will be accepted by it in lieu of any rights with respect to any such liability under this Agreement
        or any other Loan Document; or

               (iii)  the variation of the terms of such liability in connection with the exercise of the
        Write-Down and Conversion Powers of any EEA Resolution Authority.

        10.19 Release of Liens and Release of Guaranty.

         (a) Upon the termination of the Commitments, the payment in full in cash of the Obligations
(other than contingent Obligations not yet due and payable) and the expiration or termination of all
outstanding Letters of Credit (or, with respect to any undrawn Letters of Credit, the establishment of a
“backstop” letter of credit or other Cash Collateralization thereof), the Collateral shall be automatically
released from any Liens created by the Security Documents.

        (b) The following Collateral shall be automatically released from the Liens created by the
Security Documents without delivery of any instrument or performance of any act by any Person:


                                                                                                              93

Case: 19-30089        Doc# 124-2        Filed: 01/31/19 Entered: 01/31/19 04:58:16                 Page 100
                                                  of 111
              (i)     upon a Disposition of Collateral permitted hereunder or any other Loan
        Document, such Collateral; or

               (ii)     upon the approval in writing by the Required Lenders of the release of the Liens
        on any Collateral not constituting all or substantially all of the Collateral, such Collateral.

        (c) A Guarantor (other than PCG) shall be automatically released from its obligations hereunder
without delivery of any instrument or performance of act by any Person upon the approval in writing by
the Required Lenders of the release of such Guarantor not constituting all or substantially all of the
Guarantors.

        (d) In connection with the termination or release of Collateral from the Liens created by the
Security Documents or the release of a Guarantor, the Collateral Agent shall:

                 (i)      in the case of termination or release of Collateral from the Liens created by the
        Security Documents, (A) execute and deliver to any Loan Party, at such Loan Party’s expense, all
        documents that such Loan Party shall reasonably request to evidence such termination or release
        and (B) return to the Borrower, any possessory Collateral that is in the possession of the
        Collateral Agent and is the subject of such release (provided that, upon request by the Collateral
        Agent, the Borrower shall deliver to the Collateral Agent a certificate of a Responsible Officer
        certifying that such transaction has been or was consummated in compliance with the Loan
        Documents), and

                 (ii)    in the case of a release of a Guarantor, at the Borrower’s expense, execute and
        deliver a written release in form and substance reasonably satisfactory to the Borrower, to
        evidence the release of the Guarantor promptly upon the reasonable request of the Borrower.

        10.20 Financing Orders. This Agreement is subject to the terms and provisions of the applicable
Financing Order. In the event of a conflict between the terms hereof and the terms of the applicable
Financing Order, the terms of such applicable Financing Order shall govern and control.

        SECTION 11. COLLATERAL

         11.1 Grant of Security Interest. As security for all Obligations, each Loan Party hereby grants to
the Collateral Agent, for the benefit of the Secured Parties, a continuing security interest, having the
priority set forth in the Financing Orders, in all right, title and interest in, to and under any and all
property and assets of such Loan Party, whether now owned or owing to or existing or hereafter acquired
or arising, regardless of where located, including the following:

        (a) all Accounts;

        (b) all Chattel Paper;

        (c) all cash, cash equivalents and Deposit Accounts;

        (d) all Documents;

        (e) all Equipment;

        (f) all General Intangibles;


                                                                                                           94

Case: 19-30089       Doc# 124-2        Filed: 01/31/19 Entered: 01/31/19 04:58:16               Page 101
                                                 of 111
        (g) all Instruments;

        (h) all Intellectual Property;

        (i) all Inventory;

        (j) all other Goods;

        (k) all Investment Property;

        (l) all Letter-of-Credit Rights;

        (m) all Commercial Tort Claims;

        (n) all Fixtures;

        (o) all books and records pertaining to any of the foregoing;

        (p) all real property owned or leased by such Loan Party;

        (q) all other personal property of such Loan Party; and

         (r) to the extent not otherwise included, all accessions to, substitutions, replacement for, and
rents, Proceeds and products of any and all of the foregoing and all collateral security and guarantees
given by any Person with respect to any of the foregoing.

All of the foregoing is herein collectively referred to as the “Collateral”; provided that, notwithstanding
anything to the contrary herein, in no event shall the Collateral (or any component term thereof) include
or be deemed to include (i) any contracts, instruments, licenses, license agreements or other documents
(or any rights thereunder), to the extent (and only to the extent) that the grant of a security interest therein
would (A) constitute a default under, and would give any other party to such contract, instrument, license,
license agreement or other document the right to terminate its obligations thereunder or (B) violate any
Requirement of Law; provided that the limitation set forth in this clause (i) shall not affect, limit, restrict
or impair the grant by a Loan Party of a security interest pursuant to this Agreement in any such right, to
the extent that an otherwise applicable prohibition or restriction on such grant is rendered ineffective, or
the counterparty to such contract, instrument, license, license agreement or other document is prohibited
from exercising any remedies thereunder, by any applicable Requirement of Law, including the UCC or
the Bankruptcy Code, (ii) any direct or indirect interest in the Capital Stock of any joint venture,
partnership or other entity if and for so long as the grant of such security interest shall constitute a default
under or termination pursuant to the terms of the joint venture agreement, partnership agreement or other
organizational documents of, or contract or other agreement of (or covering or purporting to cover the
assets of) such joint venture, partnership or entity or its direct or indirect parent, or require the payment of
a fee, penalty or similar increased costs or result in the loss of economic benefit or the abandonment or
invalidation of a Loan Party’s or any Subsidiary’s interest in such Capital Stock or shall otherwise
adversely impact such joint venture, partnership or other entity; provided that the limitation set forth in
this clause (ii) shall not affect, limit, restrict or impair the grant by a Loan Party of a security interest
pursuant to this Agreement in any such right, to the extent that an otherwise applicable prohibition or
restriction on such grant (whether applicable to such Loan Party or to any parent company or Person
owned by such Loan Party) is rendered ineffective by, or the applicable party is prohibited from
exercising any remedies arising as a result thereof by, any applicable Requirement of Law, including the


                                                                                                             95

Case: 19-30089        Doc# 124-2         Filed: 01/31/19 Entered: 01/31/19 04:58:16                  Page 102
                                                   of 111
UCC or the United States Bankruptcy Code, (iii) Avoidance Actions (provided that, from and after the
Final Order Entry Date, “Collateral” shall include, subject to the approval of the Bankruptcy Court in the
Final Order, all proceeds of any Avoidance Actions), (iv) any amount in excess of 65% of the Capital
Stock of any Subsidiary that is not a domestic Subsidiary, (v) any Intellectual Property consisting of
intent-to-use trademark applications and rights in and to such applications, prior to the filing of a
“Statement of Use” or “Amendment to Allege Use” to the extent that a grant of security interest in such
application would impair validity or enforceability, (vi) leases of real property expressly prohibited from
securing debt for borrowed money pursuant to the underlying lease documents or applicable law, (vii) any
Flood Hazard Property leased or owned by the Debtors in fee simple that the Administrative Agent shall
not have yet determined (A) has sufficient flood insurance coverage to satisfy the flood insurance
requirements of the Federal Emergency Management Agency, (B) is not a Flood Hazard Property or (C)
is otherwise not subject to the Federal Emergency Management Agency’s flood insurance requirements,
(viii) [reserved], or (ix) assets to the extent the granting or perfecting of a security interest in such assets
would result in costs or other adverse consequences (including, without limitation, adverse tax
consequences) to PCG or any of its Subsidiaries as reasonably determined in writing by the Borrower and
the Administrative Agent that are excessive in view of the benefits that would be obtained by the Secured
Parties (it being understood and agreed that if such security interest can be accomplished solely in the
applicable Financing Order, the costs do not exceed the benefits) (clauses (i) through (ix), the “Excluded
Property”); provided that, with respect to any Excluded Property, immediately and automatically after any
such disqualifying condition shall cease to exist, (x) a security interest shall attach and (y) such Excluded
Property shall no longer constitute “Excluded Property”; provided, further that Collateral shall include all
proceeds and products of Excluded Property that are not themselves Excluded Property. For the
avoidance of doubt, the grant of a security interest in the Collateral pursuant to this Section 11.1 is a grant
of a security interest only and is not an assignment, transfer or conveyance of the Collateral.

        11.2 Perfection and Protection of Security Interest.

         (a) Notwithstanding the automatic perfection of any security interest granted hereunder pursuant
to the order of the Bankruptcy Court under the applicable Financing Order the Collateral Agent may take
such actions as the Collateral Agent shall deem necessary in order to grant, preserve, protect and perfect
the validity and the priority of the security interests created or intended to be created hereby, including (i)
filing one or more financing statements disclosing the Liens on the Collateral (including by indicating the
Collateral as “all assets”) and (ii) filing a notice of the applicable Financing Order in the real property
records in each applicable county where real property owned or leased by any Loan Party is located.

         (b) Each Loan Party shall execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions that may be required under any Requirement
of Law, or that the Collateral Agent or the Required Lenders may reasonably request, in order to grant,
preserve, protect and perfect the validity and priority of the security interests created or intended to be
created hereby to the extent required hereunder; provided, however, that notwithstanding anything to the
contrary contained in this Agreement or in any other Loan Document, no Loan Party or any Subsidiary of
a Loan Party will be obligated to enter into any mortgage, authorize any fixture filing, enter into any
agreement providing “control” as defined in Section 9-104, 9-105, 9-106 and 9-107 of the UCC as in
effect in any relevant jurisdiction or to undertake any registration in respect of assets subject to a
certificate of title, it being understood that and all such Liens and security interests shall nonetheless be
deemed fully and automatically perfected.

        11.3 Right to Cure. Upon the occurrence and during the continuance of an Event of Default, the
Collateral Agent shall have the right to, at the written direction of the Required Lenders and upon ten (10)
days’ notice to the applicable Loan Party, pay any amount or do any act required of any Loan Party

                                                                                                             96

Case: 19-30089        Doc# 124-2        Filed: 01/31/19 Entered: 01/31/19 04:58:16                  Page 103
                                                  of 111
hereunder or under any other Loan Document (other than in respect of principal, interest or fees on the
Loans or Letters of Credit) in order to preserve, protect, maintain or enforce the Obligations or its Liens in
the Collateral, and which any Loan Party fails to pay or do, including payment of any judgment against
any Loan Party, any insurance premium, any warehouse charge, any finishing or processing charge, any
landlord’s or bailee’s claim, and any other obligation secured by a Lien upon or with respect to the
Collateral; provided that the Collateral Agent shall not pay any amount being diligently contested by
appropriate proceedings. All payments that the Collateral Agent makes under this Section 11.3 and all
out-of-pocket costs and reasonable expenses that the Collateral Agent pays or incurs in connection with
any reasonable action taken by it hereunder shall be considered part of the Obligations. Any payment
made or other action taken by the Collateral Agent under this Section 11.3 shall be without prejudice to
any right to assert an Event of Default hereunder and to proceed thereafter as herein provided.

          11.4 Power of Attorney. Each Loan Party hereby appoints the Collateral Agent and the
Collateral Agent’s designee(s) as such Loan Party’s attorney for the purpose of carrying out the
provisions of this Agreement and taking any action and executing any instrument that the Collateral
Agent may deem necessary or advisable to accomplish the purposes hereof. Without limiting the
generality of the foregoing, the Collateral Agent shall have the right, upon the occurrence of and during
the continuance of an Event of Default to (i) sign such Loan Party’s name on any invoice, bill of lading,
warehouse receipt or other document of title relating to any Collateral, on assignments of Accounts, on
notices of assignment, financing statements and other public records and to file any such financing
statements permitted under this Agreement by electronic means with or without a signature as authorized
or required by Requirements of Law or filing procedure and (ii) use, sell, assign, transfer, pledge, make
any agreement with respect to or otherwise deal with all or any of the Collateral, and to do all other acts
and things necessary to carry out the purposes of this Agreement in accordance with its terms, as fully and
completely as though the Collateral Agent were the absolute owner for all purposes. Each Loan Party
ratifies and approves all acts of such attorney. This power, being coupled with an interest, is irrevocable
until this Agreement has been terminated and the non-contingent Obligations have been fully satisfied.

        11.5 The Agent’s and Lenders’ Rights, Duties and Liabilities. The Loan Parties assume all
responsibility and liability arising from or relating to the use, sale, or other disposition of the Collateral.
The Obligations shall not be affected by any failure of the Secured Parties to take any steps to perfect the
Liens under the Facilities or to collect or realize upon the Collateral, nor shall loss of or damage to the
Collateral release any Loan Party from any of the Obligations.

         11.6 Rights in Respect of Investment Property. During the existence of an Event of Default,
subject to the Financing Orders, (i) the Collateral Agent at the direction of the Required Lenders may,
upon written notice to the relevant Loan Party, transfer or register in the name of the Collateral Agent or
any of its nominees, for the benefit of the Secured Parties, any or all of the Collateral consisting of
Investment Property, the proceeds thereof (in cash or otherwise), and all liens, security, rights, remedies
and claims of any Loan Party with respect thereto (as used in this Section 11.6 collectively, the “Pledged
Collateral”) held by the Collateral Agent hereunder, and the Collateral Agent or its nominee may
thereafter, after written notice to the applicable Loan Party, exercise all voting and corporate rights at any
meeting of any corporation, partnership, or other business entity issuing any of the Pledged Collateral and
any and all rights of conversion, exchange, subscription, or any other rights, privileges, or options
pertaining to any of the Pledged Collateral as if it were the absolute owner thereof, including the right to
exchange at its discretion any and all of the Pledged Collateral upon the merger, consolidation,
reorganization, recapitalization, or other readjustment of any corporation, partnership, or other business
entity issuing any of such Pledged Collateral or upon the exercise by any such issuer or the Collateral
Agent of any right, privilege or option pertaining to any of the Pledged Collateral, and in connection
therewith, to deposit and deliver any and all of the Pledged Collateral with any committee, depositary,

                                                                                                             97

Case: 19-30089        Doc# 124-2        Filed: 01/31/19 Entered: 01/31/19 04:58:16                   Page 104
                                                  of 111
transfer agent, registrar or other designated agency upon such terms and conditions as it may determine,
all without liability except to account for property actually received by it, but the Collateral Agent shall
have no duty to exercise any of the aforesaid rights, privileges or options, and the Collateral Agent shall
not be responsible for any failure to do so or delay in so doing, (ii) to the extent permitted under
Requirements of Law, after the Collateral Agent’s giving of the notice specified in clause (i) of this
Section 11.6, all rights of any Loan Party to exercise the voting and other consensual rights which it
would otherwise be entitled to exercise and to receive the dividends, interest and other distributions which
it would otherwise be authorized to receive and retain thereunder shall be suspended until such Event of
Default shall no longer exist, and all such rights shall, until such Event of Default shall no longer exist,
thereupon become vested in the Collateral Agent which shall thereupon have the sole right to exercise
such voting and other consensual rights and to receive and hold as Pledged Collateral such dividends,
interest, and other distributions, and (iii) each Loan Party shall execute and deliver (or cause to be
executed and delivered) to the Collateral Agent all such proxies and other instruments as the Collateral
Agent or a Lender may reasonably request for the purpose of enabling the Collateral Agent to exercise the
voting and other rights which it is entitled to exercise pursuant to this Section 11.6 and to receive the
dividends, interest, and other distributions which it is entitled to receive and retain pursuant to this
Section 11.6.

        11.7 Remedies.

          (a) Each Loan Party recognizes that the Collateral Agent may be unable to effect a public sale of
any or all of the Collateral that constitutes securities to be sold by reason of certain prohibitions contained
in applicable federal or state securities laws but may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers who will be obliged to agree, among other things, to acquire
such Collateral to be sold for their own account for investment and not with a view to the distribution or
resale thereof. Each Loan Party acknowledges and agrees that any such private sale may result in prices
and other terms less favorable to the seller than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall, to the extent permitted by law, be deemed to have
been made in a commercially reasonable manner. Unless required by a Requirement of Law, the
Collateral Agent shall not be under any obligation to delay a sale of any of such Collateral to be sold for
the period of time necessary to permit the issuer of such securities to register such securities under the
laws of any jurisdiction outside the United States or under any applicable federal or state securities laws,
even if such issuer would agree to do so. Each Loan Party further agrees to do or cause to be done, to the
extent that such Loan Party may do so under any Requirements of Law, all such other acts and things as
may be necessary to make such sales or resales of any portion or all of such Collateral or other property to
be sold valid and binding and in compliance with any and all Requirements of Law at the Loan Parties’
expense. Each Loan Party further agrees that a breach of any of the covenants contained in this Section
11.7(a) will cause irreparable injury to the Secured Parties for which there is no adequate remedy at law
and, as a consequence, agrees that each covenant contained in this Section 11.7(a) shall be specifically
enforceable against such Loan Party, and each Loan Party hereby waives and agrees, to the fullest extent
permitted by law, not to assert as a defense against an action for specific performance of such covenants
that (i) such Loan Party’s failure to perform such covenants will not cause irreparable injury to the
Secured Parties or (ii) the Secured Parties have an adequate remedy at law in respect of such breach.

        (b) If an Event of Default has occurred and is continuing, the Collateral Agent shall have for the
benefit of the Secured Parties, in addition to all other rights of the Secured Parties, the rights and remedies
of a secured party under the UCC, and without limiting the generality of the foregoing, the Collateral
Agent shall be empowered and entitled to (subject to the expiration of the Remedies Notice Period (as
defined in the Financing Orders prior to taking any of the following actions): (i) take possession of,
foreclose on and/or request a receiver of the Collateral and keep it on any Loan Party’s premises at any

                                                                                                            98

Case: 19-30089        Doc# 124-2        Filed: 01/31/19 Entered: 01/31/19 04:58:16                 Page 105
                                                  of 111
time, at no cost to the Secured Parties, or remove any part of it to such other place or places as the
Collateral Agent may desire, or the Loan Parties shall, upon the Collateral Agent’s or the Required
Lender’s demand, at the Loan Parties’ cost, assemble the Collateral and make it available to the Collateral
Agent at a place reasonably convenient to the Collateral Agent; (ii) exercise of set-off rights on cash
collateral or deposits; (iii) sell and deliver any Collateral at public or private sales, for cash, upon credit or
otherwise, at such prices and upon such terms as the Collateral Agent deems advisable, in its sole
discretion, and may postpone or adjourn any sale of the Collateral by an announcement at the time and
place of sale or of such postponed or adjourned sale; (iv) hold, lease, develop, manage, operate, control
and otherwise use the Collateral upon such terms and conditions as may be reasonable under the
circumstances (making such repairs, alterations, additions and improvements and taking other actions,
from time to time, as may be reasonably necessary or desirable), exercise all such rights and powers of
each Loan Party with respect to the Collateral, whether in the name of such Loan Party or otherwise,
including without limitation the right to make, cancel, enforce or modify leases, obtain and evict tenants,
and demand, sue for, collect and receive all rents, in each case, in accordance with the standards
applicable to the Collateral Agent under the Loan Documents, (v) cause consultants to inspect the
Collateral and to assure compliance by each Loan Party of the terms and conditions of the Loan
Documents and (vi) take any other actions under applicable law in connection with the Collateral
(including preparing for the disposition thereof), and all actual, reasonable, out-of-pocket fees and
expenses incurred in connection therewith shall be borne by the Loan Parties. Upon demand from the
Collateral Agent, the applicable Loan Party shall direct the grantor or licensor of, or the contracting party
to, any property agreement with respect to any property to recognize and accept the Collateral Agent, for
the benefit of and on behalf of the Secured Parties, as the party to such agreement for any and all purposes
as fully as it would recognize and accept such Loan Party and the performance of such Loan Party
thereunder and, in such event, without further notice or demand and at such Loan Party’s sole cost and
expense, the Collateral Agent, for the benefit of and on behalf of the Secured Parties, may exercise all
rights of such Loan Party arising under such agreements. Without in any way requiring notice to be given
in the following manner, each Loan Party agrees that any notice by the Collateral Agent of sale,
disposition or other intended action hereunder or in connection herewith, whether required by the UCC or
otherwise, shall constitute reasonable notice to such Loan Party if such notice is mailed by registered or
certified mail, return receipt requested, postage prepaid, or is delivered personally against receipt, at least
ten (10) days prior to such action to the Loan Parties’ address specified in or pursuant to Section 10.2. If
any Collateral is sold on terms other than payment in full at the time of sale, no credit shall be given
against the Obligations until the Collateral Agent or the Lenders receive payment, and if the buyer
defaults in payment, the Collateral Agent may resell the Collateral. In the event the Collateral Agent
seeks to take possession of all or any portion of the Collateral by judicial process, each Loan Party
irrevocably waives: (A) the posting of any bond, surety or security with respect thereto which might
otherwise be required; (B) any demand for possession prior to the commencement of any suit or action to
recover the Collateral; and (C) any requirement that the Collateral Agent retain possession and not
dispose of any Collateral until after trial or final judgment. Each Loan Party agrees that the Collateral
Agent has no obligation to preserve rights to the Collateral or marshal any Collateral for the benefit of any
Person. The Collateral Agent is hereby granted a license or other right to use, without charge, each Loan
Party’s labels, patents, copyrights, name, trade secrets, trade names, trademarks and advertising matter, or
any similar property, in completing production of, advertising or selling any Collateral, and each such
Loan Party’s rights under all licenses and all franchise agreements shall inure to the Collateral Agent’s
benefit for such purpose. The proceeds of sale shall be applied first to all expenses of sale, including
reasonable attorneys’ fees, and then to the Obligations. The Collateral Agent will return any excess to the
applicable Loan Party and the Loan Parties shall remain liable for any deficiency.




                                                                                                               99

Case: 19-30089        Doc# 124-2         Filed: 01/31/19 Entered: 01/31/19 04:58:16                   Page 106
                                                   of 111
         (c) The Collateral Agent and the Lenders acknowledge that, notwithstanding anything herein to
the contrary, (i) neither the Collateral Agent nor any Lender may take any action under this Section 11.7
(or similar provisions of any Loan Document) except after compliance with any applicable notice
requirements applicable thereto set forth in the Financing Orders and any Requirement of Law applicable
thereto. Following the occurrence and during the continuance of an Event of Default, all amounts
received by the Collateral Agent on account of the Obligations, from the Loan Parties and/or all amounts
with respect to the proceeds of any Collateral shall be (subject to the proviso below) promptly disbursed
by the Collateral Agent as follows, unless otherwise agreed by the Required Lenders (or unless otherwise
provided in the Financing Orders): (1) first, to pay all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees to the extent provided herein) due and owing hereunder of the
Administrative Agent and the Collateral Agent in connection with enforcing the rights of the Agents, the
Lenders and the Issuing Lenders under the Loan Documents (including all expenses of sale or other
realization of or in respect of the Collateral and any sums advanced to the Collateral Agent or to preserve
its security interest in the Collateral), (2) second, to pay all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees to the extent provided herein) due and owing hereunder of each of
the Lenders in connection with enforcing such Lender’s rights under the Loan Documents, (3) third, to
pay interest on Loans and L/C Obligations then outstanding, (4) fourth, to pay (on a ratable basis)
principal of Loans then outstanding and any Reimbursement Obligations then outstanding, and to Cash
Collateralize any outstanding L/C Obligations or Cash Management Obligations on terms reasonably
satisfactory to the Administrative Agent, and (5) fifth, to pay the surplus, if any, to whomever may be
lawfully entitled to receive such surplus. To the extent that any amounts available for distribution
pursuant to clause “third” and “fourth” above are attributable to the issued but undrawn amount of
outstanding Letters of Credit which are then not yet required to be reimbursed hereunder, such amounts
shall be held by the Collateral Agent in a cash collateral account and applied (x) first, to reimburse the
applicable Issuing Lender from time to time for any drawings under such Letters of Credit and (y) then
following the expiration of all Letters of Credit, to all other obligations of the type described in such
clause “third” and “fourth”. To the extent that any amounts available for distribution pursuant to clause
“third” or “fourth” above are insufficient to pay all obligations described therein in full, such moneys
shall be allocated pro rata among the Lenders and Issuing Lenders based on their respective
Commitments.

        SECTION 12. GUARANTY

        12.1 Guaranty; Limitation of Liability.

         (a) Each Guarantor, jointly and severally, hereby absolutely, unconditionally and irrevocably
guarantees, as primary obligor and not merely as surety, the performance and punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by acceleration, demand or
otherwise, of all Obligations of each other Loan Party now or hereafter existing under or in respect of the
Loan Documents, whether direct or indirect, absolute or contingent, and whether for principal, interest,
premiums, fees, indemnities, contract causes of action, costs, expenses or otherwise (such Obligations,
being the “Guaranteed Obligations”), and agrees to pay any and all reasonable out-of-pocket expenses
(including reasonable out-of-pocket fees and expenses of counsel pursuant to Section 10.5) incurred by
the Administrative Agent, the Collateral Agent or any Lender in enforcing any rights under this Guaranty
or any other Loan Document. Without limiting the generality of the foregoing, each Guarantor’s liability
shall extend to all amounts that constitute part of the Guaranteed Obligations and would be owed by any
other Loan Party to the Administrative Agent, the Collateral Agent or any Lender under or in respect of
the Loan Documents but for the fact that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving such other Loan Party.


                                                                                                         100

Case: 19-30089       Doc# 124-2        Filed: 01/31/19 Entered: 01/31/19 04:58:16                 Page 107
                                                 of 111
         (b) Each Guarantor (the “Contributing Party”) hereby unconditionally and irrevocably agrees that
in the event any payment shall be required to be made by any other Guarantor (the “Claiming Party”) to
the Administrative Agent, the Collateral Agent or any Lender under this Guaranty and the Claiming Party
is not fully indemnified by the Borrower, the Contributing Party will contribute, to the maximum extent
permitted by law, such amounts to each other Claiming Party so as to maximize the aggregate amount
paid to the Administrative Agent, the Collateral Agent and the Lenders under or in respect of the Loan
Documents. Any Contributing Party making any payment to a Claiming Party pursuant to this Section
12.1(b) shall (subject to Section 12.4) be subrogated to the rights of such Claiming Party to the extent of
such payment.

         (c) Anything herein or in any other Loan Document to the contrary notwithstanding, the
maximum liability of each Guarantor hereunder and under the other Loan Documents shall in no event
exceed the amount that can be guaranteed by such Guarantor under applicable law, including applicable
federal and state laws relating to the insolvency of debtors; provided that, to the maximum extent
permitted under applicable law, it is the intent of the parties hereto that the rights of contribution of each
Guarantor provided in Section 12.1(b) be included as an asset of the respective Guarantor in determining
the maximum liability of such Guarantor hereunder.

         12.2 Guaranty Absolute. Each Guarantor guarantees that the Guaranteed Obligations will be
paid strictly in accordance with the terms of the Loan Documents, regardless of any law, regulation or
order now or hereafter in effect in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent, the Collateral Agent or any Lender with respect thereto. The Obligations of each
Guarantor under or in respect of this Guaranty are independent of the Guaranteed Obligations or any other
Obligations of any other Loan Party under or in respect of the Loan Documents, and a separate action or
actions may be brought and prosecuted against each Guarantor to enforce this Guaranty, irrespective of
whether any action is brought against the Borrower or any other Loan Party or whether the Borrower or
any other Loan Party is joined in any such action or actions. The liability of each Guarantor under this
Guaranty shall be irrevocable, absolute and unconditional irrespective of, and each Guarantor hereby
irrevocably waives any defenses (other than the indefeasible payment in full of all the Secured
Obligations) it may now have or hereafter acquire in any way relating to, any or all of the following:

      (a) any lack of validity or enforceability of any provision under this Agreement, any Loan
Document or any agreement or instrument relating thereto;

        (b) any change in the time, manner or place of payment of, or in any other term of, all or any of
the Guaranteed Obligations or any other Obligations of any other Loan Party under or in respect of the
Loan Documents, or any other amendment or waiver of or any consent to departure from any Loan
Document, including any increase in the Guaranteed Obligations resulting from the extension of
additional credit to any Loan Party or otherwise;

       (c) any taking, exchange, release or non-perfection of any Collateral, or any taking, release or
amendment or waiver of, or consent to departure from, any other guaranty, for all or any of the
Guaranteed Obligations;

        (d) any manner of application of Collateral, or proceeds thereof, to all or any of the Guaranteed
Obligations, or any manner of sale or other disposition of any Collateral for all or any of the Guaranteed
Obligations or any other Obligations of any Loan Party under the Loan Documents or any other assets of
any Loan Party;



                                                                                                           101

Case: 19-30089        Doc# 124-2        Filed: 01/31/19 Entered: 01/31/19 04:58:16                  Page 108
                                                  of 111
         (e) any change, restructuring or termination of the corporate structure or existence of any Loan
Party;

        (f) any failure of the Administrative Agent, the Collateral Agent or any Lender to disclose to any
Loan Party any information relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Loan Party now or hereafter known to the
Administrative Agent, the Collateral Agent or such Lender, as the case may be (each Guarantor waiving
any duty on the part of the Administrative Agent, the Collateral Agent and the Lenders to disclose such
information);

         (g) the failure of any other Person to execute or deliver this Guaranty or the release or reduction
of liability of any Guarantor or surety with respect to the Guaranteed Obligations; or

        (h) any other circumstance (including any statute of limitations) or any existence or reliance on
any representation by the Administrative Agent, the Collateral Agent or any Lender that might otherwise
constitute a defense available to, or a discharge of, any Loan Party or any other guarantor or surety, in its
capacity as a guarantor or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may be, if at any time any
payment of any of the Guaranteed Obligations is rescinded or must otherwise be returned by the
Administrative Agent, the Collateral Agent or any Lender or any other Person, for whatever reason, all as
though such payment had not been made.

         12.3 Waivers and Acknowledgements.

        (a) Each Guarantor hereby unconditionally and irrevocably waives any right to revoke this
Guaranty and acknowledges that this Guaranty is continuing in nature and applies to all Guaranteed
Obligations, whether existing now or in the future.

         (b) Each Guarantor hereby unconditionally and irrevocably waives (i) any defense arising by
reason of any claim or defense based upon an election of remedies by the Administrative Agent, the
Collateral Agent or any Lender that in any manner impairs, reduces, releases or otherwise adversely
affects the subrogation, reimbursement, exoneration, contribution or indemnification rights of such
Guarantor or other rights of such Guarantor to proceed against any of the other Loan Parties, any other
guarantor or any other Person or any Collateral and (ii) any defense based on any right of set-off or
counterclaim against or in respect of the Obligations of such Guarantor hereunder.

         (c) Each Guarantor acknowledges that the Administrative Agent may, to the extent permitted by
applicable Requirements of Law, without notice to or demand upon such Guarantor and without affecting
the liability of such Guarantor under this Guaranty, foreclose under any Loan Document by non-judicial
sale, and each Guarantor hereby waives any defense to the recovery by the Administrative Agent, the
Collateral Agent and the Lenders against such Guarantor of any deficiency after such non-judicial sale
and any defense or benefits that may be afforded by applicable Requirements of Law.

        (d) Each Guarantor acknowledges that it will receive substantial direct and indirect benefits from
the financing arrangements contemplated by the Loan Documents and that the waivers set forth in Section
12.2 and this Section 12.3 are knowingly made in contemplation of such benefits.

        12.4 Subordination. Each Guarantor hereby unconditionally and irrevocably agrees not to
enforce any rights that it may now have or hereafter acquire against the Borrower or any other Loan Party

                                                                                                          102

Case: 19-30089        Doc# 124-2        Filed: 01/31/19 Entered: 01/31/19 04:58:16                 Page 109
                                                  of 111
that arise from the existence, payment, performance or enforcement of such Guarantor’s Guaranteed
Obligations under or in respect of this Guaranty or any other Loan Document, including any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any right to participate in
any claim or remedy of the Administrative Agent, the Collateral Agent or any Lender against the
Borrower or any other Loan Party, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including the right to take or receive from the Borrower or any other
Loan Party, directly or indirectly, in cash or other property or by set-off or in any other manner, payment
or security on account of such claim, remedy or right, unless and until all of the Guaranteed Obligations
and all other amounts payable under this Guaranty shall have been paid in full and the Commitments shall
have expired or been terminated, and any such rights shall be fully subordinated until such time. If any
amount shall be paid to any Guarantor in violation of the immediately preceding sentence at any time
prior to the later of (a) the payment in full in cash of the Guaranteed Obligations and all other amounts
payable under this Guaranty and (b) the Termination Date, such amount shall be received and held in trust
for the benefit of the Administrative Agent, the Collateral Agent and the Lenders, shall be segregated
from other property and funds of such Guarantor and shall forthwith be paid or delivered to the
Administrative Agent in the same form as so received (with any necessary endorsement or assignment) to
be credited and applied to the Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Loan Documents, or to be held as
Collateral for any Guaranteed Obligations or other amounts payable under this Guaranty thereafter
arising. If (i) any Guarantor shall make payment to the Administrative Agent of all or any part of the
Guaranteed Obligations, (ii) all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full and (iii) the Termination Date shall have occurred, the
Administrative Agent, the Collateral Agent and the Lenders will, at such Guarantor’s request and
expense, execute and deliver to such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to such Guarantor of an
interest in the Guaranteed Obligations resulting from such payment made by such Guarantor pursuant to
this Guaranty.

         12.5 Continuing Guaranty; Assignments. This Guaranty is a continuing guaranty and shall (a)
remain in full force and effect until the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty and the termination or expiration of all Commitments, (b) be
binding upon each Guarantor, its successors and assigns and (c) inure to the benefit of and be enforceable
by the Administrative Agent, the Collateral Agent and the Lenders and their respective successors,
transferees and assigns. Without limiting the generality of clause (c) of the immediately preceding
sentence, any Assignee that has been assigned or transferred all or any portion of a Lender’s Loans,
Commitments or rights and obligations under this Agreement in accordance with Section 10.6 shall
thereupon become vested with all the benefits granted to such transferring Lender under this Guaranty.
No Guarantor shall have the right to assign its rights hereunder or any interest herein or delegate any of its
duties, liabilities or obligations hereunder or under any other Loan Document without the prior written
consent of the Required Lenders.

        12.6 Additional Guarantors. If, at any time, a Subsidiary of PCG or the Borrower becomes a
debtor or a debtor-in-possession in the Cases, PCG and the Borrower shall cause such Subsidiary to
become a Guarantor hereunder, by executing a joinder to this Agreement in form and substance
reasonably satisfactory to the Administrative Agent (a “Guarantor Joinder”).

                   [Remainder of page intentionally left blank. Signature pages follow.]




                                                                                                          103

Case: 19-30089        Doc# 124-2       Filed: 01/31/19 Entered: 01/31/19 04:58:16                 Page 110
                                                 of 111
        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly executed
and delivered by their proper and duly authorized officers as of the day and year first above written.

                                                PACIFIC GAS AND ELECTRIC COMPANY,

                                                       by

                                                            Name:
                                                            Title:


                                                PG&E CORPORATION,

                                                       by

                                                            Name:
                                                            Title:


                                                JPMORGAN CHASE BANK, N.A., as Administrative
                                                Agent and Lender
                                                by

                                                            Name:
                                                            Title:


                                                CITIBANK, N.A., as Collateral Agent and Lender

                                                       by

                                                            Name:
                                                            Title:


                                                [●],

                                                       by

                                                            Name:
                                                            Title:




                  Senior Secured Superpriority Debtor-in-Possession Credit Agreement
                                  Pacific Gas and Electric Company

Case: 19-30089       Doc# 124-2       Filed: 01/31/19 Entered: 01/31/19 04:58:16               Page 111
                                                of 111
